Exhibit 10.1

REVOLVING CREDIT AGREEMENT

Dated as of August 18, 2011

among

DIGITAL SINGAPORE JURONG EAST PTE. LTD.,

as Initial Singapore Borrower,

DIGITAL REALTY DATAFIRM, LLC,

as Initial Australia Borrower 1,

DIGITAL REALTY DATAFIRM 2, LLC,

as Initial Australia Borrower 2,

DIGITAL REALTY TRUST, L.P.,

as a Guarantor,

DIGITAL REALTY TRUST, INC.,

as a Guarantor,

THE SUBSIDIARY GUARANTORS NAMED HEREIN,

as Subsidiary Guarantors,

THE INITIAL LENDERS AND EACH SWING LINE BANK NAMED HEREIN,

as Initial Lenders and each Swing Line Bank,

CITICORP INTERNATIONAL LTD.,

as Administrative Agent,

and

CITIGROUP GLOBAL MARKETS INC.,

CITIGROUP GLOBAL MARKETS SINGAPORE PTE LTD.,

BANK OF AMERICA, N.A.,

SUMITOMO MITSUI BANKING CORPORATION

and

THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED,

collectively, as Coordinating Bank

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01

    

Certain Defined Terms

     1   

SECTION 1.02

    

Computation of Time Periods; Other Definitional Provisions

     34   

SECTION 1.03

    

Accounting Terms

     34    ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES   

SECTION 2.01

    

The Advances

     34   

SECTION 2.02

    

Making the Advances

     35   

SECTION 2.03

    

Repayment of Advances

     38   

SECTION 2.04

    

Termination or Reduction of the Commitments

     38   

SECTION 2.05

    

Prepayments

     39   

SECTION 2.06

    

Interest

     40   

SECTION 2.07

    

Fees

     40   

SECTION 2.08

    

Applicable Borrower

     41   

SECTION 2.09

    

Increased Costs; Illegality

     41   

SECTION 2.10

    

Payments and Computations

     42   

SECTION 2.11

    

Taxes

     44   

SECTION 2.12

    

Mitigation

     48   

SECTION 2.13

    

Sharing of Payments, Etc.

     48   

SECTION 2.14

    

Use of Proceeds

     50   

SECTION 2.15

    

Evidence of Debt

     50   

SECTION 2.16

    

Increase in the Aggregate Commitments

     51   

SECTION 2.17

    

Defaulting Lenders

     53   

SECTION 2.18

    

Reallocation of Commitments

     54    ARTICLE III    CONDITIONS OF LENDING   

SECTION 3.01

    

Conditions Precedent to Initial Extension of Credit

     57   

SECTION 3.02

    

Conditions Precedent to Each Borrowing and Commitment Increase

     60   

SECTION 3.03

    

Determinations Under Section 3.01

     61    ARTICLE IV    REPRESENTATIONS AND WARRANTIES   

SECTION 4.01

    

Representations and Warranties of the Loan Parties

     61    ARTICLE V    COVENANTS OF THE LOAN PARTIES   

SECTION 5.01

    

Affirmative Covenants

     66   

 

i



--------------------------------------------------------------------------------

SECTION 5.02

    

Negative Covenants

     71   

SECTION 5.03

    

Reporting Requirements

     78   

SECTION 5.04

    

Financial Covenants

     81    ARTICLE VI    EVENTS OF DEFAULT   

SECTION 6.01

    

Events of Default

     82    ARTICLE VII    GUARANTY   

SECTION 7.01

    

Guaranty; Limitation of Liability

     85   

SECTION 7.02

    

Guaranty Absolute

     85   

SECTION 7.03

    

Waivers and Acknowledgments

     86   

SECTION 7.04

    

Subrogation

     87   

SECTION 7.05

    

Guaranty Supplements

     88   

SECTION 7.06

    

Indemnification by Guarantors

     88   

SECTION 7.07

    

Subordination

     88   

SECTION 7.08

    

Continuing Guaranty

     89   

SECTION 7.09

    

Guaranty Limitations

     89    ARTICLE VIII    THE ADMINISTRATIVE AGENT   

SECTION 8.01

    

Authorization and Action

     91   

SECTION 8.02

    

Administrative Agent’s Reliance, Etc.

     91   

SECTION 8.03

    

CIL and Affiliates

     92   

SECTION 8.04

    

Lender Credit Decision

     92   

SECTION 8.05

    

Indemnification by Lenders

     93   

SECTION 8.06

    

Successor Administrative Agents

     93    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01

    

Amendments, Etc.

     94   

SECTION 9.02

    

Notices, Etc.

     95   

SECTION 9.03

    

No Waiver; Remedies

     96   

SECTION 9.04

    

Costs and Expenses

     96   

SECTION 9.05

    

Right of Set-off

     98   

SECTION 9.06

    

Binding Effect

     98   

SECTION 9.07

    

Assignments and Participations

     98   

SECTION 9.08

    

Execution in Counterparts

     102   

SECTION 9.09

    

Confidentiality

     102   

SECTION 9.10

    

Anti-Money Laundering Notification

     102   

SECTION 9.11

    

Jurisdiction, Etc.

     102   

SECTION 9.12

    

Governing Law

     103   

SECTION 9.13

    

Judgment Currency

     103   

SECTION 9.14

    

Change in Currency

     104   

SECTION 9.15

    

WAIVER OF JURY TRIAL

     104   

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

       -        

Commitments and Applicable Lending Offices

Schedule II

       -        

Unencumbered Assets

Schedule 4.01(b)

       -        

Subsidiaries

Schedule 4.01(d)

       -        

Certain Approvals

Schedule 4.01(f)

       -        

Disclosed Litigation

Schedule 4.01(n)

       -        

Existing Debt

Schedule 4.01(o)

       -        

Surviving Debt

Schedule 4.01(p)

       -        

Existing Liens

Schedule 4.01(q)

       -        

Owned Real Properties

Schedule 4.01(r)

       -        

Leased Real Properties

Schedule 4.01(s)

       -        

Environmental Matters

Schedule 4.01(y)

       -        

Excluded Subsidiaries and Excluded Subsidiary Agreements

EXHIBITS

         

Exhibit A

       -        

Form of Borrower Accession Agreement

Exhibit B

       -        

Form of Notice of Borrowing

Exhibit C

       -        

Form of Guaranty Supplement

Exhibit D

       -        

Form of Transfer Certificate

Exhibit E

       -        

Form of Unencumbered Assets Certificate

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

REVOLVING CREDIT AGREEMENT dated as of August 18, 2011 (this “Agreement”) among
DIGITAL SINGAPORE JURONG EAST PTE. LTD., a Singapore company (the “Initial
Singapore Borrower”), DIGITAL REALTY DATAFIRM, LLC, a Delaware limited liability
company (the “Initial Australia Borrower 1” ), DIGITAL REALTY DATAFIRM 2, LLC, a
Delaware limited liability company (the “Initial Australia Borrower 2”; and
collectively with the Initial Singapore Borrower, the Initial Australia Borrower
1 and any Additional Borrower (as defined below), the “Borrowers” and each
individually a “Borrower”), DIGITAL REALTY TRUST, L.P., a Maryland limited
partnership (the “Operating Partnership”), DIGITAL REALTY TRUST, INC., a
Maryland corporation (the “REIT”), the entities listed on the signature pages
hereof as the guarantors (together with any Additional Guarantors (as
hereinafter defined) acceding hereto pursuant to Section 7.05, the “Subsidiary
Guarantors” and, together with the Operating Partnership and the REIT, the
“Guarantors”), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as the initial lenders (the “Initial
Lenders”), each Swing Line Bank (as hereinafter defined), CITICORP INTERNATIONAL
LTD. (“CIL”), as administrative agent (together with any successor
administrative agent appointed pursuant to Article VIII, the “Administrative
Agent”) for the Lenders (as hereinafter defined), with CITIGROUP GLOBAL MARKETS
INC., CITIGROUP GLOBAL MARKETS SINGAPORE PTE LTD., BANK OF AMERICA, N.A.,
SUMITOMO MITSUI BANKING CORPORATION and THE HONG KONG AND SHANGHAI BANKING
CORPORATION LIMITED, collectively as the coordinating bank (collectively, the
“Coordinating Bank”).

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 5.01(r).

“Additional Guarantor” has the meaning specified in Section 7.05.

“Adjusted EBITDA” means an amount equal to (a) the product of four (4) times
EBITDA for the fiscal quarter of the REIT most recently ended for which
financial statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be, less (b) an amount equal to the
Capital Expenditure Reserve for all Assets; provided, however, that for purposes
of this definition, in the case of any acquisition or disposition of any direct
or indirect interest in any Asset (including through the acquisition of Equity
Interests) by the REIT or any of its Subsidiaries during any fiscal quarter,
Adjusted EBITDA will be adjusted (1) in the case of an acquisition, by adding
thereto an amount equal to (A) four (4) times (B) the acquired Asset’s actual
EBITDA (computed as if such Asset was owned by the REIT or one of its
Subsidiaries for the entire fiscal quarter) generated during the portion of such
fiscal quarter that such Asset was not owned by the REIT or such Subsidiary and
(2) in the case of a disposition, by subtracting therefrom an amount equal to
(A) four (4) times (B) the actual EBITDA generated by the Asset so disposed of
during such fiscal quarter.

“Adjusted Net Operating Income” means, with respect to any Asset, (a) the
product of (i) four (4) times (ii) (A) Net Operating Income attributable to such
Asset less (B) the amount, if any, by which (1) 3% of all rental and other
income from the operation of such Asset for the fiscal



--------------------------------------------------------------------------------

quarter of the REIT most recently ended for which financial statements are
required to be delivered to the Lenders pursuant to Section 5.03(b) or (c), as
the case may be, exceeds (2) all management fees payable in respect of such
Asset for such fiscal period less (b) the Capital Expenditure Reserve for such
Asset; provided, however, that for purposes of this definition, in the case of
any acquisition or disposition of any direct or indirect interest in any Asset
(including through the acquisition of Equity Interests) by the REIT or any of
its Subsidiaries during any fiscal quarter, Adjusted Net Operating Income will
be adjusted (1) in the case of an acquisition, by adding thereto an amount equal
to (A) four (4) times (B) the acquired Asset’s actual Net Operating Income
(computed as if such Asset was owned by the REIT or one of its Subsidiaries for
the entire fiscal quarter) generated during the portion of such fiscal quarter
that such Asset was not owned by the REIT or such Subsidiary and (2) in the case
of a disposition, by subtracting therefrom an amount equal to (A) four (4) times
(B) the actual Net Operating Income generated by the Asset so disposed of during
such fiscal quarter.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account or accounts of the
Administrative Agent designated in writing from time to time by the
Administrative Agent to the Borrowers and the Lenders, it being agreed that the
Administrative Agent shall have the right to designate different accounts
relating to Advances in Singapore Dollars, Hong Kong Dollars and Australian
Dollars.

“Advance” means a Singapore Dollar Revolving Credit Advance, an Australian
Dollar Revolving Credit Advance or a Swing Line Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Agent” means the Administrative Agent and the Coordinating Bank.

“Agent’s Spot Rate of Exchange” means, in relation to any amount denominated in
a currency, and unless expressly provided otherwise, the Administrative Agent’s
spot rate of exchange for the purchase of such currency with another currency in
the Hong Kong foreign exchange market specified on the Reuters screen page
“AFX=” (or such other appropriate page as the Administrative Agent may specify)
at or about 11:00 A.M. (Hong Kong time) on a relevant date.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of

 

2



--------------------------------------------------------------------------------

determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination, or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

“Applicable Lending Office” means, with respect to each Lender, the office of
such Lender specified as its (a) “SGD Lending Office” opposite its name on
Schedule I hereto or in the Transfer Certificate or Assumption Agreement
pursuant to which it became a Lender with respect to Advances in Singapore
Dollars and Hong Kong Dollars and (b) “AUD Lending Office” opposite its name on
Schedule I hereto or in the Transfer Certificate or Assumption Agreement
pursuant to which it became a Lender with respect to Advances in Australian
Dollars, as the case may be, or such other office of such Lender as such Lender
may from time to time specify to the Borrowers and the Administrative Agent as
its lending office for Advances in Singapore Dollars, Hong Kong Dollars and/or
Australian Dollars.

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Debt Rating as set forth below:

 

Pricing

Level

  

Debt Rating

   Applicable Margin  

I

   BBB/Baa2 or better      1.20 % 

II

   BBB-/Baa3      1.45 % 

III

   BB+/Ba1 or worse      1.75 % 

The Applicable Margin for any Interest Period for all Advances comprising part
of the same Borrowing shall be determined by reference to the Debt Rating in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level I on the Closing Date,
(b) no change in the Applicable Margin resulting from the Debt Rating shall be
effective until three Business Days after the date on which the Administrative
Agent receives the certificate described in Section 5.03(m), and (c) if such
certificate is not delivered to the Administrative Agent on or prior to the date
required by Section 5.03(m), and if such certificate indicates that the
Applicable Margin will increase, the date of increase in the Applicable Margin
will be deemed to be the date upon which such compliance was due under
Section 5.03(m), not the date upon which such certificate was delivered to the
Administrative Agent.

“Applicable Pro Rata Share” means, (a) in the case of a Singapore Dollar
Revolving Lender, such Lender’s Singapore Dollar Revolving Credit Pro Rata
Share, and (b) in the case of

 

3



--------------------------------------------------------------------------------

an Australian Dollar Revolving Lender, such Lenders’ Australian Dollar Revolving
Credit Pro Rata Share.

“Asian Subsidiaries” means any direct or indirect Subsidiary of Digital Asia
LLC, a Delaware limited liability company.

“Assets” means Office Assets, Development Assets, Redevelopment Assets and Joint
Venture Assets.

“Asset Value” means, at any date of determination, (a) in the case of any Office
Asset, the Capitalized Value of such Asset; provided, however, that the Asset
Value of each Office Asset (other than a former Development Asset or
Redevelopment Asset) shall be limited, during the first 12 months following the
date of acquisition thereof, to the lesser of (i) the acquisition price thereof
or (ii) the Capitalized Value thereof, provided further that an upward
adjustment shall be made to the Asset Value of any Office Asset (in the
reasonable discretion of the Administrative Agent) as new Tenancy Leases are
entered into in respect of such Asset, (b) in the case of any Development Asset
or Redevelopment Asset, the book value of such Asset as determined in accordance
with GAAP, (c) in the case of any Joint Venture Asset that, but for such Asset
being owned by a Joint Venture, would qualify as an Office Asset under the
definition thereof, the JV Pro Rata Share of the Capitalized Value of such
Asset; provided, however, that the Asset Value of such Joint Venture Asset shall
be limited, during the first 12 months following the date of acquisition
thereof, to the JV Pro Rata Share of the lesser of (i) the acquisition price
thereof or (ii) the Capitalized Value thereof, provided further that an upward
adjustment shall be made to Asset Value of any Joint Venture Asset described in
this clause (c) (in the reasonable discretion of the Administrative Agent) as
new leases, subleases, licenses and occupancy agreements are entered into in
respect of such Asset in the ordinary course of business and (d) in the case of
any Joint Venture Asset not described in clause (c) above, the JV Pro Rata Share
of the book value of such Joint Venture Asset as determined in accordance with
GAAP.

“Assuming Lender” has the meaning specified in Section 2.16(d).

“Assumption Agreement” has the meaning specified in Section 2.16(d)(i).

“Australia Borrower” means, individually or collectively, as the context may
require, the Initial Australia Borrower 1, the Initial Australian Borrower 2 and
each Additional Borrower that is designated as a Borrower with respect to the
Australian Dollar Revolving Credit Facility or the Australian Swing Line
Facility.

“Australian Dollar Commitment Increase” has the meaning specified in
Section 2.16(a).

“Australian Dollar Purchasing Lender” has the meaning specified in
Section 2.16(e).

“Australian Dollar Revolving Credit Advance” has the meaning specified in
Section 2.01(b).

“Australian Dollar Revolving Credit Commitment” means, (a) with respect to any
Lender at any time, the amount set forth opposite such Lender’s name on Schedule
I hereto under the caption “Australian Dollar Revolving Credit Commitment” or
(b) if such Lender has entered into one or more Transfer Certificates or
Assumption Agreements, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such Lender’s

 

4



--------------------------------------------------------------------------------

“Australian Dollar Revolving Credit Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.05 or 2.18 or increased pursuant
to Section 2.16 or 2.18.

“Australian Dollar Revolving Credit Facility” means, at any time, the aggregate
amount of the Lenders’ Australian Dollar Revolving Credit Commitments at such
time.

“Australian Dollar Revolving Lender” means any Person that is a Lender hereunder
in respect of the Australian Dollar Revolving Credit Facility in its capacity as
a Lender in respect of such Facility.

“Australian Dollar Revolving Credit Pro Rata Share” of any amount means, with
respect to any Lender at any time, the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Australian Dollar
Revolving Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Australian Dollar
Revolving Credit Commitment as in effect immediately prior to such termination,
as adjusted from time to time in connection with any assignment that occurs
following such termination) and the denominator of which is the Australian
Dollar Revolving Credit Facility at such time (or, if the Commitments shall have
been terminated pursuant to Section 2.05 or 6.01, the Australian Dollar
Revolving Credit Facility as in effect immediately prior to such termination, as
adjusted from time to time in connection with any assignment that occurs
following such termination).

“Australian Dollar Selling Lender” has the meaning specified in Section 2.16(e).

“Australian Dollars” and the “A$” sign each means lawful currency of Australia.

“Australian Swing Line Facility” has the meaning specified in Section 2.01(c).

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

“BBR” means (a) for a period relating to an Australian Dollar Revolving Credit
Advance, (i) the average bid rate displayed at or about 10.30 A.M. (Sydney time)
on the Quotation Date on the Reuters screen BBSY page for a term equivalent to
the period or (ii) if (A) for any reason that rate is not displayed for a term
equivalent to that period or (B) the basis on which that rate is displayed is
changed and in the opinion of the Administrative Agent it ceases to reflect the
Lenders’ cost of funding to the same extent as at the date of this Agreement,
then BBR will be the rate reasonably determined by the Agent to be the buying
rate for bills of exchange accepted by a leading Australian bank and which have
a term equivalent to the period, and (b) for any Swing Line Advance in
Australian Dollars, (i) the rate quoted to the Administrative Agent by Citibank
N.A., Australia Branch, as the “spot” rate in the Australian interbank market as
of 12.00 P.M. (Sydney time) on the day of such Swing Line Advance or (ii) if no
such rate is available, the rate reasonably determined by the Administrative
Agent as the “spot” rate quoted to leading banks in the Australian interbank
market as of 12.00 P.M. (Sydney time) on the day of such Swing Line Advance.
Rates under clause (a) above will be expressed as a yield percent per annum to
maturity and if necessary, will be rounded up to the nearest fourth decimal
place.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrowers” has the meaning specified in the recital of parties to this
Agreement.

 

5



--------------------------------------------------------------------------------

“Borrower Accession Agreement” means the Borrower Accession Agreement, between
the Administrative Agent and the Australia Borrower relating to the Australia
Borrower which is to become a Borrower hereunder at any time on or after the
Effective Date, the form of which is attached hereto as Exhibit A.

“Borrower’s Account” means, (i) with respect to the Initial Singapore Borrower,
the account of the Initial Singapore Borrower maintained by the Initial
Singapore Borrower with Citibank N.A., Singapore Branch at its office at 1 3
Temask Avenue, #16-00 Centennial Tower, Singapore 039190, Account No. 854326007,
Swift Code: CITISGSG, (ii) with respect to the Initial Australia Borrower 1, the
account of the Initial Australia Borrower 1 maintained by the Initial Australia
Borrower 1 with Citibank N.A., Australia at its office at 2 Park Street, Sydney,
NSW 2000, Account No. 233205001, Swift Code: CITI AU 2X, and/or (iii) such other
account as any Borrower shall specify in writing to the Administrative Agent.
Notwithstanding the foregoing, each Borrower Account relating to Swing Line
Advances in (A) Singapore Dollars shall be maintained at Citibank N.A.,
Singapore Branch, (B) Hong Kong Dollars shall be maintained at Citibank N.A.,
Hong Kong Branch, and (C) Australian Dollars shall be maintained at Citibank
N.A., Sydney Branch.

“Borrowing” means a borrowing consisting of simultaneous Advances made by the
Lenders or a Swing Line Borrowing.

“Business Day” means a day of the year (other than a Saturday or Sunday) on
which banks are open for general business in San Francisco, California, Sydney,
Australia and Hong Kong, and, where the Floating Rate is based on SIBOR,
Singapore.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Expenditure Reserve” means, with respect to any Asset on any date of
determination, the product of (A) U.S.$0.25 times (B) the total number of square
feet within such Asset.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means (a) in the case of any Asset that is a Data Center,
the Adjusted Net Operating Income of such Asset divided by 8.25%, and (b) in the
case of any other Asset, the Adjusted Net Operating Income of such Asset divided
by 7.5%.

“Cash Equivalents” means any of the following, to the extent owned by the REIT
or any of its Subsidiaries free and clear of all Liens (other than Permitted
Liens) and having a maturity of not greater than 90 days from the date of
issuance thereof: (a) readily marketable direct obligations of the Government of
the United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) readily marketable direct obligations of any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof having, at the time of acquisition, the highest rating
obtainable from either Moody’s or S&P, (c) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers’ acceptances
(foreign or domestic) in Sterling, Canadian Dollars, Swiss Francs, Euros, Hong
Kong Dollars, United States Dollars, Singapore Dollars or Australian Dollars
that are issued by a bank: (I) which has, at the time of acquisition, a
long-term rating of at least A or the equivalent from S&P, Moody’s or Fitch and
(II) if a United States domestic bank, which is a member of the Federal

 

6



--------------------------------------------------------------------------------

Deposit Insurance Corporation, (d) commercial paper (foreign and domestic) in an
aggregate amount of not more than U.S.$50,000,000 per issuer outstanding at any
time and rated at least “Prime 1” (or the then equivalent grade) by Moody’s or
“A 1” (or the then equivalent grade) by S&P, (e) overnight securities repurchase
agreements, or reverse repurchase agreements secured by any of the foregoing
types of securities or debt instruments, provided that the collateral supporting
such repurchase agreements shall have a value not less than 101% of the
principal amount of the repurchase agreement plus accrued interest; and
(f) money market funds invested in investments substantially all of which
consist of the items described in clauses (a) through (e) foregoing.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CGMI” means Citigroup Global Markets Inc.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Interests of the REIT
(or other securities convertible into such Voting Interests) representing 35% or
more of the combined voting power of all Voting Interests of the REIT; or
(b) during any consecutive twenty-four month period commencing on or after the
date hereof, individuals who at the beginning of such period constituted the
Board of Directors of the REIT (together with any new directors whose election
by the Board of Directors or whose nomination for election by the REIT
stockholders was approved by a vote of at least a majority of the members of the
Board of Directors then in office who either were members of the Board of
Directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the Board of Directors then in office, except for any
such change resulting from (x) death or disability of any such member,
(y) satisfaction of any requirement for the majority of the members of the Board
of Directors of the REIT to qualify under applicable law as independent
directors, or (z) the replacement of any member of the Board of Directors who is
an officer or employee of the REIT with any other officer or employee of the
REIT or any of its Affiliates ; or (c) any Person or two or more Persons acting
in concert shall have acquired and shall continue to have following the date
hereof, by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the power to direct, directly or indirectly, the management or policies of the
REIT; or (d) the REIT ceases to be the general partner of the Operating
Partnership; or (e) the REIT ceases to be the legal and beneficial owner of all
of the general partnership interests of the Operating Partnership; or (f) the
REIT shall create, incur, assume or suffer to exist any Lien on the Equity
Interests in the Borrowers owned by it.

“CIL” has the meaning specified in the recital of parties to this Agreement.

“Citibank, N.A., Sydney Branch” means that branch of Citibank, N.A., which is
located in Sydney, Australia, as it is identified on the signature pages to this
Agreement.

“Closing Date” means the date of this Agreement.

 

7



--------------------------------------------------------------------------------

“Commitment” means a Singapore Dollar Revolving Credit Commitment, an Australian
Dollar Revolving Credit Commitment or a Swing Line Commitment.

“Commitment Date” has the meaning specified in Section 2.16(b).

“Commitment Increase” has the meaning specified in Section 2.16(a).

“Communications” has the meaning specified in Section 9.02(b).

“Confidential Information” means information that any Loan Party furnishes to
the Administrative Agent or any Lender in writing designated as confidential,
but does not include any such information that is or becomes generally available
to the public or that is or becomes available to such Agent or such Lender from
a source other than the Loan Parties or the Administrative Agent or any other
Lender.

“Consent Request Date” has the meaning specified in Section 9.01(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication), (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith, all
as recorded on the balance sheet or on the footnotes to the most recent
financial statements of such Person in accordance with GAAP.

“Coordinating Bank” has the meaning specified in the recital of parties to this
Agreement.

“Corporate Credit Agreement” means that certain Revolving Credit Agreement,
dated as of August 31, 2007, by and among the Operating Partnership, as the
borrower, Citicorp North America, Inc., as administrative agent, the financial
institutions party thereto, Keybank National

 

8



--------------------------------------------------------------------------------

Association, as syndication agent, and CGMI and Keybank National Association, as
the arrangers, as amended to date and as further amended from time to time.

“Corporate Loan Documents” means the Loan Documents as defined in the Corporate
Credit Agreement.

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

“Data Center” means any Office Asset that operates as a telecommunications
infrastructure building or an information technology infrastructure building.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment (but excluding for the avoidance
of doubt (i) regular quarterly dividends and (ii) special year-end dividends
made in connection with maintaining the REIT’s status as a Real Estate
Investment Trust) in respect of any Equity Interests in such Person or any other
Person (other than Preferred Interests that are issued by any Loan Party or
Subsidiary thereof and classified as either equity or minority interests
pursuant to GAAP) or any warrants, rights or options to acquire such Equity
Interests, (h) all Obligations of such Person in respect of Hedge Agreements,
valued at the Agreement Value thereof, (i) all Contingent Obligations of such
Person and (j) all indebtedness and other payment Obligations referred to in
clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations; provided, however, that (A) in the case of the REIT and its
Subsidiaries “Debt” shall also include, without duplication, the JV Pro Rata
Share of Debt for each Joint Venture and (B) for purposes of computing the
Leverage Ratio, “Debt” shall be deemed to exclude redeemable Preferred Interests
issued as trust preferred securities by the REIT and the Borrowers to the extent
the same are by their terms subordinated to the Facilities and not redeemable
until after the Termination Date.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the REIT and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture; and
provided further, however, that as used in the definition of “Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the REIT or any of its Subsidiaries during the fiscal quarter of
the REIT most recently ended for which financial statements are required to be
delivered to the Lenders pursuant to Section 5.03(b) or (c), as the case may be,
the term “Debt for Borrowed Money” (a) shall include, in the case of an
acquisition,

 

9



--------------------------------------------------------------------------------

an amount equal to the Debt for Borrowed Money directly relating to such Asset
existing immediately following such acquisition (computed as if such
indebtedness in respect of such Asset was in existence for the REIT or such
Subsidiary for the entire fiscal quarter), and (b) shall exclude, in the case of
a disposition, an amount equal to the actual Debt for Borrowed Money to which
such Asset was subject to the extent such Debt for Borrowed Money was repaid or
otherwise terminated upon the disposition of such Asset during such fiscal
quarter.

“Debt Rating” means, as of any date, the lowest (in the case of
Section 5.02(b)(iii)) or highest (in the case of the definition of Applicable
Margin) rating that has been most recently assigned by either S&P or Moody’s, as
the case may be, to the long-term senior unsecured non-credit enhanced debt of
the REIT or, if applicable, to the “implied rating” of the REIT’s long-term
senior unsecured credit enhanced debt. For purposes of the foregoing, (a) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (b) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the REIT’s Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

“Decreasing Facility” has the meaning specified in Section 2.18(a).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.17(b), (a) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), (b) any Lender that has notified
the Administrative Agent or the Borrowers in writing, or has stated publicly,
that it does not intend to comply with its funding obligations hereunder,
(c) any Lender that has defaulted on its funding obligations under any other
loan agreement or credit agreement or other similar financing agreement, (d) any
Lender that has, for three or more Business Days after written request of the
Administrative Agent or any Borrower, failed to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder, provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (d) upon the Administrative Agent’s
and the Borrowers’ receipt of such written confirmation, or (e) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing with
respect to such Lender or its Parent Company, provided, in each case, that
neither the reallocation of funding obligations provided for in Section 2.17(a)
as a result of a Lender being a Defaulting Lender nor the performance by
Non-Defaulting Lenders of such reallocated funding obligations will by
themselves cause the relevant Defaulting Lender to become a Non-Defaulting
Lender). Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (a) through (e) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon notification of such
determination by the Administrative Agent to the Borrowers and the Lenders.

“Deliverables” means (a) a description, in detail reasonably satisfactory to the
Administrative Agent, of the Proposed Unencumbered Asset or Unencumbered Asset,
as applicable, (b) a certificate of the Chief Financial Officer (or other
Responsible Officer) of the applicable Borrower confirming that (i) such Asset
satisfies all Unencumbered Asset Conditions and (ii) in the case of a Proposed
Unencumbered Asset, the addition of such Asset as an Unencumbered Asset shall
not cause or result in a Default or Event of Default, and (c) in the case

 

10



--------------------------------------------------------------------------------

of any Proposed Unencumbered Asset or Unencumbered Asset described in clause
(i) or (j) of the defined term “Unencumbered Asset Conditions”, documentation in
reasonable detail of the satisfaction of the condition described in such
subsection.

“Development Asset” means Real Property acquired for development into an Office
Asset that, in accordance with GAAP, would be classified as a development
property on a Consolidated balance sheet of the REIT and its Subsidiaries. For
the avoidance of any doubt, Development Assets shall not constitute Office
Assets.

“Disclosed Litigation” has the meaning specified in Section 3.01(f).

“EBITDA” means, for any period, (a) the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary and unusual items and the
non-cash component of non-recurring items), (ii) interest expense, (iii) income
tax expense, (iv) depreciation expense and (v) amortization expense, in each
case of the REIT and its Subsidiaries determined on a Consolidated basis and in
accordance with GAAP for such period, plus (b) with respect to each Joint
Venture, the JV Pro Rata Share of the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary and unusual items),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense and
(v) amortization expense of such Joint Venture, in each case determined on a
Consolidated basis and in accordance with GAAP for such period, provided that
there shall be no rent leveling adjustments made (and only actual cash rents
will be used) when computing EBITDA.

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate or Fund Affiliate of a
Lender or (c) any other Person approved by the Administrative Agent and, unless
an Event of Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 9.07, the Operating Partnership, each such approval
not to be unreasonably withheld or delayed, provided that each Eligible Assignee
shall, together with its Affiliates, have the ability to make Advances in
Australian Dollars, Singapore Dollars and Hong Kong Dollars. Notwithstanding the
foregoing, neither any Loan Party nor any Affiliate of a Loan Party shall
qualify as an Eligible Assignee under this definition.

“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health,

 

11



--------------------------------------------------------------------------------

safety or natural resources, including, without limitation, those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“Equivalent” in Singapore Dollars of Australian Dollars, Hong Kong Dollars or
any other foreign currency on any date means the equivalent in Singapore Dollars
of Australian Dollars, Hong Kong Dollars or such other foreign currency
determined at the Agent’s Spot Rate of Exchange on the date falling two (2) Hong
Kong Business Days prior to the date of conversion or notional conversion, as
the case may be; provided, however, that with respect to Swing Line Advances,
the equivalent amount shall be determined at the Agent’s Spot Rate of Exchange
on the date of the applicable Swing Line Borrowing. “Equivalent” in Australian
Dollars, Hong Kong Dollars or any other foreign currency of Singapore Dollars
means the equivalent in Australian Dollars, Hong Kong Dollars or such other
foreign currency of Singapore Dollars determined at the Agent’s Spot Rate of
Exchange on the date falling two (2) Hong Kong Business Days prior to the date
of conversion or notional conversion, as the case may be; provided, however,
that with respect to Swing Line Advances, the equivalent amount shall be
determined at the Agent’s Spot Rate of Exchange on the date of the applicable
Swing Line Borrowing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) with respect to any Plan, the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) the conditions for imposition of a lien under Section 302(f) of
ERISA shall have

 

12



--------------------------------------------------------------------------------

been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU Legislation.

“Events of Default” has the meaning specified in Section 6.01.

“Excess France Value” has the meaning specified in the definition of “Total
Unencumbered Asset Value”.

“Excess Spain Value” has the meaning specified in the definition of “Total
Unencumbered Asset Value”.

“Excluded Subsidiary” at any time means (a) any Asian Subsidiary that is unable
to guaranty the Obligations of the Loan Parties under the Loan Documents at such
time because (i) it is party to one or more Excluded Subsidiary Agreements that
prohibit such Excluded Subsidiary from entering into the Guaranty set forth in
Article VII or a Guaranty Supplement or (ii) entering into the Guaranty set
forth in Article VII or a Guaranty Supplement would cause a default under an
Excluded Subsidiary Agreement, and (b) any Asian Subsidiary listed on Part B of
Schedule 4.01(y) on the Effective Date or hereafter designated as an “Excluded
Subsidiary” by Borrowers and approved by the Administrative Agent and the
Required Lenders, in their sole discretion.

“Excluded Subsidiary Agreement” for each Excluded Subsidiary means any agreement
set forth opposite the name of such Excluded Subsidiary on Schedule 4.01(y)
hereto (as such Schedule may be supplemented from time to time pursuant to
Sections 5.01(j)(i) and 5.01(j)(ii)) and any agreement pursuant to which such
Excluded Subsidiary (or a Subsidiary related thereto) incurs Refinancing Debt
with regard to the Debt, if any, incurred pursuant to such Excluded Subsidiary
Agreement.

“Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before the Effective Date, including, without limitation, all Debt
then outstanding under the Corporate Credit Agreement and the Note Documents.

“Facility” means the Singapore Dollar Revolving Credit Facility, the Australian
Dollar Revolving Credit Facility, the Singapore Swing Line Facility or the
Australian Swing Line Facility.

“Facility Exposure” means, at any date of determination, the sum of the
aggregate principal amount of all outstanding Advances.

“FATCA” has the meaning specified in Section 2.11(b)(ii).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as

 

13



--------------------------------------------------------------------------------

published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means the fee letter dated as of the date hereof among the
Operating Partnership, the Initial Singapore Borrower, the Initial Australia
Borrower 1, the Initial Australia Borrower 2 and the Coordinating Bank, as the
same may be amended from time to time.

“Fiscal Year” means a fiscal year of the REIT and its Consolidated Subsidiaries
ending on December 31 in any calendar year.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) (i) Adjusted EBITDA, to (b) the product of (i) four times (ii) the sum of
(A) interest (including capitalized interest) payable in cash on, and
amortization of debt discount in respect of, all Debt for Borrowed Money plus
(B) scheduled amortization of principal amounts of all Debt for Borrowed Money
payable (not including balloon maturity amounts) plus (C) all cash dividends
payable on any Preferred Interests (which, for the avoidance of doubt, shall
include Preferred Interests structured as trust preferred securities), in each
case, of or by the REIT and its Subsidiaries for the fiscal quarter of the REIT
most recently ended for which financial statements are required to be delivered
to the Lenders pursuant to Section 5.03(b) or (c), as the case may be,
determined on a Consolidated basis for such period.

“Floating Rate” means with respect to (a) Australian Dollar Revolving Credit
Advances, BBR, (b) Singapore Revolving Credit Advances in Singapore Dollars,
SIBOR, and (c) Singapore Revolving Credit Advances in Hong Kong Dollars, HIBOR.

“Foreign Subsidiary (Operating Partnership)” means any Subsidiary of the
Operating Partnership (a) that is not incorporated or organized under the laws
of any State of the United States or the District of Columbia, and (b) the
principal assets, if any, of which are not located in the United States.

“French Guarantor” has the meaning specified in Section 7.09(c)(i).

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is administered or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Funds From Operations” means net income (or loss) (computed in accordance with
GAAP), excluding gains (or losses) from sales of property and extraordinary and
unusual items, plus depreciation and amortization, and after adjustments for
unconsolidated Joint Ventures. Adjustments for unconsolidated Joint Ventures
will be calculated to reflect funds from operations on the same basis.

“GAAP” has the meaning specified in Section 1.03.

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply

 

14



--------------------------------------------------------------------------------

with such contested item during the period of such contest is not reasonably
likely to result in a Material Adverse Effect.

“Guaranteed Hedge Agreement” means any Hedge Agreement required or not
prohibited under Article V that is entered into by and between any Loan Party
and any Hedge Bank.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantors” means (a) the REIT, (b) the Operating Partnership, (c) the
Subsidiary Guarantors, and (d) each Borrower.

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j).

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, friable or damaged
asbestos-containing materials, polychlorinated biphenyls, radon gas and toxic
mold and (b) any other chemicals, materials or substances designated, classified
or regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means any Lender or an Affiliate of a Lender in its capacity as a
party to a Guaranteed Hedge Agreement.

“HIBOR” means, in relation to any (a) Singapore Dollar Revolving Credit Advance
in Hong Kong Dollars, (i) the Hong Kong Screen Rate or (ii) if the Hong Kong
Screen Rate is not available for Hong Kong Dollars for the Interest Period of
that Advance, the rate reasonably determined by the Administrative Agent as the
rate quoted to leading banks in the Hong Kong interbank market as of 11.00 A.M.
Hong Kong time on the Quotation Date for the offering of deposits in Hong Kong
Dollars for a period comparable to the applicable Interest Period, and (b) any
Swing Line Advance in Hong Kong Dollars, (i) the rate quoted to the
Administrative Agent by Citibank N.A., Hong Kong Branch, as the “spot” rate in
the Hong Kong interbank market as of 12.00 P.M. Hong Kong time on the day of
such Swing Line Advance or (ii) if no such rate is available, the rate
reasonably determined by the Administrative Agent as the “spot” rate quoted to
leading banks in the Hong Kong interbank market as of 12.00 P.M. Singapore time
on the day of such Swing Line Advance.

“Hong Kong Borrower” means, individually or collectively, as the context may
require, each Additional Borrower that is designated as a Borrower with respect
to Borrowings under the Singapore Dollar Revolving Credit Facility in Hong Kong
Dollars or Swing Line Borrowings under the Singapore Swing Line Facility in Hong
Kong Dollars.

“Hong Kong Business Day” means a day of the year (other than a Saturday or
Sunday) on which banks are open for general business in Hong Kong.

 

15



--------------------------------------------------------------------------------

“Hong Kong Dollars” or “HK$” means the lawful currency of Hong Kong.

“Hong Kong Screen Rate” means the display designated as the HKABHIBOR Screen on
the Reuters system or such other page as may replace such page on that system
for the purpose of displaying offered rates for Hong Kong Dollar deposits.

“HSBC Australia” means an Affiliate or branch of The Hong Kong and Shanghai
Banking Corporation Limited designated by The Hong Kong and Shanghai Banking
Corporation Limited for the purposes of making Advances hereunder in Australian
Dollars.

“Increase Date” has the meaning specified in Section 2.16(a).

“Increased Australian Dollar Commitment Amount” has the meaning specified in
Section 2.16(b).

“Increased Costs” means (a) a reduction in the rate of return from the Facility
or on a Lender’s (or its Affiliate’s) overall capital (including, without
limitation, as a result of any reduction in the rate of return on capital as
more capital is required to be allocated) or (b) an additional or increased cost
or a reduction of any amount due and payable under any Loan Document, which in
any case is incurred or suffered by a Lender or any of its Affiliates to the
extent that it is attributable to that Lender having entered into its Commitment
or funding or performing its obligations under any Loan Document.

“Increasing Facility” has the meaning specified in Section 2.18(a).

“Increased Singapore Dollar Commitment Amount” has the meaning specified in
Section 2.16(b).

“Increasing Lender” has the meaning specified in Section 2.16(b).

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 7.06(a).

“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.

“Initial Australia Borrower 1” has the meaning specified in the recital of
parties to this Agreement.

“Initial Australia Borrower 2” has the meaning specified in the recital of
parties to this Agreement.

“Initial Extension of Credit” means the initial Borrowing hereunder.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Initial Process Agent” has the meaning specified in Section 9.11(c).

“Initial Singapore Borrower” has the meaning specified in the recital of parties
to this Agreement.

 

16



--------------------------------------------------------------------------------

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA, but
utilizing the actuarial assumptions used in such Plan’s most recent valuation
report.

“Interest Period” means, for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance and ending on the last day of
the period selected by the applicable Borrower pursuant to the provisions below
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the applicable Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two or three months, as the
applicable Borrower may, upon notice received by the Administrative Agent not
later than 11:00 A.M. (Singapore time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:

(a) the applicable Borrower may not select any Interest Period with respect to
any Advance that ends after the Termination Date;

(b) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month;

(e) if the applicable Borrower does not timely select an Interest Period, an
Interest Period of one month shall apply; and

(f) the applicable Borrower shall not have the right to elect any Interest
Period if an Event of Default has occurred and is continuing and for the period
that such Event of Default is continuing, successive Interest Periods shall be
one month in duration.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“International Jurisdiction” shall mean any of the jurisdictions of the United
States, Canada, France, Ireland, the Netherlands, Spain, Hong Kong, Singapore,
Australia, England or Wales.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such

 

17



--------------------------------------------------------------------------------

Person or any other direct or indirect investment in such Person, including,
without limitation, any acquisition by way of a merger or consolidation and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i) or (j) of the definition of “Debt” in respect of such Person.

“Joint Venture” means any joint venture (a) in which the REIT or any of its
Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of the REIT
or any of its Subsidiaries and (c) the accounts of which would not appear on the
Consolidated financial statements of the REIT.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

“JTC” means Jurong Town Corporation, a body corporate incorporated under the
Jurong Town Corporation Act of Singapore.

“JTC Property” means an Asset located in Singapore that is ground leased from
the JTC.

“Jurong Asset” means the Office Asset located at and known as Private Lot
A2534304 at International Business Park, Jurong, Singapore.

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held by the REIT and any of
its Subsidiaries by (b) the total book value of all outstanding Equity Interests
in such Joint Venture at such time.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.16 or 2.18, each Person that shall become a
Lender hereunder pursuant to Section 9.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement, and each Swing
Line Bank.

“Lender Parties” means the Administrative Agent, the Lenders and the Hedge
Banks.

“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Consolidated Debt of the REIT and its Subsidiaries to
(b) Total Asset Value, in each case as at the end of the most recently ended
fiscal quarter of the REIT for which financial statements are required to be
delivered to the Lenders pursuant to Section 5.03(b) or (c), as the case may be.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

18



--------------------------------------------------------------------------------

“Limited Subsidiary” has the meaning specified in Section 5.01(j)(ii).

“Loan Documents” means (a) this Agreement, (b) the Fee Letter, (c) each Guaranty
Supplement and (d) each Guaranteed Hedge Agreement, in each case, as amended.

“Loan Parties” means the Borrowers and the Guarantors.

“Margin Stock” has the meaning specified in Regulation U.

“Market Disruption Event” means (a) in connection with Advances in Singapore
Dollars, (i) at or about 11.00 A.M. Singapore time on the Quotation Date for the
relevant Interest Period the average rate published on the Reuters page SIBOR is
not available and the Administrative Agent is unable to determine SIBOR for the
relevant currency and period or (ii) before close of business in Singapore on
the Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from a Lender or Lenders (whose participations in an
Advance exceed fifty percent (50%) of that Advance) that the cost to it of
obtaining matching deposits in the Relevant Interbank Market would be in excess
of SIBOR, (b) in connection with Advances in Australian Dollars, (i) at or about
10.30 A.M. Sydney time on the Quotation Date for the relevant Interest Period
the average rate published on the Reuters screen BBSY page is not available and
the Administrative Agent is unable to determine BBR for the relevant currency
and period or (ii) before close of business in Sydney on the Quotation Day for
the relevant Interest Period, the Administrative Agent receives notifications
from a Lender or Lenders (whose participations in an Advance exceed fifty
percent (50%) of that Advance) that the cost to it of obtaining matching
deposits in the Relevant Interbank Market would be in excess of BBR, and (c) in
connection with Advances in Hong Kong Dollars, (i) at or about 11.00 A.M. Hong
Kong time on the Quotation Date for the relevant Interest Period the Hong Kong
Screen Rate is not available and the Administrative Agent is unable to determine
HIBOR for the relevant currency and period or (ii) before close of business in
Hong Kong on the Quotation Day for the relevant Interest Period, the
Administrative Agent receives notifications from a Lender or Lenders (whose
participations in an Advance exceed fifty percent (50%) of that Advance) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of HIBOR.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Operating Partnership and its Subsidiaries taken as a whole or of the Borrowers
or the Borrowers and their Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Operating
Partnership and its Subsidiaries taken as a whole or the Borrowers and their
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender under any Loan Document or (c) the ability of any Loan Party
to perform its Obligations under any Loan Document to which it is or is to be a
party.

“Material Contract” means each contract to which any Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by such
Borrower or such Subsidiary in an amount of U.S.$20,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations or prospects of such Borrower and its Subsidiaries, taken as a whole.

 

19



--------------------------------------------------------------------------------

“Material Debt” means Debt of any Loan Party or any Subsidiary of a Loan Party
that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of U.S.$30,000,000 (or the Equivalent thereof in
any foreign currency) or more, either individually or in the aggregate; in each
case (a) whether the primary obligation of one or more of the Loan Parties or
their respective Subsidiaries, (b) whether the subject of one or more separate
debt instruments or agreements, and (c) exclusive of Debt outstanding under this
Agreement.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and at least one Person other than the Loan Parties and the ERISA Affiliates are
contributing sponsors or (b) any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates were previously
contributing sponsors if such Loan Party or ERISA Affiliate could reasonably be
expected to have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Obligations under or in respect of the Loan Documents; provided, however, that
(a) an agreement that conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge, and (b) any provision of the Note Documents restricting the ability of
any Loan Party to encumber its assets shall be deemed to not constitute a
Negative Pledge so long as such provision is generally consistent with a
comparable provision of the Loan Documents.

“Net Asset Sale Proceeds” has the meaning specified in Section 5.02(f).

“Net Operating Income” means (a) with respect to any Asset other than a Joint
Venture Asset, (i) the total rental revenue and other income from the operation
of such Asset for the fiscal quarter of the REIT most recently ended for which
financial statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be, minus (ii) all expenses and other
proper charges incurred by the applicable Loan Party or Subsidiary in connection
with the operation and maintenance of such Asset during such fiscal period,
including, without limitation, management fees, repairs, real estate and chattel
taxes and bad debt expenses, but before payment or provision for debt service
charges, income taxes and depreciation, amortization and other non-cash
expenses, all as determined in accordance with GAAP, and (b) with respect to any
Joint Venture Asset, (i) the JV Pro Rata Share of the total rental revenue and
other income from the operation of such Asset for the fiscal quarter of the REIT
most recently ended for which financial statements are required to be delivered
to the Lenders pursuant to Section 5.03(b) or (c), as the case may be, minus
(ii) the JV Pro Rata Share of all expenses and other proper charges incurred by
the applicable Joint Venture in connection with the operation and maintenance of
such Asset during such fiscal period, including, without limitation, management
fees, repairs, real estate and chattel taxes and bad debt expenses, but before
payment

 

20



--------------------------------------------------------------------------------

or provision for debt service charges, income taxes and depreciation,
amortization and other non-cash expenses, all as determined in accordance with
GAAP, provided that in each case there shall be no rent leveling adjustments
made (and only actual cash rents will be used) when computing Net Operating
Income.

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property or
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) the general credit of the Property-Level Subsidiary that has incurred
or guaranteed such Debt for Borrowed Money and/or the Equity Interests therein
and/or the general credit of the immediate parent entity of such Property-Level
Subsidiary provided that such parent entity’s assets consist solely of Equity
Interests in one or more Property-Level Subsidiaries or immediate parent
entities thereof, it being understood and agreed that the instruments governing
such Debt may include customary carve-outs to such limited recourse (any such
customary carve-outs or agreements limited to such customary carve-outs, being a
“Customary Carve-Out Agreement”) such as, for example, personal recourse to the
REIT or any Subsidiary of the REIT for fraud, willful misrepresentation,
misapplication or misappropriation of cash, waste, environmental claims, damage
to properties, non-payment of taxes or other liens despite the existence of
sufficient cash flow, interference with the enforcement of loan documents upon
maturity or acceleration, violation of loan document prohibitions against
voluntary or involuntary bankruptcy filings, transfer of properties or ownership
interests therein and liabilities and other circumstances customarily excluded
at the time of the incurrence of such Debt by lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate. Any Debt for Borrowed Money that would
otherwise qualify as Non-Recourse Debt under this definition shall not fail to
qualify as Non-Recourse Debt solely by reason of any recourse guaranty of such
Debt by the REIT or any of its Subsidiaries, so long as such recourse guaranty
is permitted pursuant to Section 5.02(b)(iii)(C) (including the proviso
therein).

“Non-U.S. Lender” has the meaning specified in Section 2.11(f).

“Note Agreement” means that certain Note Purchase and Private Shelf Agreement
dated as of July 24, 2008, by and among the Operating Partnership, the REIT,
each of the entities party thereto from time to time as Subsidiary Guarantors
(as defined therein), PIM, and the note purchasers party thereto or bound
thereby from time to time, as amended to date and as further amended from time
to time.

“Note Documents” means the Note Agreement, together with all notes, instruments
and other agreements entered into and delivered in connection therewith from
time to time.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“NPL” means the National Priorities List under CERCLA.

 

21



--------------------------------------------------------------------------------

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.

“OECD” means the Organization for Economic Cooperation and Development.

“Office Asset” means Real Property (other than any Joint Venture Asset) that
operates or is intended to operate as a telecommunications infrastructure
building, information technology infrastructure building, technology
manufacturing building or technology office/corporate headquarter building.

“Operating Partnership” has the meaning specified in the recital of parties to
this Agreement.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Patriot Act” has the meaning specified in Section 9.10.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet
delinquent or which are the subject of a Good Faith Contest; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate unless, in the case of (i) or (ii) above, such
liens are the subject of a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) covenants, conditions and restrictions,
easements, zoning restrictions, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use or value of such property
for its present purposes; (e) Tenancy Leases and other interests of lessees and
lessors under leases or real or personal property made in the ordinary course of
business that do not materially and adversely affect the use of the Real
Property encumbered thereby for its intended purpose or the value thereof;
(f) any attachment or judgment Liens not resulting in an Event of Default under
Section 6.01(g); and (g) Liens in favor of any Lender Party pursuant to any Loan
Document.

 

22



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PIM” means Prudential Investment Management, Inc., and its successors and
assigns under the Note Documents.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(b).

“Post Petition Interest” has the meaning specified in Section 7.07(c).

“Post-Closing Letter Agreement” means the letter agreement dated as of the date
hereof among the Initial Singapore Borrower, the Initial Australia Borrower 1,
the Initial Australia Borrower 2 and the Administrative Agent.

“Potential Defaulting Lender” means, at any time, (a) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of such Lender, its Parent
Company or any Subsidiary or financial institution affiliate thereof, (b) any
Lender that has notified, or whose Parent Company or a Subsidiary or financial
institution affiliate thereof has notified, the Administrative Agent or any
Borrower in writing, or has stated publicly, that it does not intend to comply
with its funding obligations under any other loan agreement or credit agreement
or other financing agreement, or (c) any Lender that has, or whose Parent
Company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination by the Administrative
Agent that a Lender is a Potential Defaulting Lender under any of clauses
(a) through (c) above will be conclusive and binding absent manifest error, and
such Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.17(b)) upon notification of such determination by the Administrative
Agent to the Borrowers and the Lenders.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Primary Currency” has the meaning specified in Section 9.14(c).

“Process Agent” has the meaning specified in Section 9.11(c).

“Property-Level Subsidiary” means any Subsidiary of any Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

“Proposed Unencumbered Asset” has the meaning specified in Section 5.01(j)(iii).

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s

 

23



--------------------------------------------------------------------------------

Revolving Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Revolving Credit
Commitment as in effect immediately prior to such termination, as adjusted from
time to time in connection with any assignment that occurs following such
termination) and the denominator of which is the Revolving Credit Facility at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the Revolving Credit Facility as in effect immediately
prior to such termination, as adjusted from time to time in connection with any
assignment that occurs following such termination).

“Protected Party” means the Administrative Agent or any Lender, as applicable,
which is or will be, for or on account of Tax, subject to any liability or
required to make any payment in relation to a sum received or receivable (or any
sum deemed for the purposes of Tax to be received or receivable) under a Loan
Document.

“Purchasing Lenders” has the meaning specified in Section 2.18(c).

“Qualified French Intercompany Loan” has the meaning specified in
Section 7.09(c)(ii).

“Qualifying Ground Lease” means a lease of Real Property containing the
following terms and conditions: (a) a remaining term (including any unexercised
extension options as to which there are no conditions precedent to exercise
thereof other than the giving of a notice of exercise) (or in the case of a JTC
Property, such conditions precedent as are customarily imposed by the JTC on
properties of a similar nature that are leased by the JTC) of 30 years or more
(or in the case of a JTC Property, 20 years or more) from the Closing Date;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor (or in the case of a JTC Property,
with such prior approval or notification as the JTC customarily requires from
time to time under its standard regulations governing the creation of security
interests over properties of a similar nature that are leased by the JTC);
(c) the obligation of the lessor to give the holder of any mortgage Lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so (or in the case of a JTC Property, such obligations imposed on
the JTC as lessor as are customary in its standard terms of lease for properties
of a similar nature that are leased by the JTC); (d) reasonable transferability
of the lessee’s interest under such lease, including ability to sublease; and
(e) such other rights customarily required by mortgagees in the applicable
jurisdiction making a loan secured by the interest of the holder of a leasehold
estate demised pursuant to a ground lease (or in the case of a JTC Property,
such other rights as are customarily required by mortgagees in relation to
properties of a similar nature that are leased by the JTC).

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined (a) if the currency is Australian Dollars or Hong Kong Dollars,
the first day of that period and (b) if the currency is Singapore Dollars, two
(2) Singapore Business Days before the first day of that period.

“Real Estate Investment Trust” means a Person that is qualified to be treated
for tax purposes as a real estate investment trust under Sections 856-860 of the
Internal Revenue Code.

“Real Property” means all right, title and interest of the Operating Partnership
and each of its Subsidiaries in and to any land and any improvements located
thereon, together with all equipment, furniture, materials, supplies and
personal property in which such Person has an interest now or hereafter located
on or used in connection with such land and improvements, and

 

24



--------------------------------------------------------------------------------

all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by such Person, in each case to
the extent of such Person’s interest therein.

“Reallocation” has the meaning specified in Section 2.18(a).

“Reallocation Date” has the meaning specified in Section 2.18(a).

“Reallocation Notice” has the meaning specified in Section 2.18(a).

“Reclassification Date” means, with respect to any Redevelopment Asset, the date
on which each of the following shall have occurred: (a) any Borrower shall have
given notice to the Administrative Agent that it desires to reclassify such
Asset as an Office Asset for purposes of this Agreement; (b) such Borrower shall
have re-satisfied the conditions set forth in clauses (2) and (3) of
Section 5.01(j)(iii)(A) with respect to such Asset and (c) the Administrative
Agent or the Required Lenders shall have approved such reclassification (which
approval shall not be unreasonably withheld).

“Recourse Debt” means Consolidated Debt of the REIT and its Subsidiaries
(whether or not secured by any Liens) for which the REIT, the Borrowers or any
of their respective Subsidiaries has personal or recourse liability in whole or
in part, exclusive of any such Debt for which such personal or recourse
liability is limited to obligations under Customary Carve-Out Agreements.

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Redevelopment Asset” means (x) the Jurong Asset, and (y) any Office Asset
(a) designated by any Borrower in a notice to the Administrative Agent as a
“Redevelopment Asset”, (b) which either (i) has been acquired by such Borrower
or any of its Subsidiaries with a view toward renovating or rehabilitating such
Asset at an aggregate anticipated cost in excess of 10% of the acquisition cost
thereof, or (ii) such Borrower or a Subsidiary thereof intends to renovate or
rehabilitate at an aggregate anticipated cost in excess of 10% of the
Capitalized Value of such Asset, and (c) that does not qualify as a “Development
Asset” by reason of, among other things, the redevelopment plan for such Asset
not including a total demolition of the existing building(s) and improvements.
Each Redevelopment Asset shall continue to be classified as a Redevelopment
Asset hereunder until the applicable Reclassification Date for such Asset, upon
and after which such Asset shall be classified as an Office Asset hereunder.

“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, do not
provide for any Lien on any Unencumbered Assets and are otherwise not prohibited
by the Loan Documents, (b) the principal (or committed) amount of such Debt
shall not be increased above the principal (or committed) amount thereof
outstanding immediately prior to such extension, refunding or refinancing plus
the amount of any applicable premium and all fees and expenses, and the direct
and contingent obligors therefor shall not be changed (other than to include new
and/or additional Excluded Subsidiaries as obligors), as a result of or in
connection with such extension, refunding or refinancing and (c) the provisions
relating to

 

25



--------------------------------------------------------------------------------

principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material provisions taken as a whole, of any such
Refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are on then current market terms, and (d) the interest
rate applicable to any such Refinancing Debt does not exceed the then applicable
market interest rate.

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” has the meaning specified in the recital of parties to this Agreement.

“Relevant Interbank Market” means, in relation to (a) Australian Dollars, the
Australian bank bill market, (b) in relation to Singapore Dollars, the Singapore
interbank market and (c) in relation to Hong Kong Dollars, the Hong Kong
interbank market.

“Replacement Lender” has the meaning specified in Section 9.01(b).

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount (expressed in Singapore Dollars
and including the Equivalent in Singapore Dollars at such time of any amounts
denominated in Hong Kong Dollars and Australian Dollars) of the Advances
outstanding at such time, and (b) the aggregate Unused Revolving Credit
Commitments at such time. For purposes of this definition, the aggregate
principal amount of (i) Swing Line Advances under the Singapore Swing Line
Facility owing to the applicable Swing Line Bank shall be considered to be owed
to the Singapore Dollar Revolving Lenders ratably in accordance with their
respective Commitments and (ii) Swing Line Advances under the Australian Swing
Line Facility owing to the applicable Swing Line Bank shall be considered to be
owed to the Australian Dollar Revolving Lenders ratably in accordance with their
respective Commitments.

“Responsible Officer” means any executive officer (including a vice president)
of, or any executive officer (including a vice president) of any general partner
or managing member or manager of, any Loan Party or any of its Subsidiaries.

“Revolving Credit Borrowing Minimum” means, in respect of Advances denominated
in (a) Singapore Dollars, S$1,000,000, (b) Hong Kong Dollars, $HK150,000, and
(c) Australian Dollars, A$1,000,000.

“Revolving Credit Borrowing Multiple” means, in respect of Advances denominated
in (a) Singapore Dollars, S$250,000, (b) Hong Kong Dollars, $HK50,000, and
(c) Australian Dollars, A$250,000.

“Revolving Credit Commitment” means, with respect to any Lender, the sum of such
Lender’s Singapore Dollar Revolving Credit Commitment and such Lender’s
Australian Dollar Revolving Credit Commitment and “Revolving Credit Commitments”
means the aggregate principal amount of the Revolving Credit Commitments of all
the Lenders.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

 

26



--------------------------------------------------------------------------------

“Revolving Credit Reduction Minimum” means, in respect of Advances denominated
in (a) Singapore Dollars, S$1,000,000, and (b) Australian Dollars, A$1,000,000.

“Revolving Credit Reduction Multiple” means, in respect of Advances denominated
in (a) Singapore Dollars, S$250,000, and (b) Australian Dollars, A$250,000.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Consolidated secured Debt of the REIT and its
Subsidiaries to (b) Total Asset Value, in each case as at the end of the most
recently ended fiscal quarter of the REIT for which financial statements are
required to be delivered to the Lenders pursuant to Section 5.03(b) or (c), as
the case may be.

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Selling Lenders” has the meaning specified in Section 2.18(c).

“SIBOR” means in relation to (a) any Singapore Dollar Revolving Credit Advance
in Singapore Dollars, (i) the rate appearing under the caption “ASSOCIATION OF
BANKS IN SINGAPORE SIBOR AND SWAP OFFER RATES AT 11 A.M. SINGAPORE TIME” and the
column headed “SGD SIBOR” on the page ABSIRFIX01 of the Reuters Monitor Money
Rates Services or (ii) if no such rate is available, the rate reasonably
determined by the Administrative Agent as the rate quoted to leading banks in
the Singapore interbank market as of 11.00 A.M. Singapore time on the Quotation
Date for the offering of deposits in Singapore Dollars for a period comparable
to the applicable Interest Period, and (b) any Swing Line Advance in Singapore
Dollars, (i) the rate quoted to the Administrative Agent by Citibank N.A.,
Singapore Branch, as the “spot” rate in the Singapore interbank market as of
12.00 P.M. Singapore time on the day of such Swing Line Advance or (ii) if no
such rate is available, the rate reasonably determined by the Administrative
Agent as the “spot” rate quoted to leading banks in the Singapore interbank
market as of 12.00 P.M. Singapore time on the day of such Swing Line Advance.

“Singapore Business Day” means a day of the year (other than a Saturday or
Sunday) on which banks are open for general business in Singapore.

“Singapore Borrower” means, individually or collectively, as the context may
require, the Initial Singapore Borrower and each Additional Borrower that is
designated as a Borrower with respect to Borrowings under the Singapore Dollar
Revolving Credit Facility in Singapore Dollars or Swing Line Borrowings under
the Singapore Swing Line Facility in Singapore Dollars.

“Singapore Dollar Commitment Increase” has the meaning specified in
Section 2.16(a).

“Singapore Dollar Purchasing Lender” has the meaning specified in
Section 2.16(e).

 

27



--------------------------------------------------------------------------------

“Singapore Dollar Revolving Credit Advance” has the meaning specified in
Section 2.01(a).

“Singapore Dollar Revolving Credit Commitment” means, (a) with respect to any
Lender at any time, the amount set forth opposite such Lender’s name on Schedule
I hereto under the caption “Singapore Dollar Revolving Credit Commitment” or
(b) if such Lender has entered into one or more Transfer Certificates or
Assumption Agreements, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Singapore
Dollar Revolving Credit Commitment”, as such amount may be reduced at or prior
to such time pursuant to Section 2.05 or 2.18 or increased pursuant to
Section 2.16 or 2.18.

“Singapore Dollar Revolving Credit Facility” means, at any time, the aggregate
amount of the Lenders’ Singapore Dollar Revolving Credit Commitments at such
time.

“Singapore Dollar Revolving Lender” means any Person that is a Lender hereunder
in respect of the Singapore Dollar Revolving Credit Facility in its capacity as
a Lender in respect of such Facility.

“Singapore Dollar Revolving Credit Pro Rata Share” of any amount means, with
respect to any Lender at any time, the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Singapore Dollar Revolving
Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Singapore Dollar
Revolving Credit Commitment as in effect immediately prior to such termination,
as adjusted from time to time in connection with any assignment that occurs
following such termination) and the denominator of which is the Singapore Dollar
Revolving Credit Facility at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, the Singapore Dollar Revolving
Credit Facility as in effect immediately prior to such termination, as adjusted
from time to time in connection with any assignment that occurs following such
termination).

“Singapore Dollar Selling Lender” has the meaning specified in Section 2.16(e).

“Singapore Dollars” and the “S$” sign each means lawful currency of Singapore.

“Singapore Swing Line Facility” has the meaning specified in Section 2.01(c).

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and no Person other than the Loan Parties and the ERISA Affiliates is a
contributing sponsor or (b) any Loan Party or any ERISA Affiliate, and no Person
other than the Loan Parties and the ERISA Affiliates, is a contributing sponsor
if such Loan Party or ERISA Affiliate could reasonably be expected to have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Sister Subsidiary” means a Subsidiary of the Operating Partnership that is not
a Subsidiary of any Borrower but that owns or leases an Unencumbered Asset.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they

 

28



--------------------------------------------------------------------------------

become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time (including, without limitation, after taking into account
appropriate discount factors for the present value of future contingent
liabilities), represents the amount that can reasonably be expected to become an
actual or matured liability.

“Standing Payment Instruction” means, in relation to each Lender, the payment
instruction set out in Schedule I or in any relevant Transfer Certificate or
Assumption Agreement, as amended from time to time by written instructions
notified by a duly authorized officer of the relevant Lender to the
Administrative Agent, provided that such written instructions are to be made by
letter in original.

“Sterling” means lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

“Subordinated Obligations” has the meaning specified in Section 7.07(a).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (i) of which (or in which) more than
50% of (a) the issued and outstanding capital stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (ii) the
accounts of which would appear on the Consolidated financial statements of such
Person in accordance with GAAP.

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement. For the avoidance of doubt, each Subsidiary of the REIT that
owns or leases an Unencumbered Asset shall be a Subsidiary Guarantor.

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately after the Effective Date, including, without limitation, all Debt
then outstanding under the Corporate Credit Agreement and the Note Documents.

“Swing Line Advance” means an advance made by (a) a Swing Line Bank pursuant to
Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

“Swing Line Deadline” means (a) 10:00 A.M. (Singapore time) in the case of Swing
Line Advances in Singapore Dollars, (b) 10:00 A.M. (Singapore time) in the case
of Swing Line Advances in Hong Kong Dollars, and (c) 10:00 A.M. (Sydney time) in
the case of Swing Line Advances in Australian Dollars.

“Swing Line Bank” means, individually or collectively, as the context may
require, (a) Citibank N.A., Singapore Branch, in its capacity as the Lender of
Swing Line Advances in

 

29



--------------------------------------------------------------------------------

Singapore Dollars and Hong Kong Dollars, and (b) Citibank, N.A., Sydney Branch,
in its capacity as the Lender of Swing Line Advances in Australian Dollars, and
their respective successors and permitted assigns in such capacity.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by a Swing Line Bank pursuant to Section 2.01(c) or the applicable Lenders
pursuant to Section 2.02(b).

“Swing Line Commitment” means, with respect to each Swing Line Facility, the
amount set forth opposite the applicable Swing Line Bank’s name on Schedule I
hereto under the caption “Swing Line Commitment”, as such amount may be reduced
at or prior to such time pursuant to Section 2.04 or reallocated in accordance
with Section 2.18.

“Swing Line Facility” means the Singapore Swing Line Facility or the Australian
Swing Line Facility.

“Swiss Francs” means lawful currency of the Swiss Federation.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Tax Credit” means a credit against, relief or remission for, or repayment or
refund of any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Loan Document.

“Tax Payment” means an increased payment made by a Loan Party to the
Administrative Agent or any Lender under Section 2.11(a) or a payment under
Section 2.11(b).

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrowers or any of their
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose.

“Termination Date” means the earlier of (a) August 17, 2012, and (b) the date of
termination in whole of the Revolving Credit Commitments and the Swing Line
Commitments pursuant to Section 2.05 or 6.01.

“Total Asset Value” means, on any date of determination, (a) the sum of the
Asset Values for all Assets at such date, plus (b) all unrestricted cash and
Cash Equivalents on hand of the REIT and its Subsidiaries.

“Total Reallocation Amount” has the meaning specified in Section 2.18(a).

“Total Unencumbered Asset Value” means an amount equal to the sum of the Asset
Values of all Unencumbered Assets; provided, however, that, if at any time
(a) there shall be fewer than three Unencumbered Assets, (b) the sum of the
Asset Values of all Unencumbered Assets shall not be equal to or greater than
U.S.$115,000,000 or (c) the weighted average occupancy of all Unencumbered
Assets (other than Development Assets and Redevelopment

 

30



--------------------------------------------------------------------------------

Assets) shall not be greater than or equal to 70% (provided that, if such
weighted average occupancy shall not be greater than or equal to 70%, Borrowers
shall have twenty-one (21) days to cause such weighted average occupancy to be
greater than or equal to 70% before the Total Unencumbered Asset Value is
reduced to zero, and such increased weighted average occupancy shall be
evidenced by an updated Unencumbered Asset Certificcate delivered to the
Administrative Agent by the Borrowers prior to the expiration of such twenty-one
(21) day period), the Total Unencumbered Asset Value shall be zero; provided
further that (x) the portion of Total Unencumbered Asset Value attributable to
Unencumbered Assets located in Spain shall not exceed 10% of the Total
Unencumbered Asset Value (the amount by which the sum of the Asset Values
attributable to Unencumbered Assets located in Spain exceeds such percentage
being the “Excess Spain Value”), (y) the portion of Total Unencumbered Asset
Value attributable to Unencumbered Assets located in France shall not exceed the
sum of all Qualified French Intercompany Loans (the amount by which the sum of
the Asset Values attributable to Unencumbered Assets located in France exceeds
such sum being the “Excess France Value”), and (z) the Unencumbered Asset Value
of each Unencumbered Asset located in a Withholding Tax Jurisdiction shall be
subject to the Withholding Tax Adjustment; provided still further that if the
sum of the Asset Values of all Unencumbered Assets comprised of Redevelopment
Assets and Development Assets (provided that the portion of such combined total
sum arising from Unencumbered Assets comprised of Development Assets shall not
exceed 10% of the Total Unencumbered Asset Value) shall exceed 33% of the Total
Unencumbered Asset Value, then Total Unencumbered Asset Value shall be reduced
by the amount of such excess.

“Transfer” has the meaning specified in Section 5.02(f).

“Transfer Certificate” means a certificate substantially in the form attached
hereto as Exhibit D or any other form agreed between the Administrative Agent
and the Operating Partnership.

“Transfer Date” means, in relation to an assignment by a Lender pursuant to
Section 9.07(a), the later of: (a) the proposed Transfer Date specified in the
Transfer Certificate and (b) the date which is the fifth Business Day after the
date of delivery of the relevant Transfer Certificate to the Administrative
Agent, or such earlier Business Day endorsed by the Administrative Agent on such
Transfer Certificate.

“U.S.$” and “United States Dollars” each means the lawful currency of the United
States of America.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.11(f).

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest under any Loan Document
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Unencumbered Asset Conditions” means, with respect to any Proposed Unencumbered
Asset, that such Proposed Unencumbered Asset (a) is an Office Asset,
Redevelopment Asset or Development Asset located in an International
Jurisdiction, (b) is owned in fee simple absolute (or the equivalent thereof in
the applicable jurisdiction in which the Proposed Unencumbered

 

31



--------------------------------------------------------------------------------

Asset is located) or subject to a Qualifying Ground Lease, (c) except in the
case of a Redevelopment Asset or a Development Asset, is income-producing,
(d) is not subject to mezzanine Debt financing, (e) is not subject to any Lien
(other than Permitted Liens) or any Negative Pledge or any provision of the Note
Documents that restricts the ability of any Loan Party to encumber its assets,
(f) to the extent owned by a Loan Party that is a Subsidiary of a Borrower or is
a Sister Subsidiary, none of the direct or indirect Equity Interests in such
Subsidiary or Sister Subsidiary owner is subject to any Lien (other than
Permitted Liens), any Negative Pledge or any provision of the Note Documents
that restricts the ability of any Loan Party to encumber its assets, (g) is an
Asset with respect to which the Operating Partnership directly, or indirectly
through such Subsidiary or Sister Subsidiary owner, has the right to take the
following actions without the need to obtain the consent of any Person: (i) to
create Liens on such Asset as security for the Obligations of the Loan Parties
under or in respect of the Loan Documents, and (ii) to sell, transfer or
otherwise dispose of such Asset (provided, however, that in the case of the
foregoing clauses (g)(i) and (g)(ii), an agreement that conditions a Person’s
ability to create Liens on its assets or to sell, transfer or otherwise dispose
of its assets upon the maintenance of one or more specified ratios but that does
not otherwise generally prohibit the creation of Liens on assets or the sale,
transfer or disposition of assets, or the taking of such actions with respect to
specific assets, shall not be deemed a violation of or prohibition under this
clause (g), (h) is owned directly by a Borrower, a Subsidiary of a Borrower or a
Sister Subsidiary, provided that any such Subsidiary of a Borrower or Sister
Subsidiary shall (i) be a Guarantor and (ii) not be a guarantor or otherwise be
an obligor with respect to the obligations under the Corporate Credit Agreement,
the other Corporate Loan Documents or the Note Documents, (i) in the case of
ownership by (i) a Subsidiary of a Borrower, one-hundred percent (100%) of all
of the equity interests (other than directors’ qualifying shares) and voting
interests (such ownership being defined as “Wholly-Owned”) of such Subsidiary
are owned by one or more of the Borrowers and/or any other Wholly-Owned
Subsidiary of the Borrowers at such time and (ii) a Sister Subsidiary,
one-hundred percent (100%) of all of the equity interests (other than directors’
qualifying shares) and voting interests of such Sister Subsidiary are owned by
one or more of the Operating Partnership and/or any other Wholly-Owned
Subsidiary of the Operating Partnership at such time, (j) in the case of
ownership by a Guarantor domiciled in an International Jurisdiction (other than
the United States), the applicable law of which prohibits financial assistance
of subsidiaries to their parents, either (i) indirect ownership of such Asset
was not acquired by a Borrower or the Operating Partnership through the purchase
of, or subscription to, Equity Interests in such Guarantor or through the
purchase of, or subscription to, other instruments giving the right to purchase
Equity Interests in such Guarantor, or (ii) any applicable white-wash procedures
have been completed to the satisfaction of the Administrative Agent and its
local counsel in such jurisdiction, and (k) in the case of ownership by a
Guarantor domiciled in France, such Guarantor is the borrower under a Qualified
French Intercompany Loan documented in form and substance reasonably
satisfactory to the Administrative Agent.

“Unencumbered Assets” means only those Office Assets, Redevelopment Assets and
Development Assets (a) for which the applicable conditions (as may be determined
by the Administrative Agent in its sole discretion) in Section 3.01 and, if
applicable, 5.01(j)(iii) have been satisfied and as the Administrative Agent or
the Required Lenders, in their sole discretion, shall from time to time elect to
consider Unencumbered Assets for purposes of this Agreement, and (b) listed on
Schedule II hereto (as supplemented from time to time pursuant to
Section 5.01(j)(iii)). Without limitation of the foregoing, no Redevelopment
Asset or Development Asset shall qualify as an Unencumbered Asset without the
prior approval of the Administrative Agent (which approval shall not be
unreasonably withheld).

 

32



--------------------------------------------------------------------------------

“Unencumbered Assets Certificate” means a certificate in substantially the form
of Exhibit E hereto, duly certified by the Chief Financial Officer or other
Responsible Officer of the REIT.

“Unencumbered Assets Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Unencumbered Assets to (b) four times the actual interest expense of the
Borrowers, their Subsidiaries and the Sister Subsidiaries on all Unsecured Debt
of such Persons for the fiscal quarter of the REIT most recently ended for which
financial statements are required to be delivered pursuant to Section 5.03(b) or
(c), as the case may be.

“Unsecured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the REIT and its Subsidiaries, including, without
limitation, the Facility Exposure (as defined herein), but exclusive of (a) Debt
secured by any Lien, (b) guarantee obligations in respect of Debt secured by any
Lien, and (c) guaranties by parent entities of the Recourse Debt of one or more
of their respective Subsidiaries in an aggregate amount not greater than 5.0% of
Total Asset Value.

“Unused Fee” has the meaning specified in Section 2.07(a).

“Unused Australian Dollar Revolving Credit Commitment” means, with respect to
any Lender with an Australian Dollar Revolving Credit Commitment at any time,
(a) such Lender’s Australian Dollar Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Australian Dollar
Revolving Credit Advances and Swing Line Advances in Australian Dollars made by
such Lender and outstanding at such time plus (ii) such Lender’s Australian
Dollar Revolving Credit Pro Rata Share of the aggregate principal amount of all
Swing Line Advances in Australian Dollars made by the applicable Swing Line Bank
pursuant to Section 2.01(c) and owed to such Swing Line Bank at such time.

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, the sum of (a) such Lender’s Unused Australian Dollar Revolving Credit
Commitment at such time and (b) such Lender’s Unused Singapore Dollar Revolving
Credit Commitment at such time.

“Unused Singapore Dollar Revolving Credit Commitment” means, with respect to any
Lender with a Singapore Dollar Revolving Credit Commitment at any time, (a) such
Lender’s Singapore Dollar Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Singapore Dollar Revolving
Credit Advances and Swing Line Advances in Singapore Dollars and Hong Kong
Dollars made by such Lender and outstanding at such time plus (ii) such Lender’s
Singapore Dollar Revolving Credit Pro Rata Share of the aggregate principal
amount of all Swing Line Advances in Singapore Dollars and Hong Kong Dollars
made by the applicable Swing Line Bank pursuant to Section 2.01(c) and owed to
such Swing Line Bank at such time. In the case of Singapore Dollar Revolving
Credit Advances and Swing Line Advances in Hong Kong Dollars, the Equivalent
amount thereof in Singapore Dollars shall be used for the purposes of the
calculations in this definition.

“Unused Swing Line Commitment” means, with respect to each Swing Line Bank with
a Swing Line Credit Commitment at any time, (a) such Swing Line Bank’s Swing
Line Commitment at such time minus (b) the sum of the aggregate principal amount
of all Swing Line Advances made by such Swing Line Bank and outstanding at such
time. In the case of Swing Line Advances in Hong Kong Dollars, the Equivalent
amount thereof in Singapore Dollars shall be used for the purposes of the
calculations in this definition.

 

33



--------------------------------------------------------------------------------

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Tax Adjustment” means, with respect to any Unencumbered Asset
located in a Withholding Tax Jurisdiction, a reduction of the Asset Value of the
Unencumbered Asset by a percentage equal to the highest withholding tax rate
applicable in such jurisdiction to the making of an interest payment on Debt to
a lender domiciled in Singapore or Australia as calculated by the Borrowers, to
the satisfaction of the Administrative Agent, and reported to the Administrative
Agent on a quarterly basis pursuant to Section 5.03(c).

“Withholding Tax Jurisdiction” means any International Jurisdiction as to which
local counsel retained by the Administrative Agent in such jurisdiction have
been unable to confirm that the taxing authorities in such jurisdiction would
not impose withholding taxes on payments made by the Borrowers or the Guarantors
domiciled in such International Jurisdiction in respect of Guaranteed
Obligations to Lenders domiciled in Singapore, Hong Kong or Australia. As of the
Effective Date, of the identified International Jurisdictions, the jurisdiction
of Spain comprises a Withholding Tax Jurisdiction.

SECTION 1.02 Computation of Time Periods; Other Definitional Provisions. In this
Agreement and the other Loan Documents in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.
References in the Loan Documents to any agreement or contract “as amended” shall
mean and be a reference to such agreement or contract as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements of the REIT referred to in Section 4.01(g) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Advances. (a) Singapore Dollar Revolving Credit Advances. Each
Lender with a Singapore Dollar Revolving Credit Commitment severally agrees, on
the terms and conditions hereinafter set forth, to make advances (each, a
“Singapore Dollar Revolving Credit Advance”) in Singapore Dollars to a Singapore
Borrower and in Hong Kong Dollars to a Hong Kong Borrower, in each case from
time to time on any Business Day during the period from the date hereof until
the Termination Date in an amount for each such Singapore Dollar Revolving
Credit Advance not to exceed such Lender’s Unused Singapore Dollar Revolving
Credit Commitment at such time. The Equivalent in Singapore Dollars of the
portion of the Facility Exposure denominated in Hong Kong Dollars plus the
portion of the Facility Exposure denominated in Singapore Dollars shall not at
any time exceed the aggregate Singapore Dollar Revolving Credit Commitments.
Each Borrowing shall be in an aggregate amount not less than the Revolving
Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple in excess
thereof and shall consist of Singapore Dollar Revolving Credit Advances in

 

34



--------------------------------------------------------------------------------

Singapore Dollars or Hong Kong Dollars made simultaneously by the Lenders with
Singapore Dollar Revolving Credit Commitments ratably according to their
Singapore Dollar Revolving Credit Commitments. Within the limits of each
Lender’s Unused Singapore Dollar Revolving Credit Commitment in effect from time
to time and prior to the Termination Date, each Singapore Borrower and Hong Kong
Borrower may borrow under this Section 2.01(a), prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(a).

(b) Australian Dollar Revolving Credit Advances. Each Lender with an Australian
Dollar Revolving Credit Commitment severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each, an “Australian Dollar Revolving
Credit Advance”) in Australian Dollars to an Australia Borrower from time to
time on any Business Day during the period from the date hereof until the
Termination Date (A) in an amount for each such Australian Dollar Revolving
Credit Advance not to exceed such Lender’s Unused Australian Dollar Revolving
Credit Commitment at such time and (B) the Equivalent in Singapore Dollars of
the portion of the Facility Exposure denominated in Australian Dollars shall not
at any time exceed the percentage of the aggregate Commitments obtained by
dividing (1) the Australian Dollar Revolving Credit Commitments by (2) the sum
of the Australian Dollar Revolving Credit Commitments and the Singapore Dollar
Revolving Credit Commitments. Each Borrowing shall be in an aggregate amount not
less than the Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing
Multiple in excess thereof and shall consist of Australian Dollar Revolving
Credit Advances made simultaneously by the Lenders with Australian Dollar
Revolving Credit Commitments ratably according to their Australian Dollar
Revolving Credit Commitments. Within the limits of each Lender’s Unused
Australian Dollar Revolving Credit Commitment in effect from time to time and
prior to the Termination Date, each Australia Borrower may borrow under this
Section 2.01(b), prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(b).

(c) Swing Line Advances. A Borrower may request the applicable Swing Line Bank
to make, and such Swing Line Bank agrees to make, on the terms and conditions
hereinafter set forth, Swing Line Advances denominated in (x) Singapore Dollars
to a Singapore Borrower, (y) Australian Dollars to an Australia Borrower or
(z) Hong Kong Dollars to a Hong Kong Borrower, from time to time on any Business
Day during the period from the date hereof until the Termination Date (i) in an
aggregate amount not to exceed at any time outstanding (A) for Swing Line
Advances in Singapore Dollars, the Swing Line Commitment relating to the Swing
Line facility denominated in Singapore Dollars (the “Singapore Swing Line
Facility”) or (B) for Swing Line Advances in Australian Dollars, the Swing Line
Commitment relating to the Swing Line facility denominated in Australian Dollars
(the “Australian Swing Line Facility”) and (ii) in an amount for each such Swing
Line Borrowing not to exceed the aggregate of the Unused Singapore Dollar
Revolving Credit Commitments of the Lenders with Singapore Dollar Revolving
Credit Commitments at such time with respect to Swing Line Advances under the
Singapore Swing Line Facility and the aggregate of the Unused Australian Dollar
Revolving Credit Commitments of the Lenders with Australian Dollar Revolving
Credit Commitments at such time with respect to Swing Line Advances under the
Australian Swing Line Facility. No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in an amount of (A) S$250,000 or an integral
multiple of S$250,000 in excess thereof in the case of Swing Line Advances in
Singapore Dollars, (B) HK$50,000 or an integral multiple of HK$50,000 in excess
thereof in the case of Swing Line Advances in Hong Kong Dollars, and
(C) A$250,000 or an integral multiple of A$250,000 in excess thereof in the case
of Swing Line Advances in Australian Dollars. Within the limits of each Swing
Line Facility and within the limits referred to in clause (ii) above, each
Borrower may borrow under this Section 2.01(c), repay pursuant to
Section 2.03(b) or prepay pursuant to Section 2.05(a) and reborrow under this
Section 2.01(c).

SECTION 2.02 Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than 10:00 A.M. (Singapore time) on the third Business Day prior
to the date of the

 

35



--------------------------------------------------------------------------------

proposed Borrowing by the applicable Borrower to the Administrative Agent, and
with respect to the initial Borrowing, such notice may be provided to the
Administrative Agent prior to the date hereof. The Administrative Agent shall
give to each relevant Lender prompt notice thereof by telex or telecopier. Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be by telex or
telecopier or e-mail, in each case in substantially the form of Exhibit B
hereto, specifying therein (i) the requested date of such Borrowing, (ii) the
Facility under which such Borrowing is requested, (iii) the aggregate amount of
such Borrowing, (iv) the initial Interest Period for each such Advance, (v) the
currency of such Borrowing, (vi) the applicable Borrower proposing such
Borrowing, and (vii) the portion of funds from such Borrowing to be applied to
the repayment of Swing Line Advances (including the currency thereof) and the
interest accrued and unpaid thereon in accordance with the last sentence of this
Section 2.02(a). Each Lender with a Commitment in respect of the applicable
Facility shall, before 12:00 P.M. (Singapore time) on the date of such Borrowing
make available for the account of its Applicable Lending Office to the
Administrative Agent at the applicable Administrative Agent’s Account, in same
day funds, such Lender’s ratable portion of such Borrowing in accordance with
the respective Commitments of such Lender and the other Lenders in respect of
the applicable Facility. After the Administrative Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the applicable Borrower
by crediting the Borrower’s Account; provided, however, that in the case of any
Borrowing, if requested by the applicable Borrower in its Notice of Borrowing,
the Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances made by the Swing Line
Bank and by any other Lender and outstanding on the date of such Borrowing, plus
interest accrued and unpaid thereon to and as of such date, available to the
Swing Line Bank and such other Lenders for repayment of such Swing Line
Advances.

(b) Each Swing Line Borrowing shall be made on notice, given not later than the
Swing Line Deadline on the date of the proposed Swing Line Borrowing, by the
applicable Borrower to the applicable Swing Line Bank and the Administrative
Agent. Each such notice of a Swing Line Borrowing (a “Notice of Swing Line
Borrowing”) shall be by e-mail, in each case specifying therein the requested
(i) date of such Borrowing, (ii) amount of such Borrowing and (iii) maturity of
such Borrowing (which maturity shall be no later than the earlier of (A) the
seventh day after the requested date of such Borrowing and (B) the Termination
Date), (iii) the currency of such Borrowing, and (iv) the Borrower proposing
such Borrowing. The applicable Swing Line Bank shall, before (x) 1:00 P.M.
(Singapore time) on the date of such Swing Line Borrowing in the case of Swing
Line Borrowings under the Singapore Swing Line Facility and (y) 1.00 P.M.
(Sydney time) on the date of such Swing Line Borrowing in the case of Swing Line
Borrowings under the Australian Swing Line Facility, make the amount thereof
available to the applicable Borrower by crediting a Borrower’s Account
maintained by the applicable Borrower in same day funds upon confirmation by the
Administrative Agent of the fulfillment of the applicable conditions set forth
in Article III. Upon written demand by the applicable Swing Line Bank, with a
copy of such demand to the Administrative Agent, each other Singapore Dollar
Revolving Lender shall purchase from such Swing Line Bank, and such Swing Line
Bank shall sell and assign to each such other Singapore Dollar Revolving Lender,
such other Singapore Dollar Revolving Lender’s Singapore Dollar Revolving Credit
Pro Rata Share of an outstanding Swing Line Advance in Singapore Dollars or Hong
Kong Dollars as of the date of such demand, by making available for the account
of its Applicable Lending Office to the Administrative Agent for the account of
such Swing Line Bank, by deposit to the Administrative Agent’s Account, in same
day funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such Singapore Dollar Revolving
Lender. The Borrowers hereby agree to each such sale and assignment. Each such
Lender agrees to purchase its Singapore Dollar Revolving Credit Pro Rata Share
of an outstanding Swing Line Advance on (i) the Business Day on which demand
therefor is made by such Swing Line Bank, provided that notice of such demand is
given not later than 11:30 A.M. (Singapore City time) on such Business Day or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon

 

36



--------------------------------------------------------------------------------

written demand by the applicable Swing Line Bank, with a copy of such demand to
the Administrative Agent, each other Australian Dollar Revolving Lender shall
purchase from such Swing Line Bank, and such Swing Line Bank shall sell and
assign to each such other Australian Dollar Revolving Lender, such other
Australian Dollar Revolving Lender’s Australian Dollar Revolving Credit Pro Rata
Share of an outstanding Swing Line Advance in Australian Dollars as of the date
of such demand, by making available for the account of its Applicable Lending
Office to the Administrative Agent for the account of such Swing Line Bank, by
deposit to the Administrative Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Swing Line
Advance to be purchased by such Australian Dollar Revolving Lender. The
Borrowers hereby agree to each such sale and assignment. Each such Lender agrees
to purchase its Australian Dollar Revolving Credit Pro Rata Share of an
outstanding Swing Line Advance on (i) the Business Day on which demand therefor
is made by such Swing Line Bank, provided that notice of such demand is given
not later than 11:30 A.M. (Sydney time) on such Business Day or (ii) the first
Business Day next succeeding such demand if notice of such demand is given after
such time. Upon any such assignment by any Swing Line Bank to any other Lender
of a portion of a Swing Line Advance, the applicable Swing Line Bank represents
and warrants to such other Lender that such Swing Line Bank is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, the Loan Documents or any Loan Party. If and to the extent
that any Lender shall not have so made the amount of such Swing Line Advance
available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by the applicable Swing Line Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate. If such Lender shall pay to the Administrative Agent such amount for
the account of the applicable Swing Line Bank on any Business Day, such amount
so paid in respect of principal shall constitute a Swing Line Advance made by
such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Swing Line Advance made by the applicable
Swing Line Bank shall be reduced by such amount on such Business Day.

(c) Anything in subsection (a) above to the contrary notwithstanding, there may
not be more than fifteen (15) separate Interest Periods outstanding at any time.

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrowers. The Borrowers shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure of any Borrower to fulfill on or before the date specified in such
Notice of Borrowing for the applicable Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the applicable Borrower severally agree to repay or pay to the
Administrative Agent forthwith on demand such corresponding amount and to pay
interest thereon, for each day from the date such amount is made available to
the such Borrower until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of such Borrower, the higher of (A) the
interest rate applicable

 

37



--------------------------------------------------------------------------------

at such time under Section 2.07 to Advances comprising such Borrowing and
(B) the cost of funds incurred by the Administrative Agent in respect of such
amount and (ii) in the case of such Lender, the cost of funds incurred by the
Administrative Agent in respect of such amount in the case of Advances. If such
Lender shall pay to the Administrative Agent such corresponding amount, such
amount so paid shall constitute such Lender’s Advance as part of such Borrowing
for all purposes.

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(g) The Borrowers irrevocably and for value authorize each Lender (at the option
of the Lender) from time to time (i) to prepare reliquefication bills of
exchange in relation to an Advance to it denominated in Australian Dollars and
(ii) to sign them as drawer or endorser in the name of and on behalf of any
Borrower. The total face amount of reliquefication bills prepared by any Lender
and outstanding in relation to any Advance must not at any time exceed (A) such
Lender’s share of the principal amount of such Advance plus (B) the total
interest on that share over the relevant Interest Period. Reliquefication bills
must mature on or before the last day of the relevant Interest Period. Each
Lender may realize or deal with any reliquefication bill prepared by it as it
thinks fit. Each Lender shall indemnify the Borrowers on demand against all
liabilities, costs and expenses incurred by any Borrower by reason of it being a
party to a reliquefication bill prepared by such Lender. The immediately
preceding sentence shall not affect any obligation of the Borrowers under any
Loan Document. In particular, the obligations of the Borrowers to make payments
under the Loan Documents are not in any way affected by any liability of any
Lender, contingent or otherwise, under the indemnity in this Section 2.02(g). If
a reliquefication bill prepared by any Lender is presented to a Borrower and
such Borrower discharges it by payment, the amount of that payment will be
deemed to have been applied against the moneys payable to such Lender.

(h) Each Lender may, at its option, make any Advance available to any Borrower
by causing any foreign or domestic branch or Affiliate of such Lender to make
such Advance; provided, however, that (i) any exercise of such option shall not
affect the obligation of such Borrower in accordance with the terms of this
Agreement and (ii) nothing in this Section 2.02(h) shall be deemed to obligate
any Lender to obtain the funds for any Advance in any particular place or manner
or to constitute a representation or warranty by any Lender that it has obtained
or will obtain the funds for any Advance in any particular place or manner.

SECTION 2.03 Repayment of Advances. (a) The Borrowers shall repay to the
Administrative Agent for the ratable account of the Lenders on the Termination
Date the aggregate outstanding principal amount of the Advances then
outstanding.

(b) The Borrowers shall repay to the Administrative Agent for the account of
(i) the applicable Swing Line Bank and (ii) each other Lender that has made a
Swing Line Advance by purchase from such Swing Line Bank pursuant to
Section 2.02(b), the outstanding principal amount of each Swing Line Advance
made by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
the seventh day after the requested date of such Swing Line Borrowing) and the
Termination Date.

SECTION 2.04 Termination or Reduction of the Commitments. (a) The Borrowers may,
upon at least three (3) Business Days’ notice to the Administrative Agent,
terminate in whole or reduce in part the unused portions of the Unused Revolving
Credit Commitments or the Swing Line Facility; provided, however, that each
partial reduction of a Facility (i) shall be in an aggregate amount of

 

38



--------------------------------------------------------------------------------

the Revolving Credit Reduction Minimum (or, in the case of the Singapore Swing
Line Facility, S$250,000, or, in the case of the Australian Swing Line Facility,
A$250,000) or a Revolving Credit Reduction Multiple (or in the case of the
Singapore Swing Line Facility, S$250,000, or, in the case of the Australian
Swing Line Facility, A$250,000) in excess thereof and (ii) shall be made ratably
among the Lenders in accordance with their Commitments with respect to such
Facility. Once terminated, a Commitment may not be reinstated.

(b) The Borrowers may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Sections 2.10(g) and Section 2.13(c) will apply
to all amounts thereafter paid by the Borrowers for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent or any Lender may have against such Defaulting Lender.

(c) The Singapore Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Singapore Dollar Revolving Credit
Facility by the amount, if any, by which the amount of the Singapore Swing Line
Facility exceeds the sum of all Singapore Dollar Revolving Credit Commitments.
The Australian Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Australian Dollar Revolving Credit
Facility by the amount, if any, by which the amount of the Australian Swing Line
Facility exceeds the sum of all Australian Dollar Revolving Credit Commitments.

SECTION 2.05 Prepayments. (a) Optional. Any Borrower may, upon three
(3) Business Days’ notice to the Administrative Agent, stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
such Borrower shall, prepay the outstanding aggregate principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid; provided, however, that (i) each partial prepayment
shall be in an aggregate principal amount not less than the Revolving Credit
Reduction Minimum or a Revolving Credit Reduction Multiple in excess thereof or,
if less, the amount of the Advances outstanding, (ii) if any prepayment of an
Advance is made on a date other than the last day of an Interest Period for such
Advance, such Borrower shall also pay any amounts owing pursuant to
Section 9.04(c), and (iii) the foregoing provisions shall not apply to the
repayment of Swing Line Advances, which payments shall be made pursuant to the
terms of Section 2.03(b).

(b) Mandatory. (i) If the Facility Exposure attributable to any Facility (which
in the case of the Singapore Dollar Revolving Credit Facility, shall be
expressed in Singapore Dollars or the Equivalent in Singapore Dollars of any
Advances thereunder denominated in any other currency) shall at any time equal
or exceed 105% of the aggregate Commitments then allocable to such Facility,
then the applicable Borrower shall, within five (5) Business Days after the
earlier of the date on which (A) a Responsible Officer becomes aware of such
event or (B) written notice thereof shall have been given to the Borrowers by
the Administrative Agent, prepay an aggregate principal amount of the Advances
comprising part of the same Borrowings in an amount equal to the amount by which
the Facility Exposure attributable to the applicable Facility (which, in the
case of the Singapore Dollar Revolving Credit Facility, shall be expressed in
Singapore Dollars or the Equivalent in Singapore Dollars of any Advances
thereunder denominated in any other currency) exceeds the aggregate Commitments
then allocable to such Facility.

(ii) The Borrowers shall, on each Business Day, prepay an aggregate principal
amount of the Advances comprising part of the same Borrowings in an amount equal
to, after

 

39



--------------------------------------------------------------------------------

taking into account any payments made pursuant to clause (i) above, the amount
by which Unsecured Debt of the Borrowers, their Subsidiaries and the Sister
Subsidiaries exceeds 70% of the Total Unencumbered Asset Value on such Business
Day.

(iii) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

SECTION 2.06 Interest. (a) Scheduled Interest. The Borrowers shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
rate per annum equal at all times during each Interest Period for such Advance
to the sum of the Floating Rate plus the Applicable Margin in effect on the
first day of such Interest Period, payable in arrears on the last day of such
Interest Period.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default of the type described in Section 6.01(a) or (f) or, at the election
of the Administrative Agent and the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, the Borrowers shall pay
interest (both before and after judgment) on (i) the unpaid principal amount of
each Advance owing to each Lender, payable in arrears on the dates referred to
in clause (a) above and on demand, at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Advance
pursuant to clause (a) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable under the Loan Documents
that is not paid when due, from the date such amount shall be due until such
amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid, in the case of interest, on
the Advance on which such interest has accrued pursuant to clause (a) above.

(b) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a) or a notice of selection of an
Interest Period pursuant to the terms of the definition of “Interest Period”,
the Administrative Agent shall give notice to the applicable Borrower and each
Lender of the applicable Interest Period and the applicable interest rate
determined by the Administrative Agent for purposes of clause (a) above.

(c) Market Disruption Events. If a Market Disruption Event occurs in relation to
an Advance for any Interest Period for which the Floating Rate was to have been
based on SIBOR, then the interest rate on each Lender’s share of such Advance
for the Interest Period shall be the rate per annum which is the sum of (A) the
rate notified to the Administrative Agent by such Lender as soon as practicable
and in any event before interest is due to be paid in respect of such Interest
Period, to be that which expresses as a percentage rate per annum the cost to
such Lender of funding its share of such Advance from whatever source it may
reasonably select plus (B) the Applicable Margin. If a Market Disruption Event
occurs and the Administrative Agent or any Borrower so requires, the
Administrative Agent and such Borrower shall enter into negotiations (for a
period of not more than thirty (30) days) with a view to agreeing a substitute
basis for determining the rate of interest. Any alternative basis agreed
pursuant to the immediately preceding sentence shall, with the prior consent of
all of the Lenders in the Singapore Dollar Revolving Credit Facility and the
Borrowers, be binding on all parties.

SECTION 2.07 Fees. (a) Unused Fee. The Borrowers shall pay to the Administrative
Agent for the account of the Lenders an unused commitment fee (the “Unused Fee”)
from the date hereof in the case of each Initial Lender and from the Transfer
Date or the effective date specified in the Assumption Agreement, as the case
may be, pursuant to which it became a Lender in the case of each other Lender
until the Termination Date, payable in arrears quarterly on the last day of each
December, March, June and September, commencing September 30, 2011, and on the
Termination Date.

 

40



--------------------------------------------------------------------------------

The Unused Fee payable for the account of each Lender shall be calculated for
each period for which the Unused Fee is payable on the average daily Unused
Revolving Credit Commitment of such Lender during such period at the rate per
annum equal to, (a) for any period in which the average daily Facility Exposure
for such period is equal to or exceeds 50% of the aggregate Revolving Credit
Commitments, 0.25% per annum, and (b) in all other cases, 0.50% per annum. The
Unused Fee shall be payable in (i) Singapore Dollars with respect to Singapore
Dollar Revolving Credit Commitments and (ii) Australian Dollars with respect to
Australian Dollar Revolving Credit Commitments.

(b) Administrative Agent’s Fees. The Borrowers shall pay to the Administrative
Agent for its own account the fees, in the amounts and on the dates, set forth
in the Fee Letter and such other fees as may from time to time be agreed between
the Borrowers and the Administrative Agent.

(c) Defaulting Lenders and Fees. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 2.07(a) (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees).

SECTION 2.08 Applicable Borrower. All Advances in Singapore Dollars shall be
advanced to a Singapore Borrower. All Advances in Australian Dollars shall be
advanced to an Australia Borrower. If a Hong Kong Borrower becomes a Borrower
pursuant to Section 5.01(r), all Advances in Hong Kong Dollars shall be made to
the applicable Hong Kong Borrower. The liability of the Borrowers for the
Obligations under the Loan Documents shall be joint and several.

SECTION 2.09 Increased Costs; Illegality. (a) Increased Costs. Subject to
Section 2.09(b), the Borrowers shall, within two Business Days of a demand by
the Administrative Agent, pay for the account of a Lender the amount of any
Increased Costs incurred by such Lender or any of its Affiliates as a result of
(i) the introduction of or any change in (or in the interpretation or
application of) any law or regulation or (ii) compliance with any law or
regulation, in each case made after the date that the applicable Lender became a
party to this Agreement. This includes, without limitation, any law or
regulation with regard to capital adequacy, prudential limits, liquidity,
reserve assets or Tax. A Lender intending to make a claim pursuant to
Section 2.09(a) shall notify the Administrative Agent of the event giving rise
to the claim, following which the Administrative Agent shall promptly notify the
Borrowers. Each Lender shall, as soon as practicable after a demand by the
Administrative Agent, provide a certificate confirming the amount of its
Increased Costs which shall be conclusive absent manifest error.

(b) Exceptions. Section 2.09(a) shall not apply to the extent any Increased Cost
is (i) attributable to a Tax Deduction required by law to be made by a Loan
Party, (ii) compensated for by Section 2.11(b) (or would have been compensated
for under Section 2.11(b) but was not so compensated solely because one of the
exclusions in clause (ii) of Section 2.11(b) applied) or (iii) attributable to
the willful breach by the relevant Lender or its Affiliates of any law or
regulation.

(c) Illegality. Notwithstanding any other provision of this Agreement, if it
becomes unlawful (or impossible as a result of a change in law or regulation) in
any jurisdiction for a Lender to perform any of its obligations as contemplated
by any Loan Document or to fund or maintain its share of any Advance made
pursuant to its Singapore Dollar Revolving Credit Commitment or Australian
Dollar Revolving Credit Commitment (i) such Lender shall promptly notify the
Administrative Agent upon becoming aware of that event, (ii) upon the
Administrative Agent notifying the Borrowers, the Singapore Dollar Revolving
Credit Commitment or the Australian Dollar Revolving Credit Commitment, as
applicable, of such Lender shall be immediately cancelled and (iii) the
Borrowers shall repay such Lender’s participation in each Advance made to each
Borrower pursuant to such Singapore Dollar Revolving Credit Commitment or
Australian Dollar Revolving Credit Commitment, as applicable, on (A)

 

41



--------------------------------------------------------------------------------

the later of the last day of the current Interest Period for the Advance and the
thirtieth day after the Administrative Agent has notified the Borrowers or
(B) if earlier, the date specified by such Lender in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by law).

SECTION 2.10 Payments and Computations. (a) Subject to the immediately
succeeding sentence, the Borrowers shall make each payment hereunder,
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.13), not later than 11:00 A.M. (Singapore time) on the day
when due in Singapore Dollars or Hong Kong Dollars to the Administrative Agent
at the applicable Administrative Agent’s Account in same day funds, with
payments being received by the Administrative Agent after such time being deemed
to have been received on the next succeeding Business Day. The Borrowers shall
make each payment hereunder with respect to principal of, interest on, and other
amounts relating to, Advances denominated in Australian Dollars, irrespective of
any right of counterclaim or set-off (except as otherwise provided in
Section 2.13), not later than 11:00 A.M. (Sydney time) on the day when due in
Australian Dollars to the Administrative Agent at the applicable Administrative
Agent’s Account in same day funds, with payments being received by the
Administrative Agent after such time being deemed to have been received on the
next succeeding Business Day. The Administrative Agent will promptly thereafter
cause like funds to be distributed (i) if such payment by the Borrowers is in
respect of principal, interest, commitment fees or any other Obligation then
payable hereunder and under the other Loan Documents to more than one Lender, to
such Lenders for the account of their respective Applicable Lending Offices
ratably in accordance with the amounts of such respective Obligations then
payable to such Lenders and in accordance with the applicable Standing Payment
Instructions and (ii) if such payment by the Borrowers is in respect of any
Obligation then payable hereunder to one Lender, to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.16 or
Reallocation pursuant to Section 2.18 and upon the Administrative Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date,
the Administrative Agent shall make all payments hereunder and under any other
Loan Document issued in connection therewith in respect of the interest assumed
thereby to such Assuming Lender in accordance with such Assuming Lender’s
Standing Payment Instructions. From and after the Transfer Date, the
Administrative Agent shall make all payments hereunder and under the other Loan
Documents in respect of the interest assigned pursuant to the applicable
Transfer Certificate to the Lender assignee thereunder in accordance with such
Lender assignee’s Standing Payment Instructions, and the parties to such
Transfer Certificate shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b) The Borrowers hereby authorize each Lender and each of its Affiliates, if
and to the extent payment owed to such Lender is not made when due under any
Loan Document to charge from time to time, to the fullest extent permitted by
law, against any or all of the Borrowers’ accounts with such Lender any amount
so due.

(c) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 365 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of

 

42



--------------------------------------------------------------------------------

interest or commitment fee, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of any Advance to be
made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to any Lender hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent any such Borrower shall
not have so made such payment in full to the Administrative Agent, each such
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the cost of funds incurred by the
Administrative Agent in respect of such amount.

(f) To the extent that the Administrative Agent receives funds for application
to the amounts owing by the Borrowers under or in respect of this Agreement or
any other Loan Document in currencies other than the currency or currencies
required to enable the Administrative Agent to distribute funds to the Lenders
in accordance with the terms of this Section 2.10, the Administrative Agent
shall be entitled to convert or exchange such funds into Singapore Dollars, into
Hong Kong Dollars or into Australian Dollars or from Singapore Dollars to
Australian Dollars or Hong Kong Dollars, from Hong Kong Dollars to Singapore
Dollars or Australian Dollar or from Australian Dollars to Singapore Dollars or
Hong Kong Dollars, as the case may be, to the extent necessary to enable the
Administrative Agent to distribute such funds in accordance with the terms of
this Section 2.10, provided that the Borrowers and each of the Lenders hereby
agree that the Administrative Agent shall not be liable or responsible for any
loss, cost or expense suffered by the Borrowers or such Lender as a result of
any conversion or exchange of currencies effected pursuant to this
Section 2.10(f) or as a result of the failure of the Administrative Agent to
effect any such conversion or exchange; and provided further that the Borrowers
agree to indemnify the Administrative Agent and each Lender, and hold the
Administrative Agent and each Lender harmless, for any and all losses, costs and
expenses incurred by the Administrative Agent or any Lender for any conversion
or exchange of currencies (or the failure to convert or exchange any currencies)
in accordance with this Section 2.10(f).

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth below in
this Section 2.10(g). Payments to the Lenders shall be in accordance with the
applicable Standing Payment Instructions. Upon the occurrence and during the
continuance of any Event of Default, Advances denominated in Australian Dollars
and Hong Kong Dollars will automatically, on the date of such Event of Default,
be converted on a notional basis into the Equivalent amount of Singapore Dollars
solely for the purposes of making any allocations required under this
Section 2.10(g) and Section 2.13(c). The order of priority shall be as follows:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as Administrative Agent) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Administrative Agent on such date;

 

43



--------------------------------------------------------------------------------

(ii) second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

(iii) third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lenders under Sections 2.09 and 2.11 on such
date, ratably based upon the respective aggregate amounts thereof owing to the
Administrative Agent and the Lenders on such date;

(iv) fourth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.07(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facilities on such date;

(v) fifth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrowers under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lenders under
Section 2.06(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lenders
under Section 2.06(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

(vii) seventh, to the payment of the principal amount of all of the outstanding
Advances that are due and payable to the Administrative Agent and the Lenders on
such date, ratably based upon the respective aggregate amounts of all such
principal obligations owing to the Administrative Agent and the Lenders on such
date; and

(viii) eighth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Lender Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Lender Parties on such date.

SECTION 2.11 Taxes (a) Tax Gross-Up. Each Loan Party shall make all payments to
be made by it under the Loan Documents without any Tax Deduction unless a Tax
Deduction is required by law. Any Borrower shall promptly upon becoming aware
that any Loan Party must make a Tax Deduction (or that there is any change in
the rate or the basis of a Tax Deduction) notify the Administrative Agent
accordingly. If the Administrative Agent receives such notification from a
Lender it shall notify the Borrowers. If a Tax Deduction is required by law to
be made by a Loan Party, except in relation to a Tax described in
Sections 2.11(b)(ii)(A), (B), (C) or (D), the applicable Loan Party shall pay an
additional amount together with the payment so that, after making any Tax
Deduction, the Administrative Agent or the applicable Lender, as the case may
be, receives an amount equal to the payment which would have been due if no Tax
Deduction had been required. If a Loan Party is required to make a Tax
Deduction, such Loan Party shall make such Tax Deduction and any payment
required in connection with such Tax Deduction within the time allowed and in
the amount required by law. Within thirty (30) days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Borrowers shall deliver to the Administrative Agent for the Administrative Agent
and Lenders entitled to the payment, certified copies of official receipts
evidencing the making of the Tax

 

44



--------------------------------------------------------------------------------

Deduction or payment (as applicable), or, where the same are not available,
other evidence satisfactory to the Administrative Agent, acting reasonably, that
the Tax Deduction has been made or (as applicable) any appropriate payment paid
to the relevant taxing authority.

(b) Tax Indemnity. (i) The Borrowers shall (within two Business Days of demand
by the Administrative Agent) pay to a Protected Party an amount equal to the Tax
paid or payable by such Protected Party in respect of a Loan Document or a
transaction or payment under it.

(ii) Section 2.11(b)(i) above shall not apply (A) with respect to any Tax
assessed on the Administrative Agent or any Lender (1) under the law of the
jurisdiction in which the Administrative Agent or such Lender, as applicable, is
incorporated or, other than solely as a result of making Advances hereunder, the
jurisdiction (or jurisdictions) in which it is otherwise conducting business or
in which the Administrative Agent or such Lender, as applicable, is treated as
resident for tax purposes or (2) under the law of the jurisdiction in which the
Applicable Lending Office of the Administrative Agent or such Lender, as
applicable, is located in respect of amounts received or receivable in that
jurisdiction, if, in either case, such Tax is imposed on or calculated by
reference to the net income received or receivable by the Administrative Agent
or such Lender, as applicable, or such Tax is a franchise Tax imposed in lieu
thereof or a branch profits Tax, (B) with respect to any withholding Tax imposed
on amounts payable to or for the account of the Administrative Agent or any
Lender at the time the Administrative Agent or such Lender, as applicable,
becomes a party hereto (other than pursuant to a transfer of rights and
obligations under Section 2.12(a)) or designates a new lending office, except in
each case to the extent that, pursuant to Section 2.11(a) or (b), amounts with
respect to such Tax was payable to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (C) with respect to any Tax attributable to any
Lender’s failure or inability (other than any inability as a result of a change
in law) to comply with Section 2.11(f), (D) with respect to any U.S. federal
withholding Tax imposed pursuant to Sections 1471 through 1474 of the Internal
Revenue Code (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), including any
current or future implementing Treasury Regulations and administrative
pronouncements thereunder (collectively, “FATCA”), or (E) to the extent the
relevant loss, liability or cost is compensated for by an increased payment
under Section 2.11(a).

(iii) A Protected Party making or intending to make a claim pursuant to
Section 2.11(b)(i) above shall promptly notify the Administrative Agent of the
event which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the Borrowers. A Protected Party shall, on
receiving a payment from a Loan Party under this Section 2.11(b), notify the
Administrative Agent; provided, however, that any delay in providing any such
notice shall not affect any party’s rights or obligations hereunder.

(c) Tax Credit. If a Loan Party makes a Tax Payment and the Administrative Agent
or any Lender receiving such Tax Payment determines in its absolute discretion,
exercised in good faith, that (i) a Tax Credit is attributable to such Tax
Payment and (ii) the Administrative Agent or such Lender, as applicable, has
obtained, utilized and retained that Tax Credit, then the Administrative Agent
or such Lender, as applicable, shall pay an amount to such Loan Party which the
Administrative Agent or such Lender, as applicable, determines in its absolute
discretion, exercised in good faith, will leave it (after that payment) in the
same after-Tax position as it would have been in had the circumstances not
arisen which caused the Tax Payment to be required to be made by such Loan
Party. No Protected Party shall be under any obligation to disclose any
information regarding its Tax affairs or modify its Tax affairs as a result of
this Section 2.11(c).

 

45



--------------------------------------------------------------------------------

(d) Stamp Duties and Taxes. The Borrowers shall pay and, within two (2) Business
Days of demand, indemnify the Administrative Agent and each Lender against any
cost, loss or liability that the Administrative Agent or any such Lender incurs
in relation to any present or future stamp duty, documentary, excise, property,
intangible, mortgage recording, registration or similar taxes, charges or levies
payable in respect of any Facility or any Loan Document.

(e) Indirect Tax. All payments to be made by the Loan Parties under or in
connection with the Loan Documents have been calculated without regard to
Indirect Tax. If all or part of any such payment is the consideration for a
taxable supply or chargeable with Indirect Tax then, when the applicable Loan
Party makes the payment (i) it must pay to the Administrative Agent or the
applicable Lenders, as the case may be, an additional amount equal to that
payment (or part) multiplied by the appropriate rate of Indirect Tax and
(ii) the Administrative Agent or such Lender, as applicable, shall promptly
provide to the applicable Loan Party a tax invoice complying with the relevant
law relating to such Indirect Tax. Where a Loan Document requires a Loan Party
to reimburse the Administrative Agent or any Lender, as applicable, for any
costs or expenses, such Loan Party shall also at the same time pay and indemnify
the Administrative Agent or such Lender, as applicable, against all Indirect Tax
incurred by the Administrative Agent or such Lender, as applicable, in respect
of the costs or expenses, save to the extent that that the Administrative Agent
or such Lender, as applicable, is entitled to repayment or credit in respect of
the Indirect Tax. The Administrative Agent or such Lender, as applicable, will
promptly provide to the applicable Loan Party a tax invoice complying with the
relevant law relating to that Indirect Tax.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by any Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by a Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to U.S.
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.11(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. person (as defined in Section 7701(a)(30) of the
Internal Revenue Code) shall deliver to the Borrowers and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

46



--------------------------------------------------------------------------------

(B) any Lender that is not a U.S. person (as defined in Section 7701(a)(30) of
the Internal Revenue Code) (such Lender, a “Non-U.S. Lender”) shall, to the
extent it is legally entitled to do so, deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or the Administrative Agent), one of the
following:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax with respect to payments received under any Loan Document;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate in a form agreed to (a “U.S. Tax Compliance Certificate”) between
the Administrative Agent and the Borrowers to the effect that such Lender (i) is
not a “bank” (within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code), (ii) is not a 10-percent shareholder of the Operating Partnership (within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code) and (iii) is
not a controlled foreign corporation related to the Operating Partnership
(within the meaning of Section 881(c)(3)(C) of the Internal Revenue Code), and
(y) executed originals of IRS Form W-8BEN; or

(4) in the case of a Non-U.S. Lender that is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate on behalf of each
such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

47



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by any Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for the purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender shall promptly notify the Borrowers and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption from or reduction of Taxes.

SECTION 2.12 Mitigation. (a) Mitigation. The Administrative Agent and the
Lenders shall negotiate in good faith with a view to finding a way to mitigate
any circumstances which arise and which would result in any amount becoming
payable to it under, or its Commitment cancelled pursuant to, Section 2.09(a),
Section 2.09(c) or Section 2.11 (other than Section 2.11(e)), provided that the
Administrative Agent and each Lender shall use reasonable efforts (in each case
consistent with its internal policy and legal and regulatory restrictions) to
transfer its rights and obligations under the Loan Documents to an Affiliate or
another Applicable Lending Office if such transfer would avoid the need for, or
reduce the amount of, any additional amounts that may thereafter accrue, or
would avoid the need for such Commitment to be cancelled. Neither the
Administrative Agent nor any Lender shall be obliged to take any steps under
Section 2.12(a) if, in the opinion of the Administrative Agent or such Lender
(acting reasonably), to do so might be prejudicial to it. This Section 2.12(a)
shall not in any way limit the obligations of any Loan Party under the Loan
Documents, including under Section 2.11.

(b) Indemnity. The Borrowers shall indemnify the Administrative Agent and the
Lenders for all costs and expenses reasonably incurred by the Administrative
Agent and the Lenders as a result of steps taken by them under Section 2.12(a).

SECTION 2.13 Sharing of Payments, Etc. (a) Sharing Within Singapore Dollar
Revolving Credit Facility. If any Singapore Dollar Lender shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise, other than as a result of an assignment pursuant
to Section 9.07) (a) on account of Obligations due and payable to such Singapore
Dollar Lender under any Loan Document at such time in excess of its ratable
share (according to the proportion of (i) the amount of such Obligations due and
payable to such Singapore Dollar Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Singapore Dollar Lenders under
the Loan Documents at such time) of payments on account of the Obligations due
and payable to all Singapore Dollar Lenders under the Loan Documents at such
time obtained by all the Singapore Dollar Lenders at such time or (b) on account
of Obligations owing (but not due and payable) to such Singapore Dollar Lender
under the Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing to such Singapore
Dollar Lender at such time to

 

48



--------------------------------------------------------------------------------

(ii) the aggregate amount of the Obligations owing (but not due and payable) to
all Singapore Dollar Lenders under the Loan Documents at such time) of payments
on account of the Obligations owing (but not due and payable) to all Singapore
Dollar Lenders under the Loan Documents at such time obtained by all of the
Singapore Dollar Lenders at such time, such Singapore Dollar Lender shall
forthwith purchase from the other Singapore Dollar Lenders such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Singapore Dollar
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Singapore Dollar Lender, such purchase from each other Singapore
Dollar Lender shall be rescinded and such other Singapore Dollar Lender shall
repay to the purchasing Singapore Dollar Lender the purchase price to the extent
of such Singapore Dollar Lender’s ratable share (according to the proportion of
(i) the purchase price paid to such Singapore Dollar Lender to (ii) the
aggregate purchase price paid to all Singapore Dollar Lenders) of such recovery
together with an amount equal to such Singapore Dollar Lender’s ratable share
(according to the proportion of (i) the amount of such other Singapore Dollar
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Singapore Dollar Lender) of any interest or other amount paid or
payable by the purchasing Singapore Dollar Lender in respect of the total amount
so recovered. The Borrowers agree that any Singapore Dollar Lender so purchasing
an interest or participating interest from another Singapore Dollar Lender
pursuant to this Section 2.13(a) may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Singapore Dollar Lender were the direct creditor of the Borrowers in the
amount of such interest or participating interest, as the case may be.

(b) Sharing Within Australian Dollar Revolving Credit Facility. If any
Australian Dollar Lender shall obtain at any time any payment (whether
voluntary, involuntary, through the exercise of any right of set off, or
otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Australian Dollar Lender
under any Loan Document at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Australian Dollar Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Australian Dollar Lenders under the Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Australian Dollar Lenders under the Loan Documents at such time
obtained by all the Australian Dollar Lenders at such time or (b) on account of
Obligations owing (but not due and payable) to such Australian Dollar Lender
under the Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing to such Australian
Dollar Lender at such time to (ii) the aggregate amount of the Obligations owing
(but not due and payable) to all Australian Dollar Lenders under the Loan
Documents at such time) of payments on account of the Obligations owing (but not
due and payable) to all Australian Dollar Lenders under the Loan Documents at
such time obtained by all of the Australian Dollar Lenders at such time, such
Australian Dollar Lender shall forthwith purchase from the other Australian
Dollar Lenders such interests or participating interests in the Obligations due
and payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Australian Dollar Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Australian Dollar Lender,
such purchase from each other Australian Dollar Lender shall be rescinded and
such other Australian Dollar Lender shall repay to the purchasing Australian
Dollar Lender the purchase price to the extent of such Australian Dollar
Lender’s ratable share (according to the proportion of (i) the purchase price
paid to such Australian Dollar Lender to (ii) the aggregate purchase price paid
to all Australian Dollar Lenders) of such recovery together with an amount equal
to such Australian Dollar Lender’s ratable share (according to the proportion of
(i) the amount of such other Australian Dollar Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Australian Dollar Lender)
of any interest or other amount paid or payable by the purchasing Australian
Dollar Lender in respect of the total amount so recovered. The

 

49



--------------------------------------------------------------------------------

Borrowers agree that any Australian Dollar Lender so purchasing an interest or
participating interest from another Australian Dollar Lender pursuant to this
Section 2.13(b) may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Australian
Dollar Lender were the direct creditor of the Borrowers in the amount of such
interest or participating interest, as the case may be.

(c) Pro Rata Sharing Following Event of Default. Notwithstanding the foregoing
provisions of this Section 2.13, following the occurrence and during the
continuance of any Event of Default and the notional conversion of all Advances
denominated in Australian Dollars and Hong Kong Dollars into Singapore Dollars
pursuant to Section 2.10(g), if any Lender shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders under the Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders under the Loan Documents at such time
obtained by all the Lenders at such time or (b) on account of Obligations owing
(but not due and payable) to such Lender under the Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender at such time to (ii) the aggregate amount
of the Obligations owing (but not due and payable) to all Lenders under the Loan
Documents at such time) of payments on account of the Obligations owing (but not
due and payable) to all Lenders under the Loan Documents at such time obtained
by all of the Lenders at such time, such Lender shall forthwith purchase from
the other Lenders such interests or participating interests in the Obligations
due and payable or owing to them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Borrowers agree that any Lender so purchasing an interest or
participating interest from another Lender pursuant to this Section 2.13(c) may,
to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such interest or participating
interest, as the case may be.

SECTION 2.14 Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrowers agrees that it shall use such proceeds) solely for the
acquisition and development of Assets, for repayment of Debt, for working
capital and for other general corporate purposes of the REIT, the Operating
Partnership, the Borrowers and their Subsidiaries.

SECTION 2.15 Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrowers to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of

 

50



--------------------------------------------------------------------------------

Advances comprising such Borrowing and, if appropriate, the Interest Period
applicable thereto, (ii) the terms of each Transfer Certificate and Assumption
Agreement delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder, and (iv) the amount of any sum received by the Administrative
Agent from each Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement.

SECTION 2.16 Increase in the Aggregate Commitments. (a) The Borrowers may, at
any time by written notice to the Administrative Agent, request an increase in
the aggregate amount of the Revolving Credit Commitments by not less than
S$5,000,000 in the aggregate (each such proposed increase, a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
scheduled Termination Date then in effect (the “Increase Date”) as specified in
the related notice to the Administrative Agent; provided, however, that (i) in
no event shall the aggregate amount of the Commitments at any time exceed
S$245,000,000, (ii) on the date of any request by the Borrowers for a Commitment
Increase and on the related Increase Date, the conditions set forth in Sections
3.01(a)(i) and 3.02 shall be satisfied and (iii) the Borrowers’ notice to the
Administrative Agent shall indicate the proposed allocation of each such
Commitment Increase between the Singapore Dollar Revolving Credit Commitments
(the “Singapore Dollar Commitment Increase”) and the Australian Dollar Revolving
Credit Commitments (the “Australian Dollar Commitment Increase”).

(b) The Administrative Agent shall promptly notify the Lenders of each request
by the Borrowers for a Commitment Increase, which notice shall include (i) the
proposed amounts of the Singapore Dollar Commitment Increase and the Australian
Dollar Commitment Increase, (ii) the proposed Increase Date and (iii) the date
by which Lenders wishing to participate in the Commitment Increase must commit
to an increase in the amount of their respective Revolving Credit Commitments
(the “Commitment Date”). Each Lender that is willing to participate in such
requested Commitment Increase (each, an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Administrative Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Singapore
Dollar Revolving Credit Commitment (an “Increased Singapore Dollar Commitment
Amount”) and/or Australian Dollar Revolving Credit Commitment (an “Increased
Australian Dollar Commitment Amount”). If the Lenders notify the Administrative
Agent that they are willing to increase the amount of their respective Singapore
Dollar Revolving Credit Commitments by an aggregate amount that exceeds the
amount of the requested Singapore Dollar Commitment Increase, the requested
Singapore Dollar Commitment Increase shall be allocated to each Lender willing
to participate therein in an amount equal to the Singapore Dollar Commitment
Increase multiplied by the ratio of each Lender’s Increased Singapore Dollar
Commitment Amount to the aggregate amount of all Increased Singapore Dollar
Commitment Amounts. If the Lenders notify the Administrative Agent that they are
willing to increase the amount of their respective Australian Dollar Revolving
Credit Commitments by an aggregate amount that exceeds the amount of the
requested Australian Dollar Commitment Increase, the requested Australian Dollar
Commitment Increase shall be allocated to each Lender willing to participate
therein in an amount equal to the Australian Dollar Commitment Increase
multiplied by the ratio of each Lender’s Increased Australian Dollar Commitment
Amount to the aggregate amount of all Increased Australian Dollar Commitment
Amounts.

 

51



--------------------------------------------------------------------------------

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrowers as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If (i) the aggregate amount
by which the Lenders are willing to participate in any requested Singapore
Dollar Commitment Increase on any such Commitment Date is less than the
requested Singapore Dollar Commitment Increase or (ii) the aggregate amount by
which the Lenders are willing to participate in any requested Australian Dollar
Commitment Increase on any such Commitment Date is less than the requested
Australian Dollar Commitment Increase, then, in either case, the Borrowers may
extend offers to one or more Eligible Assignees to participate in any portion of
the requested Commitment Increase that has not been committed to by the Lenders
as of the applicable Commitment Date; provided, however, that the Commitment of
each such Eligible Assignee shall be in an amount of S$5,000,000 or an integral
multiple of S$1,000,000 in excess thereof, or, if less than S$5,000,000, the
amount of the requested Commitment Increase that has not been committed to by
the Lenders as of the applicable Commitment Date.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.16(c) (an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Singapore Dollar Revolving Credit
Commitment and/or Australian Dollar Revolving Credit Commitment, as the case may
be, of each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.16(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before such
Increase Date the following, each dated such date:

(i) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrowers and the Administrative Agent (each, an
“Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Borrowers; and

(ii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment (and the allocation thereof between its
Singapore Dollar Revolving Credit Commitment and its Australian Dollar Revolving
Credit Commitment) in a writing satisfactory to the Borrowers and the
Administrative Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.16(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Borrowers, on or before 11:00 A.M. (Singapore time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Assuming Lender on such date.

(e) On the Increase Date, to the extent the Advances then outstanding and owed
to any Singapore Dollar Revolving Lender immediately prior to the effectiveness
of the Singapore Dollar Commitment Increase shall be less than such Lender’s
Singapore Dollar Revolving Credit Pro Rata Share (calculated immediately
following the effectiveness of such Singapore Dollar Commitment Increase) of all
Advances then outstanding that are owed to Singapore Dollar Revolving Lenders
(each such Lender, including any Assuming Lender, a “Singapore Dollar Purchasing
Lender”), then such Singapore Dollar Purchasing Lender, without executing a
Transfer Certificate, shall be deemed to have purchased an assignment of a pro
rata portion of the Advances then outstanding and owed to each Singapore Dollar
Revolving Lender that is not a Singapore Dollar Purchasing Lender (a “Singapore
Dollar Selling Lender”) in an amount sufficient such that following the
effectiveness of all such assignments the Advances outstanding and owed to each
Singapore Dollar Revolving Lender shall equal such Lender’s

 

52



--------------------------------------------------------------------------------

Singapore Dollar Revolving Credit Pro Rata Share (calculated immediately
following the effectiveness of such Singapore Dollar Commitment Increase on the
Increase Date) of all Advances then outstanding and owed to all Singapore Dollar
Revolving Lenders. The Administrative Agent shall calculate the net amount to be
paid by each Singapore Dollar Purchasing Lender and received by each Singapore
Dollar Selling Lender in connection with the assignments effected hereunder on
the Increase Date. Each Singapore Dollar Purchasing Lender shall make the amount
of its required payment available to the Administrative Agent, in same day
funds, at the office of the Administrative Agent not later than 12:00 P.M.
(Singapore time) on the Increase Date. The Administrative Agent shall distribute
on the Increase Date the proceeds of such amount to each of the Singapore Dollar
Selling Lenders entitled to receive such payments at its Applicable Lending
Office.

(f) On the Increase Date, to the extent the Advances then outstanding and owed
to any Australian Dollar Revolving Lender immediately prior to the effectiveness
of the Australian Dollar Commitment Increase shall be less than such Lender’s
Australian Dollar Revolving Credit Pro Rata Share (calculated immediately
following the effectiveness of such Australian Dollar Commitment Increase) of
all Advances then outstanding that are owed to Australian Dollar Revolving
Lenders (each such Lender, including any Assuming Lender, an “Australian Dollar
Purchasing Lender”), then such Australian Dollar Purchasing Lender, without
executing a Transfer Certificate, shall be deemed to have purchased an
assignment of a pro rata portion of the Advances then outstanding and owed to
each Australian Dollar Revolving Lender that is not an Australian Dollar
Purchasing Lender (an “Australian Dollar Selling Lender”) in an amount
sufficient such that following the effectiveness of all such assignments the
Advances outstanding and owed to each Australian Dollar Revolving Lender shall
equal such Lender’s Australian Dollar Revolving Credit Pro Rata Share
(calculated immediately following the effectiveness of such Australian Dollar
Commitment Increase on the Increase Date) of all Advances then outstanding and
owed to all Australian Dollar Revolving Lenders. The Administrative Agent shall
calculate the net amount to be paid by each Australian Dollar Purchasing Lender
and received by each Australian Dollar Selling Lender in connection with the
assignments effected hereunder on the Increase Date. Each Australian Dollar
Purchasing Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (Sydney time) on the Increase Date. The
Administrative Agent shall distribute on the Increase Date the proceeds of such
amount to each of the Australian Dollar Selling Lenders entitled to receive such
payments at its Applicable Lending Office.

(g) If in connection with the transactions described in this Section 2.16 any
Lender shall incur any losses, costs or expenses of the type described in
Section 9.04(c), then the Borrowers shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for such losses, costs or expenses reasonably incurred.

SECTION 2.17 Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply with
respect to any outstanding Facility Exposure of such Defaulting Lender:

(i) the Facility Exposure of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders in the same Facility as the Defaulting Lenders pro rata in accordance
with their respective Commitments in such Facility, provided that (A) the sum of
each Non-Defaulting Lender’s total Facility Exposure may not in any event exceed
the Commitment of such Non-Defaulting Lender with respect to the applicable
Facility as in effect at the time of such reallocation and (b) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release

 

53



--------------------------------------------------------------------------------

of any claim the Borrowers, the Administrative Agent or any other Lender may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Facility Exposure cannot be so reallocated, whether by
reason of the first proviso in clause (i) above or otherwise, the Borrowers
will, not later than three Business Days after demand by the Administrative
Agent make arrangements satisfactory to the Administrative Agent in its sole
discretion to protect the Administrative Agent and the other Lenders against the
risk of non-payment by such Defaulting Lender; and

(iii) any amount paid by a Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non-interest bearing
account until (subject to Section 2.17(b)) the termination of the Commitments
and payment in full of all Obligations and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of post-default interest and then current
interest due and payable to the Lenders in respect of the applicable Facility,
other than Defaulting Lenders, ratably among them in accordance with the amounts
of such interest then due and payable to them, third to the payment of fees then
due and payable to the Non-Defaulting Lenders hereunder in respect of the
applicable Facility, ratably among them in accordance with the amounts of such
fees then due and payable to them, fourth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders in respect of the
applicable Facility, and fifth after the termination of the Commitments and
payment in full of all Obligations, to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

(b) If the Borrowers and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender or a Potential
Defaulting Lender, as the case may be, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase at par such portion of outstanding Advances of the other
Lenders in the same Facility and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Singapore Dollar
Revolving Credit Pro Rata Share or the Australian Dollar Revolving Credit Pro
Rata Share, as applicable, of the Lenders to be on a pro rata basis in
accordance with their respective Singapore Dollar Revolving Credit Commitments
or Australian Dollar Revolving Credit Commitments, as applicable, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender and
will be a Non-Defaulting Lender (and such Singapore Dollar Revolving Credit Pro
Rata Share or Australian Dollar Revolving Credit Pro Rata Share, as applicable,
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing), provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender or Potential Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender or Potential Defaulting
Lender.

SECTION 2.18 Reallocation of Commitments. (a) Without limitation of the
Borrowers’ rights under Section 2.16, the Borrowers may, at any time (but not
more often than (x) once in any thirty (30) day period in the case of the
Reallocations of Unused Revolving Credit Commitments and

 

54



--------------------------------------------------------------------------------

(y) once in any thirty (30) day period in the case of the Reallocations of the
Unused Swing Line Commitments), upon not less than seven calendar days’ prior
written notice to the Administrative Agent (and, in the case of the
Reallocations of the Unused Swing Line Commitments, to both Swing Line Banks)
(the “Reallocation Notice”), reallocate the aggregate amount of (x) Unused
Revolving Credit Commitments between the Singapore Dollar Revolving Credit
Facility and the Australian Dollar Revolving Credit Facility or (y) Unused Swing
Line Commitments between the Singapore Swing Line Facility and the Australian
Swing Line Facility (each, a “Reallocation”) by not less than S$5,000,000 (or
S$500,000 in the case of Reallocations of the Unused Swing Line Commitments) to
be effective as of a date (each, a “Reallocation Date”) that is at least 90 days
prior to the scheduled Termination Date then in effect; provided, however, that
(i) in no event shall any Reallocation cause (A) the Singapore Dollar Revolving
Credit Commitments to be less than the lesser of (1) the Revolving Credit
Minimum or (2) the portion of the Facility Exposure then allocable to the
Singapore Dollar Revolving Credit Facility, (B) the Australian Dollar Revolving
Credit Commitments to be less than the lesser of (1) the Revolving Credit
Minimum or (2) the portion of the Facility Exposure then allocable to the
Australian Dollar Revolving Credit Facility, (C) the Swing Line Commitment
relating to the Singapore Swing Line Facility to be less than the lesser of
(1) S$250,000 or (2) the portion of the Facility Exposure then allocable to the
Singapore Swing Line Facility, or (D) the Swing Line Commitment relating to the
Australian Swing Line Facility to be less than the lesser of (1) A$250,000 or
(2) the portion of the Facility Exposure then allocable to the Australian Swing
Line Facility, (ii) on the Reallocation Date the following statements shall be
true and the Administrative Agent shall have received for the account of each
Lender a certificate signed by a duly authorized officer of the Borrowers, dated
the Reallocation Date, stating that (A) the representations and warranties
contained in Section 4.01 are correct in all material respects as though made on
and as of the Reallocation Date (except to the extent that such representations
and warranties relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date)) and (B) no Default or Event of Default has occurred and is
continuing or would result from such Reallocation, (iii) immediately after
giving effect to such Reallocation, in no event shall (A) the aggregate
principal amount of the Singapore Dollar Revolving Credit Advances (expressed in
Singapore Dollars and including the Equivalent in Singapore Dollars at such time
of any amounts denominated in Hong Kong Dollars) outstanding at such time exceed
the Singapore Dollar Revolving Credit Commitments at such time, (B) the
aggregate principal amount of the Australian Dollar Revolving Credit Advances
outstanding at such time exceed the Australian Dollar Revolving Credit
Commitments at such time, (C) the aggregate principal amount of the Swing Line
Advances under the Singapore Swing Line Facility (expressed in Singapore Dollars
and including the Equivalent in Singapore Dollars at such time of any amounts
denominated in Hong Kong Dollars) outstanding at such time exceed the Swing Line
Commitment relating to the Singapore Swing Line Facility at such time, (B) the
aggregate principal amount of Swing Line Advances under the Australian Swing
Line Facility outstanding at such time exceed the Swing Line Commitment relating
to the Australian Swing Line Facility at such time. The Reallocation Notice
shall (x) specify (1) the proposed aggregate amount of such Reallocation (the
“Total Reallocation Amount”), (2) the Facility being increased (the “Increasing
Facility”), (3) the Facility being decreased (the “Decreasing Facility”), and
(4) the proposed Reallocation Date and (y) contain a certification signed by a
Responsible Officer stating that all of the requirements set forth in this
Section 2.18(a) have been satisfied or, as of the Reallocation Date, will be
satisfied.

(b) Upon receipt of any Reallocation Notice with respect to the Unused Revolving
Credit Commitments, the Administrative Agent shall promptly deliver a copy of
such Reallocation Notice to each Lender and notify each Lender of (i) its
proportionate share of (A) the Decreasing Facility, (B) the Increasing Facility,
(ii) the Total Reallocation Amount (such determinations shall be made by the
Administrative Agent for each Lender within each Facility based on the ratio of
the Commitment of such Lender in respect of such Facility to the total
Commitments of all Lenders in respect of such Facility), and (iii) the
Reallocation Date. Upon receipt of any Reallocation Notice with respect to the
Unused Swing Line Commitments, the Administrative Agent shall promptly deliver a
copy of such Reallocation Notice

 

55



--------------------------------------------------------------------------------

to each Lender (including each Swing Line Lender) and notify each Lender of
(i) the amount of the Decreasing Facility, (ii) the amount of the Increasing
Facility, (iii) the Total Reallocation Amount and (iv) the Reallocation Date.

(c) On the applicable Reallocation Date, (i) the Reallocation shall be effected
by reallocating Unused Revolving Credit Commitments or Unused Swing Line
Commitments, as applicable, from the Decreasing Facility to the Increasing
Facility on a dollar-for-dollar basis, and (ii) to the extent Advances then
outstanding and owed to any Lender immediately prior to the effectiveness of the
Reallocation shall be less than such Lender’s Singapore Dollar Revolving Credit
Pro Rata Share or Australian Dollar Revolving Credit Pro Rata Share (calculated
immediately following the effectiveness of such Reallocation) of all Advances
then outstanding that are owed to Singapore Dollar Revolving Lenders or to
Australian Dollar Revolving Lenders (collectively, including any applicable
Assuming Lender, the “Purchasing Lenders”), in each case as applicable, then
such Purchasing Lenders, without executing a Transfer Certificate, shall be
deemed to have purchased an assignment of a pro rata portion of the Advances
then outstanding and owed to each Lender that is not a Purchasing Lender
(collectively, the “Selling Lenders”), in an amount sufficient such that
following the effectiveness of all such assignments (x) the Advances outstanding
and owed to each Singapore Dollar Revolving Lender shall equal such Lender’s
Singapore Dollar Revolving Credit Pro Rata Share (calculated immediately
following the effectiveness of the Reallocation) of all Advances then
outstanding in respect of the Singapore Dollar Revolving Credit Facility and
(y) the Advances outstanding and owed to each Australian Dollar Revolving Lender
shall equal such Lender’s Australian Dollar Revolving Credit Pro Rata Share
(calculated immediately following the effectiveness of the Reallocation) of all
Advances then outstanding in respect of the Australian Dollar Revolving Credit
Facility. The Administrative Agent shall calculate the net amount to be paid by
each Purchasing Lender and received by each Selling Lender in connection with
the assignments effected hereunder on the Reallocation Date. Each Purchasing
Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (Singapore time) on the Reallocation Date. The
Administrative Agent shall distribute on the Reallocation Date the proceeds of
such amount to each of the Selling Lenders entitled to receive such payments at
its Applicable Lending Office.

(d) On the Reallocation Date, the Administrative Agent shall notify the Lenders
and the Borrowers, on or before 1:00 P.M. (Singapore time), by telecopier, telex
or other electronic mail communication, of the occurrence of the Reallocation to
be effected on such Reallocation Date and shall promptly distribute to the
Lenders and the Borrower a copy of Schedule I hereto revised to reflect such
Reallocation. The Administrative Agent shall record in the Register the relevant
information with respect to each Lender on such Reallocation Date in accordance
with Section 9.07.

(e) Notwithstanding the foregoing, (i) within ninety (90) days after the date
hereof, the following Lenders may reallocate their Unused Revolving Credit
Commitments between themselves in order to (A) increase the Australia Dollar
Revolving Credit Commitment of HSBC Australia and decrease the Australia Dollar
Revolving Credit Commitment of Citibank, N.A., Sydney Branch, and (B) decrease
the Singapore Dollar Revolving Credit Commitment of The Hong Kong and Shanghai
Banking Corporation Limited, Singapore Branch, and increase the Singapore Dollar
Revolving Credit Commitment of Citibank, N.A., Singapore Branch, and the
Administrative Agent shall update Schedule I to reflect the same, provided that
the reallocations described in this clause (i) shall not result in any reduction
in the total Singapore Dollar Revolving Credit Commitments or the total
Australian Dollar Revolving Credit Commitments, (ii) no Reallocation of the
Unused Revolving Credit Commitment of HSBC Australia or The Hong Kong and
Shanghai Banking Corporation Limited, Singapore Branch, shall be permitted to
occur without the prior written approval of HSBC Australia or The Hong Kong and
Shanghai Banking Corporation Limited, Singapore Branch, as applicable,
(iii) prior to the date that Sumitomo Mitsui Banking Corporation confirms to the
Administrative Agent and the Borrowers that it

 

56



--------------------------------------------------------------------------------

has completed its “know your customer” due diligence on the initial Borrowers
(which confirmation Sumitomo Mitsui Banking Corporation shall provide promptly
after completing the same), no Reallocation of the Unused Revolving Credit
Commitment of Sumitomo Mitsui Banking Corporation shall be permitted to occur
without the prior written approval of Sumitomo Mitsui Banking Corporation, and
(iv) no Reallocation of any Unused Revolving Credit Commitment of a Lender shall
cause an increase in the aggregate Revolving Credit Commitments of such Lender
and its Affiliates under the Australian Dollar Revolving Credit Facility and the
Singapore Dollar Revolving Credit Facility. The Reallocations described in
clause (i) shall be documented by Transfer Certificates executed by the
applicable Lenders.

ARTICLE III

CONDITIONS OF LENDING

SECTION 3.01 Conditions Precedent to Initial Extension of Credit. The obligation
of each Lender to make an Advance on the occasion of the Initial Extension of
Credit hereunder is subject to the satisfaction of the following conditions
precedent before or concurrently with the Initial Extension of Credit:

(a) Except as otherwise set forth in the Post-Closing Letter Agreement, the
Administrative Agent shall have received on or before the day of the Initial
Extension of Credit the following, each dated such day (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the items specified in clauses
(i) and (ii) below) in sufficient copies for each Lender:

(i) Completed requests for information, dated on or before the date of the
Initial Extension of Credit, listing all effective financing statements (or
equivalent filings) filed in the jurisdictions that the Administrative Agent may
deem necessary or desirable that name any Loan Party as debtor, together with
copies of such other financing statements, and evidence that all other actions
that the Administrative Agent may deem reasonably necessary or desirable have
been taken (including, without limitation, receipt of duly executed payoff
letters and UCC termination statements).

(ii) With respect to the Unencumbered Assets set forth on Schedule II on the
Closing Date, the Deliverables.

(iii) Certified copies of the resolutions of the Board of Directors (or
equivalent body), general partner or managing member, as applicable, of each
Loan Party and of each general partner or managing member (if any) of each Loan
Party approving the transactions contemplated by the Loan Documents and each
Loan Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents, if any, with respect to the transactions under the
Loan Documents and each Loan Document to which it is or is to be a party.

(iv) A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Loan
Party and of each general partner or managing member (if any) of each Loan
Party, dated reasonably near the Closing Date, certifying, if and to the extent
such certification is generally available for entities of the type of such Loan
Party, (A) as to a true and correct copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Loan Party, general partner or managing member,

 

57



--------------------------------------------------------------------------------

as the case may be, and each amendment thereto on file in such Secretary’s
office and (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office and
(2) to the extent available, such Loan Party, general partner or managing
member, as the case may be, has paid all franchise taxes to the date of such
certificate and (C) such Loan Party, general partner or managing member, as the
case may be, is duly incorporated, organized or formed and in good standing or
presently subsisting under the laws of the jurisdiction of its incorporation,
organization or formation.

(v) A copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any Loan Party or any general partner or managing
member of a Loan Party owns or leases property or in which the conduct of its
business requires it to qualify or be licensed as a foreign corporation except
where the failure to so qualify or be licensed would not be reasonably likely to
have a Material Adverse Effect, dated reasonably near (but prior to) the Closing
Date, stating, with respect to each such Loan Party, general partner or managing
member, that such Loan Party, general partner or managing member, as the case
may be, is duly qualified and in good standing as a foreign corporation, limited
partnership or limited liability company in such State and has filed all annual
reports required to be filed to the date of such certificate.

(vi) A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its President or a Vice President
and its Secretary, any Assistant Secretary, or any authorized signatory (or
those of its general partner or managing member, if applicable), dated the
Closing Date (the statements made in which certificate shall be true on and as
of the date of the Initial Extension of Credit), certifying as to (A) the
absence of any amendments to the constitutive documents of such Loan Party,
general partner or managing member, as applicable, since the date of the
certificate referred to in Section 3.01(a)(v), (B) a true and correct copy of
the bylaws, operating agreement, partnership agreement or other governing
document of such Loan Party, general partner or managing member, as applicable,
as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iv) were adopted and on the date of the Initial Extension of
Credit, (C) the due incorporation, organization or formation and good standing
or valid existence of such Loan Party, general partner or managing member, as
applicable, as a corporation, limited liability company or partnership organized
under the laws of the jurisdiction of its incorporation, organization or
formation and the absence of any proceeding for the dissolution or liquidation
of such Loan Party, general partner or managing member, as applicable, (D) the
truth of the representations and warranties contained in the Loan Documents as
though made on and as of the date of the Initial Extension of Credit and (E) the
absence of any event occurring and continuing, or resulting from the Initial
Extension of Credit, that constitutes a Default.

(vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party (or Responsible Officer of the general partner or managing member of any
Loan Party) and of each general partner or managing member (if any) of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

 

58



--------------------------------------------------------------------------------

(viii) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lenders shall have reasonably requested, including,
without limitation, information as to possible contingent liabilities, tax
matters, environmental matters, obligations under Plans, Multiemployer Plans and
Welfare Plans, collective bargaining agreements and other arrangements with
employees, audited Consolidated annual financial statements for the year ending
December 31, 2010 of the REIT, interim financial statements dated the end of the
most recent fiscal quarter for which financial statements are available (or, in
the event the Lenders’ due diligence review reveals material changes since such
financial statements, as of a later date within 45 days of the day of the
Initial Extension of Credit).

(ix) Evidence of insurance (which may consist of binders or certificates of
insurance with respect to the blanket policies of insurance maintained by the
Loan Parties with respect to property, commercial general liability and
terrorism risks) with such responsible and reputable insurance companies or
associations, and in such amounts and covering such risks, as is reasonably
satisfactory to the Lenders.

(x) An opinion of Latham & Watkins LLP, counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

(xi) An opinion of TSMP Law Corporation, Singapore counsel for the Loan Parties,
in form and substance satisfactory to the Administrative Agent.

(xii) An opinion of Conyers Dill & Pearman (Mauritius) Limited, Mauritian
counsel for the Loan Parties, in form and substance satisfactory to the
Administrative Agent.

(xiii) An opinion of Venable LLP, Maryland counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

(xiv) An opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.

(xv) A breakage indemnity letter agreement executed by the Borrowers, the
Operating Partnership, and the REIT in form and substance satisfactory to the
Administrative Agent.

(xvi) A letter from the Initial Process Agent addressed to the Administrative
Agent confirming its agreement to act as the Initial Process Agent for the
purposes of Section 9.11(c).

(xvii) A Notice of Borrowing and an Unencumbered Assets Certificate relating to
the Initial Extension of Credit.

(xviii) The Post-Closing Letter Agreement executed by the Initial Singapore
Borrower, the Initial Australia Borrower 1 and the Initial Australia Borrower 2,
in form and substance satisfactory to the Administrative Agent.

(b) The Lenders shall be satisfied with the corporate and legal structure and
capitalization of each Loan Party and its Subsidiaries, including the terms and
conditions of the charter and bylaws, operating agreement, partnership agreement
or other governing document of each of them.

 

59



--------------------------------------------------------------------------------

(c) Before and after giving effect to the transactions contemplated by the Loan
Documents, there shall have occurred no material adverse change in the business,
condition (financial or otherwise) results of operations or prospects of the
REIT, the Borrowers or the Borrowers and their Subsidiaries taken as a whole
since December 31, 2010.

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect other than the matters described on Schedule
4.01(f) hereto (the “Disclosed Litigation”) or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated thereby, and there shall have been no material
adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries, of the Disclosed Litigation from that described on Schedule
4.01(f) hereto.

(e) All material governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lenders) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lenders that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated by the Loan Documents.

(f) There shall exist no default or event of default under the Corporate Credit
Agreement, any other Corporate Loan Document or any of the Note Documents on the
part of the Operating Partnership or any Affiliate thereof (without reference to
any waivers or amendments relating thereto that are entered into on or after the
date hereof).

(g) The Borrowers shall have paid all accrued fees of the Coordinating Bank, the
Administrative Agent and the Lenders (other than any such fees that are being
funded out of an Advance in connection with the Initial Extension of Credit) and
all reasonable, out-of-pocket expenses of the Administrative Agent (including
the reasonable fees and expenses of counsel to the Administrative Agent, subject
to the terms of the Fee Letter).

SECTION 3.02 Conditions Precedent to Each Borrowing and Commitment Increase.
(a) The obligation of each Lender to make an Advance (other than a Swing Line
Advance made by a Lender pursuant to Section 2.02(b)) on the occasion of each
Borrowing (including the initial Borrowing) and a Commitment Increase pursuant
to Section 2.16 and the right of a Borrower to request a Swing Line Borrowing
shall be subject to the further conditions precedent that on the date of such
Borrowing or increase the following statements shall be true and the
Administrative Agent shall have received for the account of such Lender or the
applicable Swing Line Bank (x) an Unencumbered Assets Certificate dated the date
of such Borrowing or increase and (y) a certificate signed by a duly authorized
officer of the applicable Borrower, dated the date of such Borrowing or increase
stating that:

(i) the representations and warranties contained in each Loan Document are true
and correct on and as of such date, before and after giving effect to (A) such
Borrowing or increase and (B) in the case of any Borrowing, the application of
the proceeds therefrom, as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct on and as of such earlier date));

(ii) no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing or increase or (B) in the case of any Borrowing,
from the application of the proceeds therefrom; and

 

60



--------------------------------------------------------------------------------

(iii) for each Advance, (A) 70% of the Total Unencumbered Asset Value equals or
exceeds the Unsecured Debt of the Borrowers, their Subsidiaries and the Sister
Subsidiaries that will be outstanding after giving effect to such Advance,
issuance or renewal, respectively, and (B) before and after giving effect to
such Advance, the Loan Parties shall be in compliance with the covenants
contained in Section 5.04, together with supporting information in form
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants;

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request in order to confirm (i) the accuracy of the Loan Parties’
representations and warranties contained in the Loan Documents, (ii) the Loan
Parties’ timely compliance with the terms, covenants and agreements set forth in
the Loan Documents, (iii) the absence of any Default and (iv) the rights and
remedies of the Lender Parties or the ability of the Loan Parties to perform
their Obligations.

SECTION 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the Initial
Extension of Credit specifying its objection thereto and such Lender shall not
have made available to the Administrative Agent such Lender’s ratable portion of
the applicable Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants as follows:

(a) Each Loan Party and each general partner or managing member, if any, of each
Loan Party (i) is a corporation, limited liability company or partnership duly
incorporated, organized or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, organization or formation,
(ii) is duly qualified and in good standing as a foreign corporation, limited
liability company or partnership in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. The REIT is organized
in conformity with the requirements for qualification as a Real Estate
Investment Trust under the Internal Revenue Code, and its method of operation
enables it to meet the requirements for qualification and taxation as a Real
Estate Investment Trust under the Internal Revenue Code. All of the outstanding
Equity Interests in the REIT have been validly issued, are fully paid and
non-assessable, all of the general partner Equity Interests in the Operating
Partnership are owned by the REIT, and all such general partner Equity Interests
are owned by the REIT free and clear of all Liens.

(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party, showing as of the date hereof (as to each such
Subsidiary) the jurisdiction of its incorporation, organization or formation,
the number of shares (or the equivalent thereof) of

 

61



--------------------------------------------------------------------------------

each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries have been validly
issued, are fully paid and non-assessable and, to the extent owned by such Loan
Party or one or more of its Subsidiaries, are owned by such Loan Party or
Subsidiaries free and clear of all Liens (other than Liens on Equity Interests
in Property-Level Subsidiaries securing Non-Recourse Debt permitted under
Section 5.02(b)(ii)(G)).

(c) The execution and delivery by each Loan Party and of each general partner or
managing member (if any) of each Loan Party of each Loan Document to which it is
or is to be a party, and the performance of its obligations thereunder, and the
consummation of the transactions contemplated by the Loan Documents, are within
the corporate, limited liability company or partnership powers of such Loan
Party, general partner or managing member, have been duly authorized by all
necessary corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party, general partner or managing
member, (ii) violate any law, rule, regulation (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, any Material Contract binding on or affecting any Loan Party or any
of its Subsidiaries or any of their properties, or any general partner or
managing member of any Loan Party or (iv) result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such Material Contract, the
violation or breach of which would be reasonably likely to have a Material
Adverse Effect.

(d) Except as otherwise set forth on Schedule 4.01(d), no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or any other third party is required for the due
execution, delivery, recordation, filing or performance by any Loan Party or any
general partner or managing member of any Loan Party of any Loan Document to
which it is or is to be a party or for the consummation of the transactions
contemplated by the Loan Documents and the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents, except for authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect.

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party and
general partner or managing member (if any) of each Loan Party party thereto.
This Agreement is, and each other Loan Document when delivered hereunder will
be, the legal, valid and binding obligation of each Loan Party and general
partner or managing member (if any) of each Loan Party party thereto,
enforceable against such Loan Party, general partner or managing member, as the
case may be, in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity.

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries or any general partner or managing
member (if any) of any Loan

 

62



--------------------------------------------------------------------------------

Party, including any Environmental Action, pending or, to any Loan Party’s
knowledge, threatened before any court, governmental agency or arbitrator that
(i) could reasonably be expected to have a Material Adverse Effect (other than
the Disclosed Litigation) or (ii) could reasonably be expected to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated by the Loan Documents, and there has been no
material adverse change in the status, or financial effect on any Loan Party or
any of its Subsidiaries or any general partner or managing member (if any) of
any Loan Party, of the Disclosed Litigation from that described on Schedule
4.01(f) hereto.

(g) The Consolidated balance sheets of the REIT and its Subsidiaries as at
December 31, 2010 and the related Consolidated statement of income and
Consolidated statement of cash flows of the REIT and its Subsidiaries for the
fiscal year then ended, accompanied by an unqualified opinion of KPMG LLP,
independent public accountants, and the Consolidated balance sheet of the REIT
as at June 30, 2011, and the related Consolidated statement of income and
Consolidated statement of cash flows of the REIT and its Subsidiaries for the
six months then ended, copies of which have been furnished to each Lender,
fairly present, subject, in the case of such balance sheet as at June 30, 2011,
and such statements of income and cash flows for the six months then ended, to
year-end audit adjustments, the Consolidated financial condition of the REIT and
its Subsidiaries as at such dates and the Consolidated results of operations of
the REIT and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles applied on a consistent
basis, and since December 31, 2010, there has been no Material Adverse Change.

(h) The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the REIT and its Subsidiaries most recently
delivered to the Lenders pursuant to Section 5.03 were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the REIT’s best estimate of its future
financial performance.

(i) No information, exhibit or report furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation and syndication of the Loan Documents or pursuant to the terms of
the Loan Documents contained any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements made therein not
misleading.

(j) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock.

(k) Neither any Loan Party nor any of its Subsidiaries nor any general partner
or managing member of any Loan Party, as applicable, is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. Without limiting the generality of the foregoing, each Loan
Party and each of its Subsidiaries and each general partner or managing member
of any Loan Party, as applicable: (i) is primarily engaged, directly or through
a wholly-owned subsidiary or subsidiaries, in a business or businesses other
than that of (A) investing, reinvesting, owning, holding or trading in
securities or (B) issuing face-amount certificates of the installment type;
(ii) is not engaged in, does not propose to engage in and does not hold itself
out as being engaged in the business of (A) investing, reinvesting, owning,
holding

 

63



--------------------------------------------------------------------------------

or trading in securities or (B) issuing face-amount certificates of the
installment type; (iii) does not own or propose to acquire investment securities
(as defined in the Investment Company Act of 1940, as amended) having a value
exceeding forty percent (40%) of the value of such company’s total assets
(exclusive of government securities and cash items) on an unconsolidated basis;
(iv) has not in the past been engaged in the business of issuing face-amount
certificates of the installment type; and (v) does not have any outstanding
face-amount certificates of the installment type. Neither the making of any
Advances nor the application of the proceeds or repayment thereof by the
Borrowers, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of any such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.

(l) Neither any Loan Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter, corporate, partnership, membership or
other governing restriction that would be reasonably likely to have a Material
Adverse Effect (absent a material default under a Material Contract).

(m) Each of the Assets listed on Schedule II hereto satisfies all Unencumbered
Asset Conditions, except to the extent as otherwise set forth herein or waived
in writing by the Required Lenders. The Loan Parties are the legal and
beneficial owners of the Unencumbered Assets free and clear of any Lien, except
for the Liens permitted under the Loan Documents.

(n) Set forth on Schedule 4.01(n) hereto is a complete and accurate list of all
Existing Debt (other than Surviving Debt) having a principal amount of at least
U.S.$1,000,000, showing as of the date hereof the obligor and the principal
amount outstanding thereunder.

(o) Set forth on Schedule 4.01(o) hereto is a complete and accurate list of all
Surviving Debt of each Loan Party and its Subsidiaries having a principal amount
of at least U.S.$1,000,000 and showing as of such date the obligor and the
principal amount outstanding thereunder, the maturity date thereof and the
amortization schedule therefor.

(p) Set forth on Schedule 4.01(p) hereto is a complete and accurate list of all
Liens on the property or assets of any Loan Party or, with respect to Debt for
Borrowed Money, any of its Subsidiaries, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto.

(q) Set forth on Schedule 4.01(q) hereto is a complete and accurate list of all
material Real Property owned by any Loan Party or any of its Subsidiaries,
showing as of the date hereof, and as of each other date such Schedule 4.01(q)
is required to be supplemented pursuant to Section 5.03(i), the street address,
county or other relevant jurisdiction, state, record owner and book value
thereof. Each Loan Party or such Subsidiary has good, marketable and insurable
fee simple title to such Real Property, free and clear of all Liens, other than
Liens created or permitted by the Loan Documents.

(r) Set forth on Schedule 4.01(r) hereto is a complete and accurate list of all
leases of material Real Property under which any Loan Party or any of its
Subsidiaries is the lessee, showing as of the date hereof, and as of each other
date such Schedule 4.01(r) is required to be supplemented pursuant to
Section 5.03(i), the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof. To the
best of each Loan Party’s knowledge, each such lease is the legal, valid and
binding obligation of the lessor thereof, enforceable in accordance with its
terms.

 

64



--------------------------------------------------------------------------------

(s) (i) Except as otherwise set forth on Part I of Schedule 4.01(s) hereto, the
operations and properties of each Loan Party and each of its Subsidiaries comply
in all material respects with all applicable Environmental Laws and
Environmental Permits, there is no past non-compliance with such Environmental
Laws and Environmental Permits that has resulted in any ongoing material costs
or obligations or that is reasonably expected to result in any future material
costs or obligations, and no circumstances exist that could be reasonably likely
to (A) form the basis of an Environmental Action against any Loan Party or any
of its Subsidiaries or any of their properties that could reasonably be expected
to have a Material Adverse Effect or (B) cause any such property to be subject
to any restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(ii) Except as otherwise set forth on Part II of Schedule 4.01(s) hereto, none
of the properties currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries is listed or proposed for listing on the NPL or any
analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground or above ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries that is reasonably expected to result in material liability to any
Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.

(iii) Except as otherwise set forth on Part III of Schedule 4.01(s) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

(t) Each Loan Party and each Subsidiary is in compliance with the requirements
of all Laws (including, without limitation, the Securities Act and the
Securities Exchange Act, and the applicable rules and regulations thereunder,
state securities law and “Blue Sky” laws) applicable to it and its business,
where the failure to so comply could reasonably be expected to have a Material
Adverse Effect.

(u) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
could reasonably be expected to have a Material Adverse Effect.

(v) Each Loan Party has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement (and in the case of the Guarantors, to
give the guaranty under this Agreement) and each other Loan Document to which it
is or is to be a party, and each Loan Party has established adequate means

 

65



--------------------------------------------------------------------------------

of obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.

(w) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.

(x) No Loan Party has made any extension of credit to any of its directors or
executive officers in contravention of any applicable restrictions set forth in
Section 402(a) of Sarbanes-Oxley that has resulted in or could reasonably be
expected to result in a Material Adverse Effect.

(y) Set forth on Part A of Schedule 4.01(y) hereto is a complete and accurate
list of all Excluded Subsidiaries and their respective Excluded Subsidiary
Agreements (if any) existing on the date hereof.

(z) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or could reasonably be expected to
result in a Material Adverse Effect.

(ii) Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service, is complete and accurate in all material respects and fairly
presents the funding status of such Plan, and since the date of such Schedule B
there has been no change in such funding status that has result in or could
reasonably be expected to result in a Material Adverse Effect.

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, in each case, except
as would not reasonably be expected to result in a Material Adverse Effect.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01 Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970; provided, however, that the failure to
comply with the provisions of this Section 5.01(a) shall not constitute a
default hereunder so long as such non-compliance is the subject of a Good Faith
Contest.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental

 

66



--------------------------------------------------------------------------------

charges or levies imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon its property; provided,
however, that neither the Loan Parties nor any of their Subsidiaries shall be
required to pay or discharge any such tax, assessment, charge or claim that is
the subject of a Good Faith Contest, unless and until any Lien resulting
therefrom attaches to its property and becomes enforceable against its other
creditors.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries to comply, and to take commercially reasonably steps to ensure that
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, except where such non-compliance could not reasonably
expected to result in a Material Adverse Effect; obtain and renew and cause each
of its Subsidiaries to obtain and renew all Environmental Permits necessary for
its operations and properties, except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect; and conduct, and
cause each of its Subsidiaries to conduct, any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except where failure to do the same could not reasonably be expected to result
in a Material Adverse Effect; provided, however, that neither the Loan Parties
nor any of their Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
the subject of a Good Faith Contest.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.

(e) Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrowers only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve such rights
or franchises is not reasonably likely to result in a Material Adverse Effect
(it being understood that the foregoing shall not prohibit, or be violated as a
result of, any transactions by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(e) or (f) below).

(f) Visitation Rights. At any reasonable time and from time to time, permit the
Administrative Agent, or any agent or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, any Loan Party and any of its Subsidiaries, and to discuss
the affairs, finances and accounts of any Loan Party and any of its Subsidiaries
with any of their general partners, managing members, officers or directors.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with GAAP.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so would not have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

(i) Transactions with Affiliates and Excluded Subsidiaries. Conduct, and cause
each of its Subsidiaries to conduct, all transactions otherwise permitted under
the Loan Documents with any of their Affiliates (other than transactions
exclusively among or between the Loan Parties) or with any Excluded Subsidiary
on terms that are fair and reasonable and no less favorable to such Loan Party
or such Subsidiary than it would obtain at the time in a comparable arm’s-length
transaction with a Person not an Affiliate.

(j) Covenant to Guarantee Obligations. The Borrowers shall cause each Asian
Subsidiary to, in each case at the expense of the Borrowers or such Asian
Subsidiary:

(i) Within 15 days after any Excluded Subsidiary Agreement terminates or
otherwise becomes ineffective as to the Excluded Subsidiary party to such
agreement, cause such Excluded Subsidiary to duly execute and deliver to the
Administrative Agent a Guaranty Supplement in substantially the form of Exhibit
C hereto, or such other guaranty supplement in form and substance satisfactory
to the Administrative Agent, guaranteeing the Obligations of the other Loan
Parties under the Loan Documents, unless such Excluded Subsidiary (or a related
Excluded Subsidiary) shall incur Non-Recourse Debt permitted under
Section 5.02(b)(ii)(G) within 60 days after the termination of such Excluded
Subsidiary Agreement, and in such case the agreement in respect of such
Non-Recourse Debt shall be deemed to be an Excluded Subsidiary Agreement and the
Borrowers shall, or cause such Excluded Subsidiary to, promptly deliver to the
Administrative Agent (x) a copy of such agreement in respect of such
Non-Recourse Debt and (y) an amended Schedule 4.01(y) that sets forth such
agreement in respect of such Non-Recourse Debt opposite the name of such
Excluded Subsidiary.

(ii) Within 15 days after the formation or acquisition of any new Asian
Subsidiary, cause each such Asian Subsidiary (other than an Asian Subsidiary
(x) that is prohibited by the terms of any loan agreement or indenture or other
agreement to which it or a related Excluded Subsidiary is a party (or a default
under any such agreement would result therefrom) from providing guarantees of
the Obligations of the Loan Parties under the Loan Documents, (y) that is being
formed with the intent to incur Non-Recourse Debt permitted under
Section 5.02(b)(ii)(G) in respect of Assets that are not Unencumbered Assets, or
(z) that is inactive or holds de minimis assets (any Asian Subsidiary described
in clauses (x), (y) or (z) of this parenthetical, a “Limited Subsidiary”)), and
cause each direct and indirect parent of such Subsidiary that is not a Limited
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent a Guaranty Supplement in substantially the form of Exhibit
C hereto, or such other guaranty supplement in form and substance satisfactory
to the Administrative Agent, guaranteeing the other Loan Parties’ Obligations
under the Loan Documents, provided that upon the formation or acquisition of any
Limited Subsidiary, each such Limited Subsidiary shall be deemed to be an
Excluded Subsidiary and each such loan agreement or indenture or other material
agreement (if any) that restricts such Limited Subsidiary from providing
guarantees of the Obligations of the Loan Parties under the Loan Documents shall
be deemed to be an Excluded Subsidiary Agreement, and the Borrowers shall, or
cause such Limited Subsidiary to, promptly deliver to the Administrative Agent
(1) copies of such agreements or indentures in respect of such Non-Recourse Debt
and (2) an amended Schedule 4.01(y) that sets forth such agreements or
indentures in respect of such Non-Recourse Debt opposite the name of such
Limited Subsidiary.

 

68



--------------------------------------------------------------------------------

(iii) Upon the request by a Borrower that any Asset (a “Proposed Unencumbered
Asset”) be added as an Unencumbered Asset, in each case at such Borrower’s
expense:

(A) within 10 days after such request, furnish to the Administrative Agent
(1) the Deliverables, (2) confirmation that the Loan Parties are in compliance
with the covenants contained in Section 5.04 (both immediately before and on a
pro forma basis immediately after the addition of such Proposed Unencumbered
Asset as an Unencumbered Asset), evidenced by a certificate of the Chief
Financial Officer (or other Responsible Officer) of such Borrower delivered to
the Administrative Agent prior to such addition demonstrating such compliance,
and (3) a revised Schedule II hereto reflecting the addition of such Proposed
Unencumbered Asset, provided that for purposes of the definition of the term
Unencumbered Assets (and subject to the proviso immediately following below),
such revised Schedule II shall become effective only upon satisfaction of each
of the conditions set forth in this Section 5.01(j)(iii); provided, however,
that, notwithstanding the foregoing, the failure to comply with one or more of
the Unencumbered Asset Conditions or clause (b) of the definition of
Deliverables shall not preclude the addition of any Proposed Unencumbered Asset
as an Unencumbered Asset so long as the Required Lenders shall have expressly
consented to the addition of such Asset as an Unencumbered Asset notwithstanding
such failure; and

(B) as promptly as possible, furnish to the Administrative Agent such other
approvals or documents as any Lender through the Administration Agent may
reasonably request.

(k) Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof.

(l) Performance of Material Contracts. Perform and observe in all material
respects all the terms and provisions of each Material Contract to be performed
or observed by it, maintain each such Material Contract in full force and
effect, enforce in all material respects each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time reasonably requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so.

(m) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Borrowers
or any of their Subsidiaries is a party, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, except, in the case of
Subsidiaries of the Borrowers only, if in the reasonably business judgment of
such Subsidiary it is in its best economic interest not to maintain such lease
or prevent such lapse, termination, forfeiture or cancellation and such failure
to maintain such lease or prevent such lapse, termination, forfeiture or
cancellation is not in respect of a Qualifying Ground Lease for an Unencumbered
Asset and is not otherwise reasonably likely to result in a Material Adverse
Effect, notify the Administrative Agent of any default by any party with respect
to such leases and cooperate with the Administrative Agent in all respects to
cure any such default, and cause each of its Subsidiaries to do so.

 

69



--------------------------------------------------------------------------------

(n) Interest Rate Hedging. Enter into within 30 days after the Closing Date, and
maintain at all times thereafter, interest rate Hedge Agreements (i) with
Persons reasonably acceptable to the Administrative Agent, (ii) providing either
an interest-rate swap for a fixed rate of interest reasonably acceptable to the
Administrative Agent or an interest-rate cap at an interest rate reasonably
acceptable to the Administrative Agent, (iii) covering a notional amount equal
to the amount, if any, by which (A) 66 2/3% of Consolidated Debt for Borrowed
Money of the REIT and its Subsidiaries exceeds (B) all Consolidated Debt for
Borrowed Money of the REIT and its Subsidiaries then accruing interest at a
fixed rate acceptable to the Administrative Agent and (iv) otherwise on terms
and conditions reasonably acceptable to the Administrative Agent.

(o) Maintenance of REIT Status. In the case of the REIT, at all times, conduct
its affairs and the affairs of its Subsidiaries in a manner so as to continue to
qualify as a Real Estate Investment Trust and elect to be treated as a Real
Estate Investment Trust under all applicable laws, rules and regulations.

(p) NYSE Listing. In the case of the REIT, at all times cause its common shares
to be duly listed on the New York Stock Exchange or other national stock
exchange.

(q) Sarbanes-Oxley. Comply at all times with all applicable provisions of
Section 402(a) of Sarbanes-Oxley, except where the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect.

(r) Additional Borrowers. If after the Closing Date, an Additional Borrower
desires to become a Borrower hereunder, the Additional Borrower shall:
(i) provide at least five (5) Business Days’ prior notice to the Administrative
Agent, and such notice shall designate whether the Additional Borrower proposes
to be a Singapore Borrower, an Australia Borrower or a Hong Kong Borrower;
(ii) duly execute and deliver to the Administrative Agent a Borrower Accession
Agreement; (iii) satisfy all of the conditions with respect thereto in form and
substance reasonably satisfactory to the Administrative Agent; (iv) satisfy the
“know your customer” requirements of the Administrative Agent and each Lender
and (v) obtain the consent of the Lenders in the applicable Facility under which
such Additional Borrower proposes to become a Borrower that such Additional
Borrower is acceptable as a Borrower under the Loan Documents. The Additional
Borrower’s addition as a Borrower shall also be conditioned upon (x) the
Administrative Agent having determined that no withholding taxes will be imposed
on any Lender after the addition of such Additional Borrower as a result of the
addition of such Additional Borrower and (y) the Administrative Agent having
received (A) a certificate signed by a duly authorized officer of the Additional
Borrower, dated the date of such Borrower Accession Agreement certifying that:
(1) the representations and warranties contained in each Loan Document are true
and correct on and as of such date, before and after giving effect to the
Additional Borrower becoming a Borrower and as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and (2) no
Default or Event of Default has occurred and is continuing as of such date or
would occur as a result of the Additional Borrower becoming a Borrower, (B) all
of the documents set forth in Sections 3.01(a)(iii), (iv), (v), (vi), (vii),
(viii) with respect to the Additional Borrower and (C) a corporate formalities
legal opinion relating to the Additional Borrower from counsel reasonably
acceptable to the Administrative Agent, all in form and substance reasonably
satisfactory to the Agent. Upon the Additional Borrower’s addition as a
Borrower, the Additional Borrower shall be deemed to be a Singapore Borrower, an
Australia Borrower or a Hong Kong Borrower hereunder, as the case may be. The
Administrative Agent shall promptly notify each Lender upon the Additional
Borrower’s addition as a Borrower hereunder and shall, upon request by any
Lender, provide such Lender with a copy of the executed Borrower Accession
Agreement.

 

70



--------------------------------------------------------------------------------

(s) Certain Amendments to Note Documents. If any of the Note Documents is
modified (i) to add covenants or events of default that are not provided for in
this Agreement, or (ii) to make covenants or events of default that are
contained in the Note Documents immediately prior to such modification (and that
are contained in this Agreement immediately prior to such modification) more
restrictive than such covenants or events of default were immediately prior to
such modification, then (x) such additional or more restrictive covenants or
events of default shall immediately and automatically be incorporated by
reference in this Agreement as if set forth fully herein, mutatis mutandis,
effective as of the time when such additional or more restrictive covenants or
events of default become effective under the Note Documents, and no such
provision may thereafter be waived, amended or modified under this Agreement
except in accordance with the provisions of Section 9.01, and (y) the Operating
Partnership shall promptly, and in any event within five (5) Business Days of
entering into any such modification, so advise the Administrative Agent thereof
in writing. Thereafter, upon the request of the Administrative Agent or the
Required Lenders, the Loan Parties shall enter into an amendment to this
Agreement evidencing the incorporation of such incremental or more restrictive
covenant or event of default.

SECTION 5.02 Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid or any Lender
shall have any Commitment hereunder, no Loan Party will, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement (other than such financing statements filed solely as a precaution in
respect of true leases entered in the ordinary course of business) that names
such Loan Party or any of its Subsidiaries as debtor, or sign or suffer to
exist, or permit any of its Subsidiaries to sign or suffer to exist, any
security agreement authorizing any secured party thereunder to file such
financing statement, or assign, or permit any of its Subsidiaries to assign, any
accounts or other right to receive income, except, in the case of the Loan
Parties (other than the REIT) and their respective Subsidiaries:

(i) Permitted Liens;

(ii) Liens described on Schedule 4.01(p) hereto;

(iii) purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of any such equipment to be subject to such
Liens, or Liens existing on any such equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price), or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that no such
Lien shall extend to or cover any property other than the equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; and provided further that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (iii) shall not exceed the amount
permitted under Section 5.02(b)(ii)(B) at any time outstanding;

 

71



--------------------------------------------------------------------------------

(iv) Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(ii)(C), provided that no such Lien shall extend to or cover any
assets other than the assets subject to such Capitalized Leases;

(v) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with any Loan Party or any Subsidiary of any
Loan Party or becomes a Subsidiary of any Loan Party, provided that such Liens
were not created in contemplation of such merger, consolidation or acquisition
and do not extend to any assets other than those of the Person so merged into or
consolidated with such Loan Party or such Subsidiary or acquired by such Loan
Party or such Subsidiary;

(vi) other Liens securing Non-Recourse Debt permitted under
Section 5.02(b)(ii)(G);

(vii) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (v) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal of the Debt secured thereby;

(viii) Liens on property of the Operating Partnership or its Subsidiaries (other
than Unencumbered Assets) securing Debt under the Corporate Credit Agreement,
the other Corporate Loan Documents or the Note Documents so long as no Default
or Event of Default arises therefrom; and

(ix) other Liens incurred in the ordinary course of business with respect to
obligations in an amount not to exceed U.S.$3,000,000 in the aggregate at any
time.

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i) (y) in the case of any Loan Party or any Subsidiary of a Loan Party, Debt
owed to any other Loan Party or any wholly-owned Subsidiary of any Loan Party
(other than an Excluded Subsidiary), provided that, in each case, such Debt
(1) shall be on terms acceptable to the Administrative Agent and (2) shall be
evidenced by promissory notes in form and substance satisfactory to the
Administrative Agent, which promissory notes shall (unless payable to a
Borrower) by their terms be subordinated to the Obligations of the Loan Parties
under the Loan Documents, and (z) in the case of any Excluded Subsidiary, Debt
owed to any other Excluded Subsidiary;

(ii) in the case of each Loan Party (other than the REIT) and its Subsidiaries,

(A) Debt under the Loan Documents,

(B) Debt secured by Liens permitted by Section 5.02(a)(iii) not to exceed in the
aggregate U.S.$7,500,000 at any time outstanding,

(C) (1) Capitalized Leases (other than with respect to Real Property) not to
exceed in the aggregate U.S.$25,000,000 at any time outstanding, and (2) in the
case of Capitalized Leases (other than with respect to Real Property) to which
any Subsidiary of a Loan Party is a party, Debt of such Loan Party of the type
described in clause (i) of the definition of “Debt” guaranteeing the Obligations
of such Subsidiary under such Capitalized Leases,

 

72



--------------------------------------------------------------------------------

(D) [intentionally omitted],

(E) Debt in respect of Hedge Agreements designed to hedge against fluctuations
in interest rates or foreign exchange rates incurred in the ordinary course of
business and consistent with prudent business practice,

(F) Unsecured Debt of the REIT and its Subsidiaries incurred in the ordinary
course of business for borrowed money, maturing within one year from the date
created, and aggregating, on a Consolidated basis, not more than U.S.$25,000,000
at any one time outstanding, and

(G) Non-Recourse Debt (including, without limitation, the JV Pro Rata Share of
Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Unencumbered Assets, the incurrence of which would not result in a Default under
Section 5.04 or any other provision of this Agreement;

(iii) In the case of the REIT or any of its Subsidiaries:

(A) Debt under Customary Carve-Out Agreements,

(B) the Surviving Debt described on Schedule 4.01(o) hereto and any Refinancing
Debt, extending, refunding, or refinancing such Surviving Debt, and

(C) Recourse Debt (whether secured or unsecured) in an amount not to exceed in
the aggregate (1) 20% of Total Asset Value plus (2) the total commitment amount
under the Corporate Loan Documents; provided, however, that any recourse
guaranties of Non-Recourse Debt (exclusive of Customary Carve-Out Agreements)
otherwise permitted under this clause (C) shall not exceed in the aggregate 5%
of Total Asset Value; provided further that during any period in which the
Parent Guarantor shall maintain a Debt Rating of BBB /Baa3 or better, then the
Parent Guarantor and its Subsidiaries shall be permitted to incur Recourse Debt
in any amount that would not result in a failure by any Borrower or the Parent
Guarantor to comply with any of the financial covenants applicable to it
contained in Section 5.04;

(iv) In the case of the REIT or any of its Subsidiaries (other than the
Borrowers and their Subsidiaries), Debt under the Corporate Credit Agreement,
the other Corporate Loan Documents and the Note Documents;

(v) in the case of each Loan Party, Debt under the Loan Documents; and

(vi) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(c) Corporate Credit Agreement; Note Documents. Notwithstanding anything to the
contrary herein, permit a Borrower, any Subsidiary of the Borrowers or any
Sister Subsidiary that is a Guarantor to guarantee or otherwise become an
obligor with respect to the obligations under the Corporate Credit Agreement,
the other Corporate Loan Documents or the Note Documents.

(d) Change in Nature of Business. Engage in, or permit any of its Subsidiaries
to engage in, any material new line of business different from those lines of
business conducted by the Borrowers or

 

73



--------------------------------------------------------------------------------

any of their Subsidiaries on the Effective Date (after giving effect to the
transactions contemplated by the Loan Documents), including the ownership,
acquisition, development, construction, rental and management of Real Property
(including all Assets), and activities substantially related, necessary or
incidental thereto.

(e) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary of a Loan Party may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary of a
Loan Party (provided that if one or more of such Subsidiaries is also a Loan
Party, a Loan Party shall be the surviving entity) or any other Loan Party
(provided that such Loan Party or, in the case of any Loan Party other than a
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party or another Loan Party is the surviving entity, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom. Notwithstanding any other
provision of this Agreement, (y) any Subsidiary of a Loan Party (other than the
Borrowers and any Subsidiary that is the direct owner of an Unencumbered Asset)
may liquidate or dissolve if the Borrowers determine in good faith that such
liquidation or dissolution is in the best interests of the Borrowers and the
assets or proceeds from the liquidation or dissolution of such Subsidiary are
transferred to a Borrower or any Subsidiary thereof, which Subsidiary shall be a
Loan Party if the Subsidiary being liquidated or dissolved is a Loan Party,
provided that no Default or Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom,
and (z) any Loan Party or Subsidiary of a Loan Party shall be permitted to
effect any Transfer of Unencumbered Assets through the sale or transfer of the
direct or indirect Equity Interests in the Subsidiary of such Loan Party that
owns such Unencumbered Assets so long as Section 5.02(f) would otherwise permit
the Transfer of all Unencumbered Assets owned by such Subsidiary at the time of
such sale or transfer of such Equity Interests. Upon the sale or transfer of
Equity Interests in any Subsidiary or Subsidiaries of a Loan Party permitted
under clause (z) above, the Administrative Agent shall, upon the request of the
applicable Borrower, release such Subsidiary or Subsidiaries from the Guaranty.

(f) Sales, Etc. of Assets. (i) In the case of the REIT, sell, lease, transfer or
otherwise dispose of, or grant any option or other right to purchase, lease or
otherwise acquire any assets and (ii) in the case of the Loan Parties (other
than the REIT), sell, lease (other than enter into Tenancy Leases), transfer or
otherwise dispose of, or grant any option or other right to purchase, lease
(other than any option or other right to enter into Tenancy Leases) or otherwise
acquire, or permit any of its Subsidiaries to sell, lease (other than pursuant
to a Tenancy Lease), transfer or otherwise dispose of, or grant any option or
other right to purchase, lease (other than an option or other right to enter
into a Tenancy Lease) or otherwise acquire (each action described in clause
(ii) of this subsection (f) being a “Transfer”), any Unencumbered Asset or
Unencumbered Assets (or any direct or indirect Equity Interests in the owner
thereof) other than the following Transfers, which shall be permitted hereunder
only so long as no Default or Event of Default shall exist or would result
therefrom:

(A) the Transfer of any Unencumbered Asset or Unencumbered Assets from any Loan
Party to another Loan Party or from a Subsidiary of a Loan Party to another
Subsidiary of such Loan Party or any other Loan Party, and

(B) the Transfer of any Unencumbered Asset or Unencumbered Assets to any Person,
or the designation of an Unencumbered Asset or Unencumbered Assets as a
non-Unencumbered Asset or non-Unencumbered Assets, in each case with the
intention that such Unencumbered Asset or Unencumbered Assets, upon consummation
of such Transfer or upon such designation, shall no longer

 

74



--------------------------------------------------------------------------------

constitute an Unencumbered Asset or Unencumbered Assets for purposes of this
Agreement, provided that (x) the remaining Unencumbered Assets continue to
satisfy all Unencumbered Asset Conditions and (y) the Loan Parties shall be in
compliance with the covenants contained in Section 5.04 both immediately before
and on a pro forma basis immediately after giving effect to such Transfer,
provided further that compliance with the foregoing proviso shall be evidenced
by a certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the applicable Borrower delivered to the
Administrative Agent prior to the date of such Transfer demonstrating such
compliance, together with supporting information in detail reasonably
satisfactory to the Administrative Agent.

If, at any time after the designation in accordance with the foregoing clause
(B) of all Unencumbered Assets of any Property-Level Subsidiary as
non-Unencumbered Assets, the Administrative Agent shall, upon the request of the
applicable Borrower, release such Subsidiary (and any other Subsidiary related
thereto to the extent reasonably requested by such Borrower) from the Guaranty.

(g) Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person other than:

(i) Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in Subsidiaries
(including, without limitation, Investments comprised of loans or equity
contributions to Excluded Subsidiaries or loans or equity contributions by one
Excluded Subsidiary to another Excluded Subsidiary) and, in the case of the Loan
Parties (other than the REIT) and their Subsidiaries, Investments in Assets
(including by asset or Equity Interest acquisitions), in each case subject,
where applicable, to the limitations set forth in Section 5.02(g)(iv);

(ii) Investments in Cash Equivalents;

(iii) Investments consisting of intercompany Debt permitted under
Section 5.02(b)(i);

(iv) Investments consisting of the following items so long as (y) the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, at any time, 35% of Total Asset Value at such time,
and (z) the aggregate amount of each of the following items of Investments does
not exceed the specified percentage of Total Asset Value set forth below:

(A) Investments in Redevelopment Assets and Development Assets (including such
assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement), so long as the aggregate
amount of all such Investments in Redevelopment Assets and Development Assets,
calculated on the basis of actual cost, does not at any time exceed 25.0% of
Total Asset Value at such time; provided, however, that the limitations set
forth in this clause (A) shall not apply to any Redevelopment Asset or
Development Asset that is 85% pre-leased pursuant to duly executed Tenancy
Leases and all completion and performance guarantees pertaining to such Asset
are reasonably satisfactory to the Administrative Agent,

 

75



--------------------------------------------------------------------------------

(B) Investments in undeveloped land (including undeveloped land that such Person
has contracted to purchase with or without options to terminate the purchase
agreement), so long as the aggregate amount of all such Investments in
undeveloped land, calculated on the basis of actual cost, does not at any time
exceed 10.0% of Total Asset Value at such time, and

(C) Investments in Joint Ventures of any Loan Party or its Subsidiaries so long
as the aggregate amount of such Investments outstanding does not at any time
exceed 25% of Total Asset Value of the REIT and its Subsidiaries, as determined
in accordance with GAAP, at such time;

(v) Investments by a Borrower in Hedge Agreements permitted under
Section 5.02(b)(ii)(E);

(vi) To the extent permitted by applicable law, advances to officers, directors
and employees of any Loan Party or any Subsidiary of any Loan Party in the
ordinary course of business, for travel, entertainment, relocation and analogous
ordinary business purposes;

(vii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business in an aggregate amount not to exceed
U.S.$10,000,000; and

(viii) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

(h) Restricted Payments. In the case of the REIT, declare or pay any dividends,
purchase, redeem, retire, defease or otherwise acquire for value any of its
Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such; provided, however, that the REIT may declare and pay dividends or make
other distributions of common stock or cash or purchase, redeem, retire, defease
or otherwise acquire for value any of its Equity Interests, in each case only
(i) so long as no Event of Default under Sections 6.01(a), (c) or (e) shall have
occurred and be continuing, (y) in an aggregate amount not to exceed during any
four consecutive fiscal quarters of the REIT the greater of (A) 95% of Funds
From Operations for such four fiscal quarter period and (B) the minimum amount
necessary to maintain its status as a Real Estate Investment Trust and avoid the
imposition of income or excise taxes on the REIT, and (ii) as may be required to
comply with Section 5.01(o).

(i) Amendments of Constitutive Documents. Amend, in each case in any material
respect, its limited liability company agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that (i) any amendment to
any such constitutive document that would be adverse to any of the Lenders shall
be deemed “material” for purposes of this Section, (ii) any amendment to any
such constitutive document that would designate such Loan Party as a “special
purpose entity” or otherwise confirm such Loan Party’s status as a “special
purpose entity” shall be deemed “not material” for purposes of this Section,
(iii) any amendment to any such constitutive document effected solely for the
purpose of designating (or otherwise establishing the terms of), issuing, or
authorizing for issuance Preferred Interests in the REIT that do not comprise
Debt and are not otherwise prohibited under the other provisions of this
Agreement shall be deemed “not material” for purposes of this Section, and
(iv) any amendment to any such constitutive document effected solely for the
purpose of issuing or

 

76



--------------------------------------------------------------------------------

otherwise establishing the terms of Preferred Interests of a Borrower in
connection with a contemporaneous issuance of Preferred Interests of the REIT of
the type described in the foregoing clause (iii) and in accordance with
Section 4.3 of the Seventh Amended and Restated Agreement of Limited Partnership
of the Operating Partnership dated as of February 4, 2008 (or any substantially
similar provisions in any subsequent amendment thereof), which Preferred
Interests of the Operating Partnership do not comprise Debt and are not
otherwise prohibited under the other provisions of this Agreement, shall be
deemed “not material” for purposes of this Section.

(j) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

(k) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(l) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, a Borrower or any Subsidiary
of a Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents and the Corporate Loan Documents, (ii) any agreement or
instrument evidencing Surviving Debt or Refinancing Debt, (iii) any agreement
evidencing any Non-Recourse Debt permitted under this Agreement so long as any
such limiting agreement or arrangement in such agreement may be triggered only
by a default or event of default under the terms of such agreement or is on
customary terms otherwise satisfactory to the Administrative Agent;
(iv) customary provisions under Debt permitted under Section 5.02(b) which,
following a default or event of default in respect of such Debt, limit the
ability of any Person to make payments on Debt described in Section 5.02(b)(i);
(v) customary provisions under any secured Debt permitted under Section 5.02(b)
which limit the ability of any Person to transfer the assets encumbered by Liens
securing such Debt; (vi) provisions under the Note Documents (including
affirmative and negative covenants) that are generally consistent with
comparable provisions under the Loan Documents; (vii) any agreement in effect at
the time such Subsidiary becomes a Subsidiary of a Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of a Borrower, (viii) any Excluded Subsidiary Agreement, and (ix) any
restrictions with respect to any Subsidiary of a Borrower imposed pursuant to an
agreement which has been entered into for the sale or disposition of all or
substantially all of the Equity Interests in or assets of such Subsidiary to an
unaffiliated Person that is not prohibited by Section 5.02(f).

(m) Amendment, Etc. of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract or give any consent, waiver or
approval thereunder, waive any default under or breach of any Material Contract,
agree in any manner to any other amendment, modification or change of any term
or condition of any Material Contract or take any other action in connection
with any Material Contract that would materially impair the value of the
interest or rights of any Loan Party thereunder or that would impair or
otherwise materially adversely affect the interest or rights of the
Administrative Agent or any Lender, or permit any of its Subsidiaries to do any
of the foregoing.

(n) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, any Unencumbered Assets), except

 

77



--------------------------------------------------------------------------------

(i) pursuant to the Loan Documents, the Corporate Loan Documents or the Note
Documents, (ii) pursuant to any Excluded Subsidiary Agreement, (iii) as set
forth in Article 11 of the Fifth Amended and Restated Agreement of Limited
Partnership of the Operating Partnership, as in effect on the date hereof (or
any substantially similar provisions in any subsequent amendment thereof, to the
extent such amendment is permitted under the Loan Documents), or (iv) in
connection with (A) any Surviving Debt and any Refinancing Debt extending,
refunding or refinancing such Surviving Debt, (B) any purchase money Debt
permitted by Section 5.02(b)(ii)(B) solely to the extent that the agreement or
instrument governing such Debt prohibits a Lien on the property acquired with
the proceeds of such Debt, (C) any Capitalized Lease permitted by
Section 5.02(b)(ii)(C) solely to the extent that such Capitalized Lease
prohibits a Lien on the property subject thereto, (D) any Debt outstanding on
the date any Subsidiary of a Borrower becomes such a Subsidiary (so long as such
agreement was not entered into solely in contemplation of such Subsidiary
becoming a Subsidiary of a Borrower), (E) any Non-Recourse Debt permitted under
Section 5.02(b)(ii)(G), or (F) any Debt permitted under Section 5.02(b)(iii)(C).

(o) REIT as Holding Company. In the case of the REIT, enter into or conduct any
business, or engage in any activity (including, without limitation, any action
or transaction that is required or restricted with respect to the Borrowers and
their Subsidiaries under Sections 5.01 and 5.02 without regard to any of the
enumerated exceptions to such covenants), other than (i) the holding of the
Equity Interests of the Operating Partnership; (ii) the performance of its
duties as general partner of the Operating Partnership; (iii) the performance of
its Obligations (subject to the limitations set forth in the Loan Documents)
under each Loan Document to which it is a party; (iv) the making of equity
Investments in the Operating Partnership and its Subsidiaries, provided each
such Investment (A) shall be on terms acceptable to the Administrative Agent and
(B) shall be evidenced by stock certificates, promissory notes or instruments in
form and substance satisfactory to the Administrative Agent; (v) maintenance of
any deposit accounts required in connection with the conduct by the REIT of
business activities otherwise permitted under the Loan Documents;
(vi) activities permitted under the Loan Documents, including without limitation
the incurrence of Debt (and guarantees thereof) permitted under Sections
5.02(b)(iii) and (iv); (vii) engaging in any activity necessary or desirable to
continue to qualify as a Real Estate Investment Trust; and (viii) activities
incidental to each of the foregoing.

(p) Excluded Subsidiaries. Enter into or suffer to exist, or permit any Excluded
Subsidiary to enter into or suffer to exist, any agreement prohibiting or
conditioning (i) the guaranty by such Excluded Subsidiary of the Obligations of
the Loan Parties under the Loan Documents or (ii) the creation or assumption of
any Lien upon any of such Excluded Subsidiary’s property or assets, except
(x) as would be permitted under Section 5.02(n) or 5.01(e), (y) pursuant to an
Excluded Subsidiary Agreement in effect on the later of the Effective Date and
the date on which such Excluded Subsidiary becomes a Subsidiary of such Loan
Party or (z) in connection with the incurrence by such Excluded Subsidiary (or
Subsidiary of a Borrower directly related thereto) of Debt permitted under
Section 5.02(b)(ii)(G) or 5.02(b)(iii)(C).

(q) Repayment of Qualified French Intercompany Loans. Pay, prepay, terminate or
otherwise retire any Qualified French Intercompany Loan without the prior
written approval of the Administrative Agent.

SECTION 5.03 Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrowers will furnish to the
Administrative Agent for transmission to the Lenders in accordance with
Section 9.02(b):

(a) Default Notice. As soon as possible and in any event within three
(3) Business Days after a Responsible Officer obtains knowledge of the
occurrence of each Default or any event,

 

78



--------------------------------------------------------------------------------

development or occurrence reasonably likely to have a Material Adverse Effect,
in each case, if continuing on the date of such statement, a statement of the
Chief Financial Officer (or other Responsible Officer) of the REIT setting forth
details of such Default or such event, development or occurrence and the action
that the REIT has taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the REIT and its Subsidiaries, including therein Consolidated balance
sheets of the REIT and its Subsidiaries as of the end of such Fiscal Year and
Consolidated statements of income and a Consolidated statement of cash flows of
the REIT and its Subsidiaries for such Fiscal Year (it being acknowledged that a
copy of the annual audit report filed by the REIT with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by an opinion reasonably acceptable to the Administrative Agent of
KPMG LLP or other independent public accountants of recognized standing
reasonably acceptable to the Administrative Agent, together with (i) a
certificate of such accounting firm to the Lenders stating that in the course of
the regular audit of the business of the REIT and its Subsidiaries, which audit
was conducted by such accounting firm in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge that a
Default with respect to Section 5.04 has occurred and is continuing, or if, in
the opinion of such accounting firm, a Default with respect to Section 5.04 has
occurred and is continuing, a statement as to the nature thereof, (ii) a
schedule in form reasonably satisfactory to the Administrative Agent of the
computations used by such accountants in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Section 5.04, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the REIT shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP and (iii) a certificate of the
Chief Financial Officer (or other Responsible Officer performing similar
functions) of the REIT stating that no Default has occurred and is continuing
or, if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the REIT has taken and proposes to take with respect
thereto.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the REIT and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and a Consolidated statement
of cash flows of the REIT and its Subsidiaries for the period commencing at the
end of the previous fiscal quarter and ending with the end of such fiscal
quarter and Consolidated statements of income and a Consolidated statement of
cash flows of the REIT and its Subsidiaries for the period commencing at the end
of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by the
Chief Financial Officer (or other Responsible Officer performing similar
functions) of the REIT as having been prepared in accordance with GAAP (it being
acknowledged that a copy of the quarterly financials filed by the REIT with the
Securities and Exchange Commission shall satisfy the foregoing requirements),
together with (i) a certificate of said officer stating that (x) no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the REIT has taken and
proposes to take with respect thereto and (y) setting forth the withholding tax
rate applicable in such jurisdiction to the making of interest payments on Debt
to lenders domiciled in Singapore or Australia in all Withholding Tax
Jurisdictions, and (ii) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by the REIT in determining
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the REIT shall also provide, if necessary for the determination of
compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP, provided further, that items that would otherwise
be

 

79



--------------------------------------------------------------------------------

required to be furnished pursuant to this Section 5.03(c) prior to the 45th day
after the Closing Date shall be furnished on or before the 45th day after the
Closing Date.

(d) Unencumbered Assets Certificate. As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year and (ii) 70 days after the end of the fourth quarter of each Fiscal
Year, an Unencumbered Assets Certificate, as at the end of such quarter,
certified by the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the REIT.

(e) Unencumbered Assets Financials. As soon as available and in any event within
(i) 45 days after the end of each of the first three quarters of each Fiscal
Year and (ii) 70 days after the end of the fourth quarter of each Fiscal Year,
financial information in respect of all Unencumbered Assets, in form and detail
satisfactory to the Administrative Agent.

(f) Annual Budgets. As soon as available and in any event no later than 90 days
after the end of each Fiscal Year, forecasts prepared by management of the REIT,
in form satisfactory to the Administrative Agent, of balance sheets, income
statements and cash flow statements on a monthly basis for the then current
Fiscal Year and on an annual basis for each Fiscal Year thereafter until the
Termination Date.

(g) Material Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f), and promptly after the occurrence thereof,
notice of any material adverse change in the status or the financial effect on
any Loan Party or any of its Subsidiaries of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto.

(h) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to the holders of its Equity Interests, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the Securities and
Exchange Commission or any governmental authority that may be substituted
therefor, or with any national securities exchange.

(i) Real Property. As soon as available and in any event within 90 days after
the end of each Fiscal Year, a report supplementing Schedules 4.01(q) and
4.01(r) hereto, including an identification of all owned and leased real
property disposed of by any Loan Party or any of its Subsidiaries during such
Fiscal Year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, book value thereof and, in the
case of leases of property, lessor, lessee, expiration date and annual rental
cost thereof) of all Real Property acquired or leased by any Loan Party or any
of its Subsidiaries during such Fiscal Year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete.

(j) Assets Report. As soon as available and in any event within 90 days after
the end of each quarter of each Fiscal Year, a report listing all Assets of the
REIT and its Subsidiaries as of the end of such quarter in form and substance
reasonably satisfactory to the Administrative Agent.

(k) Environmental Conditions. Give notice in writing to the Administrative Agent
(i) promptly upon a Responsible Officer of a Loan Party obtaining knowledge of
any material violation of any Environmental Law affecting any Asset or the
operations thereof or the operations of any of its Subsidiaries, (ii) promptly
upon obtaining knowledge of any known release, discharge or disposal of any

 

80



--------------------------------------------------------------------------------

Hazardous Materials at, from, or into any Asset which it reports in writing or
is reportable by it in writing to any governmental authority and which is
material in amount or nature or which could reasonably be expected to materially
adversely affect the value of such Asset, (iii) promptly upon a Loan Party’s
receipt of any notice of material violation of any Environmental Laws or of any
material release, discharge or disposal of Hazardous Materials in violation of
any Environmental Laws or any matter that may result in an Environmental Action,
including a notice or claim of liability or potential responsibility from any
third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) such Loan Party’s or
any other Person’s operation of any Asset, (B) contamination on, from or into
any Asset, or (C) investigation or remediation of off-site locations at which
such Loan Party or any of its predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials, or (iv) upon a Responsible Officer
of such Loan Party obtaining knowledge that any expense or loss has been
incurred by such governmental authority in connection with the assessment,
containment, removal or remediation of any Hazardous Materials with respect to
which such Loan Party or any Joint Venture may be liable or for which a Lien may
be imposed on any Asset, provided that any of the events described in clauses
(i) through (iv) above would have a Material Adverse Effect or could reasonably
be expected to result in an Environmental Action with respect to any
Unencumbered Asset.

(l) Unencumbered Asset Conditions. Promptly after discovery by a Responsible
Officer of a Loan Party of any condition or event which causes any of the Assets
listed as Unencumbered Assets on Schedule II hereto to no longer comply with the
requirements set forth in the definition of Unencumbered Asset Conditions,
provide the Administrative Agent with notice thereof.

(m) Debt Rating. As soon as possible and in any event within three days after a
Responsible Officer obtains knowledge of any change in the Debt Rating, a
statement of the Chief Financial Officer (or other Responsible Officer) of the
REIT setting forth the new Debt Rating.

(n) Other Information. Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender through the Administrative Agent, may from time to time
reasonably request.

SECTION 5.04 Financial Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid or any Lender
shall have, at any time after the Initial Extension of Credit, any Commitment
hereunder, the REIT will:

(a) REIT Financial Covenants.

(i) Maximum Total Leverage Ratio: Maintain (A) at the end of each fiscal quarter
of the REIT and (B) on the date of each Advance (both before and after giving
effect to such Advance), a Leverage Ratio not greater than 65.0%, provided that
the REIT shall have a one-time right to maintain a Leverage Ratio of greater
than 65.0% but less than 70.0% for up to two consecutive fiscal quarters of the
REIT during the term of the Facilities.

(ii) Minimum Fixed Charge Coverage Ratio. Maintain (A) at the end of each fiscal
quarter of the REIT and (B) on the date of each Advance (both before and after
giving effect to such Advance), a Fixed Charge Coverage Ratio of not less than
1.40:1.00.

 

81



--------------------------------------------------------------------------------

(iii) Maximum Secured Debt Leverage Ratio: Maintain (A) at the end of each
fiscal quarter of the REIT and (B) on the date of each Advance (both before and
after giving effect to such Advance), a Secured Debt Leverage Ratio not greater
than 60.0%.

(iv) Minimum Tangible Net Worth: Maintain at all times an excess of Total Asset
Value minus Consolidated Debt, in each case, of the REIT and its Subsidiaries,
of not less than the sum of U.S.$1,000,000,000 plus an amount equal to 75% of
the proceeds of all primary issuances or primary sales of Equity Interests of
the REIT or the Borrowers consummated after May 31, 2007.

(b) Unencumbered Assets Financial Covenants.

(i) Maximum Unsecured Debt to Total Unencumbered Asset Value: Not permit at any
time Unsecured Debt of the Borrowers, their Subsidiaries and the Sister
Subsidiaries to be greater than 70% of the Total Unencumbered Asset Value at
such time.

(ii) Minimum Unencumbered Assets Debt Service Coverage Ratio: Maintain (A) at
the end of each fiscal quarter of the REIT and (B) at the time of each Advance
(both before and after giving effect to such Advance) an Unencumbered Assets
Debt Service Coverage Ratio of not less than 1.50:1.00.

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the REIT, such calculations shall be made on a pro forma basis
to account for any acquisitions or dispositions of Assets, and the incurrence or
repayment of any Debt for Borrowed Money relating to such Assets, that have
occurred since the last day of the fiscal quarter of the REIT most recently
ended. All such calculations shall be reasonably acceptable to the
Administrative Agent.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) a Borrower shall fail to pay any principal of any Advance when the same
shall become due and payable or (ii) a Borrower shall fail to pay any interest
on any Advance, or any Loan Party shall fail to make any other payment under any
Loan Document when due and payable, in each case under this clause (ii) within
three Business Days after the same becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers or the officers of its general partner or managing member, as
applicable) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or

(c) a Borrower shall fail to perform or observe any term, covenant or agreement
contained in Section 2.14, 5.01(d), (e), (f), (i), (j), (o), (p) or (q), 5.02,
5.03 or 5.04; or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a

 

82



--------------------------------------------------------------------------------

Responsible Officer becomes aware of such failure or (ii) written notice thereof
shall have been given to the Borrowers by the Administrative Agent or any
Lender; or

(e) (i) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Material Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Debt; or (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Material Debt, if (A) the effect of such event or condition
is to permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
30 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or

(f) any Loan Party shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Loan Party seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 30 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of U.S.$30,000,000 (or the Equivalent thereof in any
foreign currency) shall be rendered against any Loan Party or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 45
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 6.01(g) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party and the insurer covering
full payment of such unsatisfied amount (subject to customary deductibles) and
(B) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified, and has not disputed the claim made for payment, of the amount of
such judgment or order; or

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

83



--------------------------------------------------------------------------------

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable in any material respect
against any Loan Party party to it, or any such Loan Party shall so state in
writing; or

(j) a Change of Control shall occur; or

(k) the occurrence of an Event of Default (as defined in the Corporate Credit
Agreement or the Note Documents), without reference to any waivers or amendments
relating thereto that are entered into on or after the date hereof, except to
the extent that such waivers or amendments have been approved by the Required
Lenders hereunder; or

(l) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds U.S.$20,000,000; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds U.S.$20,000,000 or requires payments exceeding
U.S.$5,000,000 per annum; or

(n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding U.S.$5,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrowers, declare the Advances, all interest thereon and all
other amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to a Borrower under any
Bankruptcy Law, (y) the Commitments of each Lender and the obligation of each
Lender to make Advances shall automatically be terminated and (z) the Advances,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrowers.

 

84



--------------------------------------------------------------------------------

ARTICLE VII

GUARANTY

SECTION 7.01 Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of (i) in the case of each Guarantor (other
than the Borrowers), all Obligations of the Borrowers and each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise, and
(ii) in the case of each Borrower, all Obligations of the other Borrowers now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations referred to in clauses (i) and (ii) being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Lender Party in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is a guaranty of payment and not merely of collection.

(b) Each Guarantor, the Administrative Agent and each other Lender and, by its
acceptance of the benefits of this Guaranty, each other Lender Party, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Guarantors, the
Administrative Agent, the other Lenders and, by their acceptance of the benefits
of this Guaranty, the other Lender Parties hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Lender Parties
under or in respect of the Loan Documents.

(d) The liability of each Guarantor under this Guaranty shall be joint and
several.

SECTION 7.02 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Lender Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this

 

85



--------------------------------------------------------------------------------

Agreement or the other the Loan Documents, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against a Borrower or any other
Loan Party or whether a Borrower or any other Loan Party is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrowers, any other
Loan Party or any of their Subsidiaries or otherwise;

(c) any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any assets of any Loan Party or any of its
Subsidiaries, or proceeds thereof, to all or any of the Guaranteed Obligations,
or any manner of sale or other disposition of any assets of any Loan Party or
any of its Subsidiaries for all or any of the Guaranteed Obligations or any
other Obligations of any Loan Party under the Loan Documents;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of the Administrative Agent or any other Lender Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Lender Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Lender Party to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement (as hereinafter defined) or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Lender Party that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party upon the insolvency,
bankruptcy or reorganization of a Borrower or any other Loan Party or otherwise,
all as though such payment had not been made.

SECTION 7.03 Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand

 

86



--------------------------------------------------------------------------------

for performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice (except as expressly provided under the Loan
Documents) with respect to any of the Guaranteed Obligations and this Guaranty
and any requirement that the Administrative Agent or any other Lender Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Loan Party or any other Person.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any other Lender Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Lender Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any other Lender Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrowers, any other Loan Party or any of their Subsidiaries now or
hereafter known by the Administrative Agent or such other Lender Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04 Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrowers, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty, this Agreement or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Lender Party against a
Borrower, any other Loan Party or any other insider guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from a
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Guaranteed Hedge Agreements
shall have expired or been terminated and the Commitments shall have expired or
been terminated. If any amount shall be paid to any Guarantor in violation of
the immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the Termination Date and

 

87



--------------------------------------------------------------------------------

(c) the latest date of expiration or termination of all Guaranteed Hedge
Agreements, such amount shall be received and held in trust for the benefit of
the Lender Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents. If (i) any Guarantor shall make payment to any
Lender Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the Termination Date shall have occurred
and (iv) all Guaranteed Hedge Agreements shall have expired or been terminated,
the Administrative Agent and the other Lender Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

SECTION 7.05 Guaranty Supplements. Upon the execution and delivery by any Person
of a Guaranty Supplement, (i) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Agreement to a “Guarantor” or a “Loan Party” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Agreement”, “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Agreement and
this Guaranty, and each reference in any other Loan Document to the “Loan
Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Agreement and this Guaranty, shall mean and be a reference to
this Agreement and this Guaranty as supplemented by such Guaranty Supplement.

SECTION 7.06 Indemnification by Guarantors. (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Lender Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, the Coordinating Bank, each
other Lender Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective officers, directors,
employees, agents and advisors, and each Guarantor hereby agrees not to assert
any claim against any Indemnified Party on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Advances,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

SECTION 7.07 Subordination. (a) Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

 

88



--------------------------------------------------------------------------------

(b) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments in the ordinary course of business from any other Loan Party on account
of the Subordinated Obligations. After the occurrence and during the continuance
of an Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Administrative Agent otherwise agrees, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

(c) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(d) Turn-Over. After the occurrence and during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lender Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(e) Administrative Agent Authorization. After the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

SECTION 7.08 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (ii) the Termination Date and (iii) the latest date of expiration
or termination of all Guaranteed Hedge Agreements, (b) be binding upon the
Guarantors, their successors and assigns and (c) inure to the benefit of and be
enforceable by the Administrative Agent and the other Lender Parties and their
successors, transferees and assigns.

SECTION 7.09 Guaranty Limitations. Any guaranty provided by a Guarantor
domiciled in an International Jurisdiction shall be subject to the following
limitations:

(a) Australia: The liability of any Guarantor incorporated under the
Corporations Act 2001 (Commonwealth of Australia) under this Article VII and
under any indemnities contained elsewhere in this Agreement will not include any
liability or obligation which would, if included, result in a contravention of
s260A of the Corporations Act 2001 (Cth). Any such Guarantor shall promptly
take, and procure that its relevant holding companies take, all steps necessary
under s260B of the Corporations

 

89



--------------------------------------------------------------------------------

Act 2001 (Cth) so as to permit the inclusion of any liability or obligation
excluded under the previous sentence.

(b) Canada: The liability of any Guarantor incorporated under the laws of
Canada, other than Alberta or Ontario, thereof under this Article VII and under
any indemnities contained elsewhere in this Agreement shall not include any
liability of any Loan Party which is a shareholder of the Guarantor or of an
affiliated corporation or an associate of any such Person where there are
reasonable grounds for believing:

(i) that such Guarantor is or, after giving the financial assistance, would be
unable to pay its liabilities as they become due; or

(ii) that the realizable value of such Guarantor’s assets, excluding the amount
of any financial assistance in the form of a loan or in the form of assets
pledged or encumbered to secure the Guaranty, after giving the financial
assistance, would be less than the aggregate of such Guarantor’s liabilities and
stated capital of all classes.

(c) France: (i) The liability of any Guarantor incorporated under the laws of
France (a “French Guarantor”) under this Article VII and under any indemnities
contained elsewhere in this Agreement shall not include any obligation or
liability which, if incurred, would constitute the provision of financial
assistance within the meaning of Article L.255 216 of the French Code de
Commerce or/and would constitute a misuse of corporate assets within the meaning
of Article L.241 3 or L.242 6 of the French Code de Commerce or any other law or
regulation having the same effect, as interpreted by the French courts.

(ii) The Guaranteed Obligations of each French Guarantor under this Article VII
shall be limited at any time to an amount equal to the aggregate of all Advances
to the extent directly or indirectly on-lent to such French Guarantor under an
intercompany loan agreement (each a “Qualified French Intercompany Loan”) and
outstanding at the date a payment is made by such French Guarantor under this
Article VII, it being specified that any payment made by such French Guarantor
under this Article VII in respect of the Guaranteed Obligations shall reduce pro
tanto the outstanding amount of the applicable Intercompany Loan due by such
French Guarantor.

(iii) It is acknowledged that such French Guarantor is not acting jointly and
severally with the other Guarantors and shall not be considered as co-débiteur
solidaire as to its obligations pursuant to the guarantee given pursuant to this
Article VIII .

(d) Ireland: The liability of each Guarantor incorporated under the laws of
Ireland under this Article VII and under any indemnities contained elsewhere in
this Agreement shall not include any liability or obligation which would, if
incurred, constitute the provision of unlawful financial assistance within the
meaning of section 60 of the Companies Act 1963 of Ireland (as amended).

(e) The Netherlands: No Guarantor incorporated under the laws of The Netherlands
or any Guarantor which is a direct or indirect Subsidiary of a company
incorporated under the laws of the Netherlands shall have any liability pursuant
to this Article VII to the extent that the same would constitute unlawful
financial assistance within the meaning of Section 2:207(c) or 2:98(c) of the
Dutch Civil Code.

(f) Singapore: The liability of each Guarantor incorporated under the laws of
Singapore under this Article VII and under any indemnities contained elsewhere
in this Agreement shall

 

90



--------------------------------------------------------------------------------

not include any liability which would if incurred constitute unlawful financial
assistance pursuant to Section 76 of the Singapore Companies Act (Cap. 50).

(g) Spain: The liability of each Guarantor incorporated under the laws of Spain
under this Article VII and under any indemnities contained elsewhere in this
Agreement shall not include any obligations which would give rise to breach of
the provisions of Spanish law relating to restrictions on the provision of
financial assistance in connection with the acquisition of shares in the
relevant Spanish Loan Party and/or its controlling corporation (or, in the case
of a Spanish Loan Party which is a Sociedad Limitada, of a group company in the
same group as such Spanish obligor) as provided in Article 81 of the Spanish
Stock Companies Act, (Ley de Sociedades Anonimas) and Article 40.5 of the
Spanish Limited Liability Partnerships Act, (Ley de Sociedades de
Responsabilidad Limitada), as applicable. The obligations of each Guarantor
incorporated under the laws of Spain under this Article VII shall be capable of
enforcement in accordance with applicable law against all present and future
assets of such Guarantor save to the extent that applicable Spanish law
specifies otherwise.

(h) England and Wales: The liability under this Article VII and under any
indemnities contained elsewhere in this Agreement of each Guarantor which is a
public limited company incorporated under the laws of England and Wales and each
Guarantor that is a subsidiary of a public limited company incorporated under
the laws of England and Wales shall not include any liability or obligation
which would, if incurred, constitute the provision of unlawful financial
assistance within the meaning of sections 677 to 683 of the Companies Act 2006
of England and Wales; provided, however, that the foregoing limitation shall not
be applicable to any Guarantor incorporated under the laws of England and Wales
that is not a public limited company or the subsidiary of a company that is a
public limited company.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01 Authorization and Action. Each Lender (in its capacities as a
Lender and a Swing Line Bank (if applicable) and on behalf of itself and its
Affiliates as potential Hedge Banks) hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Advances), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes it to personal liability or that is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give to each
Lender prompt notice of each notice given to it by each Borrower pursuant to the
terms of this Agreement. Notwithstanding anything to the contrary in any Loan
Document, no Person identified as a syndication agent, documentation agent,
senior manager, coordinating bank, arranger or joint book running manager, in
such Person’s capacity as such, shall have any obligations or duties to any Loan
Party, the Administrative Agent or any other Lender Party under any of such Loan
Documents. Each initial Lender hereby authorizes the Administrative Agent to
execute and deliver the Post-Closing Letter Agreement on behalf of such Lender.

SECTION 8.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own

 

91



--------------------------------------------------------------------------------

gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (a) in the case of the Administrative
Agent, may treat each Lender and its applicable interest in each Advance
described in the Register as conclusive until the Administrative Agent receives
and accepts an Assumption Agreement entered into by an Assuming Lender as
provided in Section 2.16 or Section 2.18, a Transfer Certificate entered into by
the Lender, as assignor, and an Eligible Assignee, as assignee, or, in the case
of any other Agent, such Agent has received notice from the Administrative Agent
that it has received and accepted such Assumption Agreement or Transfer
Certificate, as the case may be, in each case as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties; (g) shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Bankruptcy Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Law; and (h) may act in relation to the
Loan Documents through its officers, agents and employees. The Administrative
Agent shall not be responsible for the acts or omissions of its delegates or
agents or for supervising them; provided, however, that nothing in this sentence
shall absolve the Administrative Agent for any liability found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct.

SECTION 8.03 CIL and Affiliates. With respect to its Commitments and the
Advances made by it, CIL shall have the same rights and powers under the Loan
Documents as any other Lender and may exercise the same as though it were not
the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include CIL in its individual capacity. CIL and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any Subsidiary of any Loan Party
and any Person that may do business with or own securities of any Loan Party or
any such Subsidiary, all as if CIL were not the Administrative Agent and without
any duty to account therefor to the Lenders.

SECTION 8.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

92



--------------------------------------------------------------------------------

SECTION 8.05 Indemnification by Lenders. (a) Each Lender severally agrees to
indemnify the Agents (to the extent not promptly reimbursed by the Borrowers)
from and against such Lender’s ratable share (determined as provided below) of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agents
in any way relating to or arising out of the Loan Documents or any action taken
or omitted by the Agents under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from either Agent’s
gross negligence or willful misconduct as found in a final, non-appealable
judgment by a court of competent jurisdiction. Without limitation of the
foregoing, each Lender agrees to reimburse the Agents promptly upon demand for
its ratable share of any costs and expenses (including, without limitation, fees
and expenses of counsel) payable by the Borrowers under Section 9.04, to the
extent that the Agents are not promptly reimbursed for such costs and expenses
by the Borrowers. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 8.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.

(b) For purposes of this Section 8.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to their respective
Revolving Credit Commitments at such time. The failure of any Lender to
reimburse the Agents promptly upon demand for its ratable share of any amount
required to be paid by the Lenders to the Agents as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse the Agents for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agents for such other Lender’s
ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender hereunder, the agreement and obligations of each Lender
contained in this Section 8.05 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Loan
Documents. Australian Dollar Revolving Credit Commitment will be converted by
the Administrative Agent on a notional basis into the Equivalent amount of
Singapore Dollars solely for the purposes of making any allocations required
under this Section 8.05(b).

SECTION 8.06 Successor Administrative Agents. The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and the Borrowers and may be removed at any time with or without cause
by the Required Lenders. Upon any such resignation or removal, the Required
Lenders shall have the right to appoint a successor Agent, which appointment
shall, provided that no Default has occurred and is continuing, be subject to
the consent of the Operating Partnership, such consent not to be unreasonably
withheld or delayed. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be (x) a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least U.S.$250,000,000 or (y) one of the
existing Lenders, provided that such Lender has a combined capital and surplus
of at least U.S.$250,000,000. Upon the acceptance of any appointment as an Agent
hereunder by a successor Agent, such successor Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. If within 45 days after written notice is
given of the retiring Agent’s resignation or removal under this Section 8.06 no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Agent’s resignation or
removal shall become effective, (ii) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and
(iii) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent as provided above.

 

93



--------------------------------------------------------------------------------

After any retiring Agent’s resignation or removal hereunder as an Agent shall
have become effective, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Document, nor consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all of the Lenders, do any of the following at
any time: (i) change the number of Lenders or the percentage of (x) the
Commitments or (y) the aggregate unpaid principal amount of the Advances that,
in each case, shall be required for the Lenders or any of them to take any
action hereunder, (ii) release any Borrower with respect to the Obligations or
reduce or limit the obligations of any Guarantor under Article VII or release
such Guarantor or otherwise limit such Guarantor’s liability with respect to the
Guaranteed Obligations (except as otherwise permitted under the Loan Documents),
(iii) amend this Section 9.01, (iv) increase the Commitments of the Lenders or
subject the Lenders to any additional obligations (except, in each case, to the
extent contemplated in Section 2.16 or 2.18), (v) reduce the principal of, or
interest on, the Advances (except to the extent of any reduction resulting from
a Reallocation effected pursuant to Section 2.18), or any fees or other amounts
payable hereunder, (vi) postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable hereunder or
(vii) extend the Termination Date; provided further that no amendment, waiver or
consent shall, unless in writing and signed by (A) the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents and (B) each Swing Line Bank in addition to the Lenders required above
to take such action, affect the rights or obligations of the Swing Line Bank
under this Agreement or the other Loan Documents.

(b) In the event that any Lender (a “Non-Consenting Lender”) shall refuse to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Required Lenders, then the Borrowers shall have the right, upon
written demand to such Non-Consenting Lender and the Administrative Agent given
within 30 days after the first date on which such consent was solicited in
writing from the Lenders by the Administrative Agent (a “Consent Request Date”),
to cause such Non-Consenting Lender to assign its rights and obligations under
this Agreement (including, without limitation, its Commitment or Commitments,
the Advances owing to it) to an Eligible Assignee designated by the Operating
Partnership and approved by the Administrative Agent (such approval not to be
unreasonably withheld) (a “Replacement Lender”), provided that (i) as of such
Consent Request Date, no Default or Event of Default shall have occurred and be
continuing, and (ii) as of the date of the Borrowers’ written demand to replace
such Non-Consenting Lender, no Default or Event of Default shall have occurred
and be continuing other than a Default or Event of Default that resulted solely
from the subject matter of the waiver or amendment for which such consent was
being solicited from the Lenders by the Administrative Agent. The Replacement
Lender shall purchase such interests of the Non-Consenting Lender at par and
shall assume the rights and obligations of the Non-Consenting Lender under this
Agreement upon execution by the Replacement Lender of a Transfer Certificate
delivered pursuant to Section 9.07, however the Non-Consenting Lender shall be
entitled to indemnification as otherwise provided in this Agreement with respect
to any events occurring prior to such assignment. Any Lender that becomes a
Non-Consenting Lender agrees that, upon receipt of notice from the Borrowers
given in accordance with this Section 9.01(b) it shall promptly execute and
deliver a Transfer Certificate with a Replacement

 

94



--------------------------------------------------------------------------------

Lender as contemplated by this Section. The execution and delivery of any such
Transfer Certificate shall not be deemed to comprise a waiver of claims against
any Non-Consenting Lender by the Borrowers or the Administrative Agent or a
waiver of any claims against the Borrowers or the Administrative Agent by the
Non-Consenting Lender.

(c) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances such Lender
hereunder will not be taken into account in determining whether the Requisite
Lenders or all of the Lenders, as required, have approved any such amendment or
waiver (and the definition of “Required Lenders” will automatically be deemed
modified accordingly for the duration of such period); provided, however that
any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.

SECTION 9.02 Notices, Etc. (a) Except as otherwise provided herein, all notices
and other communications provided for hereunder shall be either (x) in writing
(including telecopier or telegraphic communication) and mailed, telecopied,
telegraphed or delivered, (y) as and to the extent set forth in Section 9.02(b)
and in the proviso to this Section 9.02(a), in an electronic medium and
delivered as set forth in Section 9.02(b) or (z) as and to the extent expressly
permitted in this Agreement, transmitted by e-mail, provided that such e-mail
shall in all cases include an attachment (in PDF format or similar format)
containing a legible signature of the person providing such notice, if to the
Borrowers, in care of the Operating Partnership at 560 Mission Street, Suite
2900, San Francisco, CA 94105, Attention: Wendy Will (and in the case of
transmission by e-mail, with a copy by e-mail to wwill@digitalrealtytrust.com)
and a courtesy copy by regular mail to the attention of Glen B. Collyer at
Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles, CA 90071-1560; if to
any Initial Lender, at its Applicable Lending Office or, if applicable, at the
e-mail address specified opposite its name on Schedule I hereto (and in the case
of a transmission by e-mail, with a copy by regular mail to its Applicable
Lending Office); if to any other Lender, at its Applicable Lending Office or, if
applicable, at the e-mail address specified in the Transfer Certificate pursuant
to which it became a Lender (and in the case of a transmission by e-mail, with a
copy by regular mail to its Applicable Lending Office); if to the Administrative
Agent, at its address at 9th Floor, Two Harbourfront, 22 Tak Fung Street, Hung
Hom, Kowloon, Hong Kong, Attention: Regional Loans Agency, or, if applicable, by
e-mail to eros.lai@citi.com and michelle.chong@citi.com (and, in the case of
each Notice of Borrowing relating to an Advance in Australian Dollars, to
au.loanoperations@citi.com, oliver.brown@citi.com and phil.bygrave@citi.com)
(and in the case of a transmission by e-mail, with a copy by regular mail to the
aforementioned address); if to the Swing Line Bank for the Singapore Swing Line
Facility, at its address at 3 Temasek Avenue, Centennial Tower, Floor 16,
Singapore 039190, Attention: Arvind Agarwal, or, if applicable, by e-mail to
arvind.agarwal@citi.com (and, in the case of each Notice of Borrowing relating
to the Singapore Swing Line Facility, to sg.gsg.rateam@citi.com,
arvind.agarwal@citi.com, cheeyuen.lye@citi.com, davis.mok@citi.com,
azraff.rosezulkifly@citi.com and rimpal.pravin@citi.com) (and in the case of a
transmission by e-mail, with a copy by regular mail to the aforementioned
address); and if to the Swing Line Bank for the Australian Swing Line Facility,
at its address at Level 23, 2 Park Street, Sydney N.S.W. 2000, Attention: Oliver
Brown and Phil Bygrave, or, if applicable, by e-mail to oliver.brown@citi.com
and phil.bygrave@citi.com (and, in the case of each Notice of Borrowing relating
to the Australian Swing Line Facility, to au.loanoperations@citi.com,
oliver.brown@citi.com, phil.bygrave@citi.com and craig.guyan@citi.com) (and in
the case of a transmission by e-mail, with a copy by regular mail to the
aforementioned address) or, as to the Borrowers or the Administrative Agent,

 

95



--------------------------------------------------------------------------------

at such other address as shall be designated by such party in a written notice
to the other parties and, as to each other party, at such other address as shall
be designated by such party in a written notice to the Borrowers and the
Administrative Agent. All such notices and communications shall, when mailed, be
effective on the third (3rd) Business Day after being deposited in the mails,
and, when telecopied, telegraphed or e-mailed, be effective on the date of being
telecopied, delivered to the telegraph company or confirmed by e-mail,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VIII shall not be effective until received by the
Administrative Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof.

(b) So long as CIL is the Administrative Agent, materials required to be
delivered pursuant to Section 5.03(a), (b), (c) and (g) shall be delivered to
the Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lenders by e-mail at eros.lai@citi.com and
michelle.chong@citi.com. The Borrowers agree that the Administrative Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to the Borrowers, any Loan Party, any of
their Subsidiaries or any other materials or matters relating to this Agreement,
the other Loan Documents or any of the transactions contemplated hereby or
thereby (collectively, the “Communications”) available to the Lenders by posting
such notices on Intralinks or a substantially similar electronic transmission
system (the “Platform”). The Borrowers acknowledge that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement, provided that if
requested by any Lender, the Administrative Agent shall deliver a copy of the
Communications to such Lender by e-mail or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 9.04 Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Agents in connection with the preparation, execution, delivery,
administration, modification and amendment of the Loan Documents (including,
without limitation, (A) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording

 

96



--------------------------------------------------------------------------------

fees and expenses, (B) the reasonable fees and expenses of counsel for the
Agents with respect thereto (subject to the terms of the Fee Letter with respect
to counsel fees incurred by the Administrative Agent through the Closing Date)
with respect to advising the Agents as to its rights and responsibilities
(including, without limitation, with respect to reviewing and advising on any
matters required to be completed by the Loan Parties on a post-closing basis),
or the perfection, protection or preservation of rights or interests, under the
Loan Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party or any of its Subsidiaries arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto and (C) the reasonable fees and
expenses of counsel for the Agents with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Section 5.01(j)) and (ii) all reasonable out-of-pocket costs and
expenses of the Agents and each Lender in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
each Agent and each Lender with respect thereto).

(b) Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facilities, the actual or proposed use of the
proceeds of the Advances, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances, the Loan Documents or
any of the transactions contemplated by the Loan Documents.

(c) If any payment of principal of any Advance is made by a Borrower to or for
the account of a Lender other than on the last day of the Interest Period for
such Advance, as a result of a payment pursuant to Section 2.05, 2.09(c),
2.16(e), 2.16(f) or 2.18(d), acceleration of the maturity of the Advances
pursuant to Section 6.01 or for any other reason, or if a Borrower fails to make
any payment or prepayment of an Advance for which a notice of prepayment has
been given or that is otherwise required to be made, whether pursuant to
Section 2.03, 2.04 or 6.01 or otherwise, such Borrower shall, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or such failure to pay or prepay,
as the case may be, including, without limitation, any loss, cost or expense

 

97



--------------------------------------------------------------------------------

incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrowers and the other Loan Parties contained in Sections 2.09 and 2.11,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

SECTION 9.05 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Agent, such
Lender or such Affiliate to or for the credit or the account of the Borrowers or
any other Loan Party against any and all of the Obligations of the Borrowers or
such Loan Party now or hereafter existing under the Loan Documents, irrespective
of whether such Agent or such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
unmatured. The Administrative Agent and each Lender agrees promptly to notify
the Borrowers or such Loan Party after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section 9.05 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Agent, such Lender and their respective Affiliates
may have. If any Defaulting Lender exercises any such right of setoff, (x) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the other Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

SECTION 9.06 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers, each Guarantor named on the signature pages
hereto and the Administrative Agent shall have been notified by each Initial
Lender that such Initial Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrowers, the Guarantors named on the
signature pages hereto and the Administrative Agent and each Lender and their
respective successors and assigns, except that neither the Borrowers nor any
other Loan Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.

SECTION 9.07 Assignments and Participations. (a) Each Lender may (and, if
demanded by the Borrowers in accordance with Section 9.01(b) will) assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment or Commitments and the Advances owing to it); provided, however, that
(i) each such assignment shall be of a uniform, and not a varying, percentage of
all rights

 

98



--------------------------------------------------------------------------------

and obligations under and in respect of one or more of the Facilities (and any
assignment of (A) an Australian Dollar Revolving Credit Commitment (or
Australian Dollar Revolving Credit Advance) must be made to an Eligible Assignee
that is capable of lending in Australian Dollars and (B) a Singapore Dollar
Revolving Credit Commitment (or Singapore Dollar Revolving Credit Advance) must
be made to an Eligible Assignee that is capable of lending in Singapore Dollars
and Hong Kong Dollars, (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or a Fund Affiliate of any Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the aggregate amount of the
Commitments being assigned to such Eligible Assignee pursuant to such assignment
(determined as of the Transfer Date with respect to such assignment) shall in no
event be less than S$5,000,000 under each Facility or an integral multiple of
S$1,000,000 in excess thereof (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Event of Default shall have occurred and
be continuing at the time of effectiveness of such assignment, the Operating
Partnership), (iii) each such assignment shall be to an Eligible Assignee,
(iv) no such assignments shall be permitted (A) until the Administrative Agent
shall have notified the Lenders that syndication of the Commitments hereunder
has been completed, without the consent of the Administrative Agent, and (B) at
any other time without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), (v) each such assignment made as a result
of a demand by the Borrowers pursuant to Section 9.01(b) shall be an assignment
of all rights and obligations of the assigning Lender under this Agreement and
(vi) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, a
Transfer Certificate and, except if such assignment is being made by a Lender to
an Affiliate or Fund Affiliate of such Lender, a processing and recordation fee
of S$4,000; provided, however, that for each such assignment made as a result of
a demand by the Borrowers pursuant to Section 9.01(b), the Borrowers shall pay
to the Administrative Agent the applicable processing and recordation fee.
Notwithstanding the foregoing, no such assignment will be made by any Lender to
any Defaulting Lender or Potential Defaulting Lender or any of their respective
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this sentence.

(b) Upon such execution, delivery, acceptance and recording, from and after the
Transfer Date, (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Transfer Certificate, have the rights and obligations of a Lender
hereunder and (ii) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Transfer Certificate, relinquish its rights (other than its rights under
Sections 2.09, 2.11, 7.06, 8.05 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of a Transfer Certificate
covering all of the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).
Each party to this Agreement, other than the assignor Lender and the Operating
Partnership (to the extent that the Operating Partnership’s consent is required
pursuant to the terms of this Agreement), irrevocably authorizes the
Administrative Agent to execute any Transfer Certificate on its behalf.

(c) By executing and delivering a Transfer Certificate, each Lender assignor
thereunder and each assignee thereunder confirm to and agree with each other and
the other parties thereto and hereto as follows: (i) except as otherwise agreed
to in writing by the assigning Lender, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations

 

99



--------------------------------------------------------------------------------

under any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Transfer Certificate; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent on behalf of the Borrowers shall maintain at its
address referred to in Section 9.02 a copy of each Transfer Certificate
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment under each Facility of, and
principal amount of the Advances owing under each Facility to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
the Administrative Agent or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(e) Upon its receipt of a Transfer Certificate executed by an assigning Lender,
the Administrative Agent shall, if such Transfer Certificate has been completed
and is in substantially the form of Exhibit D hereto, (i) accept such Transfer
Certificate, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers and each other Agent.

(f) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Singapore Dollar Revolving Credit Pro Rata Share or
Australian Dollar Revolving Credit Pro Rata Share, as applicable, of all
Advances in the applicable Facility. Notwithstanding the foregoing, if any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
Section 9.07(f), then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(g) Each Lender may sell participations to one or more Persons (other than any
Loan Party or any of its Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments and the Advances owing to it); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments) shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrowers, the Administrative Agent and

 

100



--------------------------------------------------------------------------------

the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(iv) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, and
(v) if, at the time of such sale, such Lender was entitled to payments under
Section 2.11 in respect of withholding tax with respect to interest paid at such
date, then, to such extent, the term Tax shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Tax) withholding tax, if any, applicable with respect to such
participant on such date, provided that such participant complies with the
requirements of Section 2.11 as if it were a Lender.

(h) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrowers furnished to such Lender by or on behalf of the
Borrowers; provided, however, that, prior to any such disclosure, the assignee
or participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender.

(i) (i) If a Lender changes its name it shall, at its own costs and within seven
(7) Business Days from the date of the name change, provide and deliver to the
Administrative Agent an original or certified true copy of a legal opinion
issued by the legal advisers to such Lender in the jurisdiction where such
Lender is incorporated, addressed to the Administrative Agent (in form and
substance satisfactory to the Administrative Agent): (A) identifying the Lender
which has changed its name, its new name, the date from which the change has
taken effect; and (B) confirming that the Lender’s obligations under the Loan
Documents remain legal, valid, binding and enforceable obligations even after
the change of name.

(ii) If a Lender is involved in a corporate reorganization or reconstruction, it
shall at its own costs and within seven (7) Business Days from the effective
date of such corporate reorganization or reconstruction, provide and deliver to
the Administrative Agent: (A) an original or certified true copy of a legal
opinion issued by the legal advisers to such Lender in each of the jurisdictions
where such Lender is incorporated and where the Lender’s lending office is
located; (B) an original or certified true copy of a legal opinion issued by the
legal advisers to such Lender in each of those jurisdictions governing the Loan
Documents; and (C) confirming that such Lender’s obligations under the Loan
Documents remain legal, valid and binding obligations enforceable as against the
surviving entity after the corporate reorganization or reconstruction.

(iii) If a Lender fails to provide and deliver to the Administrative Agent any
of the legal opinions referred to in clauses (i) and (ii) above, it shall upon
the request of the Administrative Agent, sign and deliver to the Administrative
Agent a Transfer Certificate, transferring all its rights and obligations under
the Loan Documents to the new entity.

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it),
including in favor of any Federal Reserve Bank in accordance with Regulation A
of the Board of Governors of the Federal Reserve System.

 

101



--------------------------------------------------------------------------------

SECTION 9.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

SECTION 9.09 Confidentiality. Neither the Administrative Agent nor any Lender
shall disclose any Confidential Information to any Person without the consent of
the Borrower to which such Confidential Information relates, other than (a) to
such Administrative Agent’s or such Lender’s Affiliates, head office, branches
and representative offices, and their officers, directors, employees, agents and
advisors and to actual or prospective Eligible Assignees and participants, and
then only on a confidential basis, (b) as required by any law, rule or
regulation or judicial process, (c) as requested or required by any state,
Federal or foreign authority or examiner regulating such Lender, (d) to any
rating agency when required by it, provided that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Loan Parties received by it from such
Lender, and (e) to any service provider of the Administrative Agent or such
Lender, provided that the Persons to whom such disclosure is made pursuant to
this clause (e) will be informed of the confidential nature of such Confidential
Information and shall have agreed in writing to keep such Confidential
Information confidential. Notwithstanding any other provision in this agreement
or any other document, the parties hereby agree that each party (and each
employee, representative, or other agent of each party) may each disclose to any
and all Persons, without limitation of any kind, the United States tax treatment
and United States tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to each party
relating to such United States tax treatment and United States tax structure.

SECTION 9.10 Anti-Money Laundering Notification. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) and other anti-money laundering and anti-terrorism laws and
regulations, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act and such other laws and regulations. The REIT, the
Operating Partnership and the Borrowers shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act and such other
laws and regulations.

SECTION 9.11 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

 

102



--------------------------------------------------------------------------------

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Without prejudice to any other mode of service allowed under any applicable
law, each Loan Party: (i) irrevocably appoints the Initial Process Agent (as
defined below) as its agent for service of process in relation to any
proceedings before the courts described in Section 9.11(a) in connection with
the Loan Documents and (ii) agrees that failure by any Process Agent (as defined
below) to notify any Loan Party of the process will not invalidate the
proceedings concerned. If any Person appointed as a Process Agent is unable for
any reason to act as agent for service of process, the Borrowers shall
immediately (and in any event within ten (10) days of such event taking place)
appoint another process agent on terms acceptable to the Administrative Agent
(such replacement process agent and the Initial Process Agent, each a “Process
Agent”). Failing this, the Administrative Agent may appoint another process
agent for this purpose. “Initial Process Agent” means:

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

SECTION 9.12 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.13 Judgment Currency. (a) If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Singapore Dollars,
Hong Kong Dollars or Australian Dollars into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Singapore Dollars, Hong Kong
Dollars or Australian Dollars, as applicable, with such other currency at
Citibank N.A.’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a foreign currency into Singapore Dollars, Hong
Kong Dollars or Australian Dollars, the parties agree to the fullest extent that
they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase such foreign currency with Singapore Dollars, Hong Kong Dollars
or Australian Dollars, as applicable, at Citibank N.A.’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.

(c) The obligation of the Loan Parties in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (including by the Administrative Agent on
behalf of such Lender, as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase the applicable
Primary Currency with such other currency. If the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Administrative Agent (as the case may be) in the applicable Primary Currency,
each Loan Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent (as the case

 

103



--------------------------------------------------------------------------------

may be) against such loss, and if the amount of the applicable Primary Currency
so purchased exceeds such sum due to any Lender or the Administrative Agent (as
the case may be) in the applicable Primary Currency, such Lender or the
Administrative Agent (as the case may be) agrees to promptly remit to the
applicable Loan Party such excess.

SECTION 9.14 Change in Currency. If a change in Australian Dollars, Hong Kong
Dollars, Singapore Dollars or United States Dollars occurs pursuant to any
applicable law, rule or regulation of any governmental, monetary or
multi-national authority, this Agreement will be amended to the extent
determined by the Administrative Agent (acting reasonably and in consultation
with the Borrowers) to be necessary to reflect the change in currency and to put
the Lenders and the Borrowers in the same position, so far as possible, that
they would have been in if no change in such currency had occurred.

SECTION 9.15 WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

[Balance of page intentionally left blank]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

DIGITAL SINGAPORE JURONG EAST PTE. LTD.,

a Singapore private company limited by shares

By:  

/s/ A. William Stein

Name:   A. William Stein, Authorized Person

DIGITAL REALTY DATAFIRM, LLC,

a Delaware limited liability company

By:  

/s/ A. William Stein

Name:   A. William Stein, Authorized Person

DIGITAL REALTY DATAFIRM 2, LLC,

a Delaware limited liability company

By:  

/s/ A. William Stein

Name:   A. William Stein, Authorized Person

Signature Page



--------------------------------------------------------------------------------

GUARANTORS:

DIGITAL REALTY TRUST, INC.,

a Maryland corporation

By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer

DIGITAL REALTY TRUST, L.P.,

a Maryland limited partnership

By: Digital Realty Trust, Inc.,

its sole general partner

By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer

DIGITAL REALTY MAURITIUS HOLDINGS LIMITED,

a Mauritius private company limited by shares

By:  

/s/ A. William Stein

Name:   A. William Stein, Authorized Person

1525 COMSTOCK PARTNERS, LLC,

a Delaware limited liability company

By: Digital Asia GH, LLC,

its sole member and manager

By: Digital Realty Trust, L.P.,

its sole member and manager

By: Digital Realty Trust, Inc.,

its sole general partner

By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer

Signature Page



--------------------------------------------------------------------------------

DIGITAL PRINTERS SQUARE, LLC, a Delaware limited liability company

By: Digital Asia GH, LLC,

its sole member and manager

By: Digital Realty Trust, L.P.,

its sole member and manager

By: Digital Realty Trust, Inc.,

its sole general partner

By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer

DIGITAL RESTON, LLC,

a Delaware limited liability company

By: Digital Asia GH, LLC,

its sole member and manager

By: Digital Realty Trust, L.P.,

its sole member and manager

By: Digital Realty Trust, Inc.,

its sole general partner

By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:         CITICORP INTERNATIONAL LTD.         By:   

/s/ Donny Lam

   Name: Donny Lam    Title: Senior Vice President

Signature Page



--------------------------------------------------------------------------------

SWING LINE BANK AND A LENDER:         CITIBANK, N.A., SINGAPORE BRANCH
        By:   

/s/ Ajay Sharma

   Name: Ajay Sharma    Title: Managing Director         By:   

/s/ Arvind Agarwal

   Name: Arvind Agarwal   

Title: Vice President, Citibank, N.A.,

    Singapore Branch

Signature Page



--------------------------------------------------------------------------------

Citibank, N.A. Sydney Branch as a Lender and Swing Line Bank By:   

/s/ Damian Crowley

   Name: Damian Crowley    Title: Director By:   

/s/ Stephen Daly

   Name: Stephen Daly    Title: Director

Signature Page



--------------------------------------------------------------------------------

Bank of America, N.A. as a Lender By:   

/s/ Allison M. Gauthier

   Name: Allison M. Gauthier    Title: Senior Vice President

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

as a Lender

By:   

/s/ William G. Karl

   Name: William G. Karl    Title: General Manager

Signature Page



--------------------------------------------------------------------------------

The Hongkong and Shanghai Banking Corporation Limited, Singapore Branch, as a
Lender By:   

/s/ Willie Tham

   Name: Willie Tham    Title: Head, Corporate Banking Singapore

Signature Page



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

AUSTRALIAN DOLLARS

 

Name of Lender

  

Australian Dollar
Revolving Credit
Commitment

  

Australian Dollar

Swing Line
Commitment

  

Standing Payment Instruction, if any

   AUD Lending Office

Bank of America, N.A.

   A$15,891,653.25    —      ###    Bank of America, N.A., Sydney


Level 64, MLC Centre

19 Martin Place

Sydney, NSW 2000

Attn: Phil Katipunan

Tel: +61 2 9931 4344

Fax: +61 2 9221 5781

Email: Phil.katipunan@baml.com

Citibank, N.A.., Sydney Branch

   A$15,891,653.25    A$8,442,763.67    ###    Citibank, N.A., Sydney Branch


Level 23, 2 Park Street

Sydney, NSW 2000

Attn: Oliver Brown

Tel: +61 2 8225 2669

Fax: +61 2 8225 5111

Email: oliver.brown@citi.com

Sumitomo Mitsui Banking Corporation

   A$23,818,653.25    —      ###    Sumitomo Mitsui Banking Corporation.


277 Park Avenue

New York, NY 10172

Attn: Deal Administration, Kristen M.
Lee

Tel: (212) 224-4314

Fax: (212) 224-5197

  

 

  

 

     

Total

   A$55,601,959.75    A$8,442,763.67         

 

  

 

     

 

 

Sch. I-1



--------------------------------------------------------------------------------

SINGAPORE DOLLARS

 

Name of Lender

  

Singapore Dollar
Revolving Credit
Commitment

  

Singapore Dollar

Swing Line
Commitment

  

Standing Payment Instruction, if any

   SGD Lending Office

Bank of America, N.A.

   S$10,000,000    —      ###    Bank of America Merrill Lynch


9 Raffles Place #17-00 Republic Plaza
Tower 1

Singapore 048619

Attn: Tan Cheng Bee

Tel: +65 6239 3119

Fax: +65 6239 3035

Email: cheng-bee.tan@baml.com

Citibank, N.A., Singapore Branch

   S$10,000,000    S$7,599.358.31   

For payments in SGD:

###

 

For payments in HKD:

###

   Citibank, N.A., Singapore Branch


3 Temasek Avenue

Centennial Tower, Floor 16

Singapore 039190

Attn: Arvind Agarwal

Tel: +603-2383 7261, +603-2383 7172,
+603-2383 7259

Fax: +65 6328 5893 and +65 6787 0886

Email: arvind.agarwal@citi.com

The Hong Kong and Shanghai Banking Corporation Limited, Singapore Branch

   S$30,047,500    —      ###    Hongkong and Shanghai Banking
Corporation Limited

20 Pasir Panjang Road (East Lobby)

#10-21 Mapletree Business City

Singapore 117439

Attn: Lee Tian Fu

Tel: +65 6658 2740

Fax: +65 6424 4783

Email: tianfulee@hsbc.com.sg

  

 

  

 

     

Total

   S$50,047,500    S$7,599.358.31         

 

  

 

     

 

Sch. I-2



--------------------------------------------------------------------------------

SCHEDULE II

Unencumbered Assets

 

1. 600-780 South Federal

Chicago, Illinois

 

2. 1807 Michael Faraday Court

Reston, Virginia

 

3. 1525 Comstock

Santa Clara, California

 

4.

29A International Business Park (1)

Jurong, Singapore

 

5.

1-23 Templar Road (2)  

NSW, Australia

 

(1) Redevelopment Asset

(2) Development Asset

 

1



--------------------------------------------------------------------------------

Schedule 4.01(b)

Subsidiaries

of Digital Realty Trust, Inc.

 

Name

   Jurisdiction
of Formation/
Incorporation    Authorized
Equity    Outstanding
Equity   Aggregate
Equity
Beneficially
Owned Directly
or Indirectly by
Digital Realty
Trust, Inc.1     Outstanding
Options, Warrants,
Rights of Purchase
or Rights of
Conversion re:
Equity Interests of
Such Subsidiary

Digital Realty Trust, L.P.

   Maryland                 —      98,754,727


(Common/
Profits
Interest
Units)

    95.1 %    Yes as to the
1,092,184 Profits
Interest Units       —      511,848
Class C
Units     0.0 %    Yes       8,050,000
Series C
Preferred
Units    5,270,980
Series C
Preferred
Units     100 %    Yes       12,000,000
Series D
Preferred
Units    9,517,580
Series D
Preferred
Units     100 %    Yes

Digital Services, Inc.

   Maryland    100    100     95.1 %    none

Global Kato HG, LLC

   California    —      —       95.1 %    none

GIP Stoughton, LLC

   Delaware    —      —       95.1 %    none

Global Riverside, LLC

   Delaware    —      —       95.1 %    none

Global Miami Holding Company, LLC

   Delaware    —      —       95.1 %    none

Global Miami Acquisition Company, LLC

   Delaware    —      —       95.1 %    none

Global Brea Holding Company, LLC

   Delaware    —      —       95.1 %    none

Global Brea, LLC

   Delaware    —      —       95.1 %    none

Global Stanford Place II, LLC

   Delaware    —      —       95.1 %    none

Digital Winter, LLC

   Delaware    —      —       95.1 %    none

Digital 89th Place, LLC

   Delaware    —      —       95.1 %    none

Global Weehawken Holding Company, LLC

   Delaware    —      —       95.1 %    none

Global Weehawken Acquisition Company, LLC

   Delaware    —      —       95.1 %    none

Global ASML, LLC

   California    —      —       95.1 %    none

DRT - Bryan Street, LLC

   Delaware    —      —       95.1 %    none



--------------------------------------------------------------------------------

Name

   Jurisdiction
of Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate
Equity
Beneficially
Owned Directly
or Indirectly by
Digital Realty
Trust, Inc.1     Outstanding
Options, Warrants,
Rights of Purchase
or Rights of
Conversion re:
Equity Interests of
Such Subsidiary

Digital - Bryan Street, LLC

   Delaware    —      —        95.1 %    none

Digital - Bryan Street Partnership, L.P.

   Texas    —      —        95.1 %    none

Global Innovation Sunshine Holdings LLC

   Delaware    —      —        95.1 %    none

Global Marsh Member, LLC

   Delaware    —      —        95.1 %    none

Global Marsh General Partner, LLC

   Delaware    —      —        95.1 %    none

Global Marsh Limited Partner, LLC

   Delaware    —      —        95.1 %    none

Global Marsh Property Owner, L.P.

   Texas    —      —        95.1 %    none

34551 Ardenwood Holding Company LLC

   Delaware    —      —        95.1 %    none

34551 Ardenwood LLC

   Delaware    —      —        95.1 %    none

2334 Lundy Holding Company LLC

   Delaware    —      —        95.1 %    none

2334 Lundy LLC

   Delaware    —      —        95.1 %    none

GIP 7th Street Holding Company, LLC

   Delaware    —      —        95.1 %    none

GIP 7th Street, LLC

   Delaware    —      —        95.1 %    none

GIP Wakefield Holding Company, LLC

   Delaware    —      —        95.1 %    none

GIP Wakefield, LLC

   Delaware    —      —        95.1 %    none

Global Webb, LLC

   Delaware    —      —        95.1 %    none

Global Webb, L.P.

   Texas    —      —        95.1 %    none

Global Lafayette Street Holding Company, LLC

   Delaware    —      —        95.1 %    none

2045 - 2055 Lafayette Street, LLC

   Delaware    —      —        95.1 %    none

GIP Alpha General Partner, LLC

   Delaware    —      —        95.1 %    none

GIP Alpha Limited Partner, LLC

   Delaware    —      —        95.1 %    none

GIP Alpha, L.P.

   Texas    —      —        95.1 %    none

GIP Fairmont Holding Company, LLC

   Delaware    —      —        95.1 %    none

150 South First Street, LLC

   Delaware    —      —        95.1 %    none

200 Paul Holding Company, LLC

   Delaware    —      —        95.1 %    none

200 Paul, LLC

   Delaware    —      —        95.1 %    none

1100 Space Park Holding Company, LLC

   Delaware    —      —        95.1 %    none

1100 Space Park, LLC

   Delaware    —      —        95.1 %    none

Global Gold Camp Holding Company, LLC

   Delaware    —      —        95.1 %    none



--------------------------------------------------------------------------------

Name

   Jurisdiction
of Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate
Equity
Beneficially
Owned Directly
or Indirectly by
Digital Realty
Trust, Inc.1     Outstanding
Options, Warrants,
Rights of Purchase
or Rights of
Conversion re:
Equity Interests of
Such Subsidiary

Global Gold Camp, LLC

   Delaware    —      —        95.1 %    none

Digital 833 Chestnut, LLC

   Delaware    —      —        95.1 %    none

Digital Concord Center, LLC

   Delaware    —      —        95.1 %    none

Digital Printers Square, LLC

   Delaware    —      —        95.1 %    none

Digital Greenspoint, L.P.

   Texas    —      —        95.1 %    none

Digital Greenspoint, LLC

   Delaware    —      —        95.1 %    none

DRT Greenspoint, LLC

   Delaware    —      —        95.1 %    none

Digital Sixth & Virginia, LLC

   Delaware    —      —        95.1 %    none

Sixth & Virginia Holdings, LLC

   Delaware    —      —        95.1 %    none

Digital Aquila, LLC

   Delaware    —      —        95.1 %    none

Digital 113 N. Myers, LLC

   Delaware    —      —        95.1 %    none

Digital 125 N. Myers, LLC

   Delaware    —      —        95.1 %    none

Digital Waltham, LLC

   Delaware    —      —        95.1 %    none

Digital Phoenix Van Buren, LLC

   Delaware    —      —        95.1 %    none

Digital Services Phoenix, LLC

   Delaware    —      —        95.1 %    none

Digital Piscataway, LLC

   Delaware    —      —        95.1 %    none

Digital Midway, L.P.

   Texas    —      —        95.1 %    none

Digital Midway GP, LLC

   Delaware    —      —        95.1 %    none

MAPP Holding Company LLC

   California    —      —        95.1 %    none

MAPP Property LLC

   California    —      —        95.1 %    none

Digital Lakeside Holdings, LLC

   Delaware    —      —        95.1 %    none

Digital Lakeside, LLC

   Delaware    —      —        95.1 %    none

Digital Trade Street, LLC

   Delaware    —      —        95.1 %    none

DRT Centreport, LLC

   Delaware    —      —        95.1 %    none

Digital Centreport, L.P.

   Texas    —      —        95.1 %    none

Digital Business Trust

   Maryland    —      —        95.1 %    none

Digital Toronto Business Trust

   Maryland    —      —        95.1 %    none

Digital Toronto Nominee Inc.

   British Columbia    —      —        95.1 %    None

Digital Reston, LLC

   Delaware    —      —        95.1 %    none

Digital Arizona Research Park II, LLC

   Delaware    —      —        95.1 %    none

Digital 3011 Lafayette, LLC

   Delaware    —      —        95.1 %    none

Digital 21110 Ridgetop, LLC

   Delaware    —      —        95.1 %    none

Digital Ashburn CS, LLC

   Delaware    —      —        95.1 %    none

Digital Connect, LLC

   Delaware    —      —        95.1 %    none

Digital Luxemburg II Sarl

   Luxembourg    —    —      95.1 %    none

Digital Netherlands I BV

   Netherlands    —    —      95.1 %    none



--------------------------------------------------------------------------------

Name

   Jurisdiction
of Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate
Equity
Beneficially
Owned Directly
or Indirectly by
Digital Realty
Trust, Inc.1     Outstanding
Options, Warrants,
Rights of Purchase
or Rights of
Conversion re:
Equity Interests of
Such Subsidiary

Digital Luxemburg Sarl

   Luxembourg    —    —      95.1 %    none

Digital Netherlands II BV

   Netherlands    —    —      95.1 %    none

Digital Netherlands III (Dublin) BV

   Netherlands    —    —      95.1 %    none

Digital Netherlands IV BV

   Netherlands    —    —      95.1 %    none

Digital Netherlands V BV

   Netherlands    —    —      95.1 %    none

Digital Realty (Camperdown House) Limited

   United
Kingdom    —    —      95.1 %    none

Digital Realty (Blanchardstown) Limited

   Ireland    —    —      95.1 %    none

Digital Realty (Management Company) Limited

   Ireland    —    —      95.1 %    none

Digital Realty (Paris 2) SCI

   France    —    —      95.1 %    none

Digital Realty (Paris) Sarl

   France    —    —      95.1 %    none

Digital Realty (UK) Limited

   UK    —    —      95.1 %    none

Digital Realty (Welwyn)

   Luxembourg    —    —      95.1 %    none

Waspar Limited

   Ireland    —    —      95.1 %    none

Digital Above, LLC

   Delaware    —    —      95.1 %    none

Digital Chelsea, LLC

   Delaware    —    —      95.1 %    none

Digital Vienna, LLC

   Delaware    —    —      95.1 %    none

Digital 1500 Space Park, LLC

   Delaware    —    —      95.1 %    none

1500 Space Park Partners, LLC

   Delaware    —    —      95.1 %    none

1500 Space Park Holdings, LLC

   Delaware    —    —      95.1 %    none

Digital 1500 Space Park Borrower, LLC

   Delaware    —    —      95.1 %    none

1525 Comstock Partners, LLC

   California    —    —      95.1 %    none

Digital 1525 Comstock, LLC

   Delaware    —    —      95.1 %    none

Digital 1550 Space Park, LLC

   Delaware    —    —      95.1 %    none

1550 Space Park Partners, LLC

   Delaware    —    —      52.87 %    none

4650 Old Ironsides, LLC

   Delaware    —    —      95.1 %    none

Digital Collins Technology Park Investor, LLC

   Delaware    —    —      95.1 %    none

Collins Technology Park Partners, LLC

   Delaware    —    —      95.1 %    none

Digital 1 Savvis Parkway, LLC

   Delaware    —    —      95.1 %    none

Digital 1201 Comstock, LLC

   Delaware    —    —      95.1 %    none



--------------------------------------------------------------------------------

Name

   Jurisdiction
of Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate
Equity
Beneficially
Owned Directly
or Indirectly by
Digital Realty
Trust, Inc.1     Outstanding
Options, Warrants,
Rights of Purchase
or Rights of
Conversion re:
Equity Interests of
Such Subsidiary

Digital 128 First Avenue Ground Lessee, LLC

   Delaware    —    —      95.1 %    none

Digital 128 First Avenue, LLC

   Delaware    —    —      95.1 %    none

Digital 1350 Duane, LLC

   Delaware    —    —      95.1 %    none

Digital 1725 Comstock, LLC

   Delaware    —    —      95.1 %    none

Digital 210 Tucker, LLC

   Delaware    —    —      95.1 %    none

Digital 2121 South Price, LLC

   Delaware    —    —      95.1 %    none

Digital 21561-21571 Beaumeade Circle, LLC

   Delaware    —    —      95.1 %    none

Digital 2260 East El Segundo, LLC

   Delaware    —    —      95.1 %    none

Digital 2950 Zanker, LLC

   Delaware    —    —      95.1 %    none

Digital 365 Main, LLC

   Delaware    —    —      95.1 %    none

Digital 365 Randolphville, LLC

   Delaware    —    —      95.1 %    none

Digital 400 Blair Road, LLC

   Delaware    —    —      95.1 %    none

Digital 444 Toyama, LLC

   Delaware    —    —      95.1 %    None

Digital 45845-45901 Nokes Boulevard, LLC

   Delaware    —    —      95.1 %    none

Digital 55 Middlesex, LLC

   Delaware    —    —      95.1 %    none

Digital 60 & 80 Merritt, LLC

   Delaware    —    —      95.1 %    none

Digital 650 Randolph, LLC

   Delaware    —    —      95.1 %    none

Digital 717 GP, LLC

   Delaware    —    —      95.1 %    none

Digital 717 Leonard, LP

   Texas    —    —      95.1 %    none

Digital 717 LP, LLC

   Delaware    —    —      95.1 %    none

Digital 720 2nd, LLC

   Delaware    —    —      95.1 %    none

Digital 7505 Mason King Court, LLC

   Delaware    —    —      95.1 %    none

Digital 900 Dorothy, LLC

   Delaware    —    —      95.1 %    none

Digital 900 Walnut, LLC

   Delaware    —    —      95.1 %    none

Digital Alfred, LLC

   Delaware    —    —      95.1 %    none

Digital Asia, LLC

   Delaware    —    —      95.1 %    none

Digital Investment Management Pte. Ltd.

   Singapore    —    —      95.1 %    none

Digital Realty Mauritius Holdings Limited

   Mauritius    —    —      95.1 %    none

Digital Singapore Jurong East Pte. Ltd.

   Singapore    —    —      95.1 %    none

Digital Singapore 1 Pte. Ltd.

   Singapore    —    —      95.1 %    none

Digital Realty Datafirm, LLC

   Delaware    —    —      95.1 %    none

Digital Realty Datafirm 2, LLC

   Delaware    —    —      95.1 %    none



--------------------------------------------------------------------------------

Name

   Jurisdiction
of Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate
Equity
Beneficially
Owned Directly
or Indirectly by
Digital Realty
Trust, Inc.1     Outstanding
Options, Warrants,
Rights of Purchase
or Rights of
Conversion re:
Equity Interests of
Such Subsidiary

Digital Realty Datafirm 3, LLC

   Delaware    —    —      95.1 %    none

Digital Australia Investment Management Pty Limited

   Australia    —    —      95.1 %    none

Digital Beaumeade Circle Land, LLC

   Delaware    —    —      95.1 %    none

DLR 800 Central, LLC

   Delaware    —    —      95.1 %    none

Digital BH 800, LLC

   Delaware    —    —      47.55 %    none

Digital BH 800 Holdco, LLC

   Delaware    —    —      47.55 %    none

Digital BH 800 M, LLC

   Delaware    —    —      47.55 %    none

DLR 700-750 Central, LLC

   Delaware    —    —      95.1 %    none

Digital Federal Systems, LLC

   Delaware    —    —      95.1 %    none

Digital Lafayette Chantilly

   Delaware    —    —      95.1 %    none

Digital Loudoun II, LLC

   Delaware    —    —      95.1 %    none

Digital Loudoun Parkway Center North, LLC

   Delaware    —    —      95.1 %    none

Digital Luxembourg III Sarl

   Luxembourg    —    —      95.1 %    none

Digital Netherlands IV Holdings B.V.

   Netherlands    —    —      95.1 %    none

Digital Netherlands VII B.V.

   Netherlands    —    —      95.1 %    none

Digital Netherlands VIII B.V.

   Netherlands    —    —      95.1 %    none

Digital Netherlands IX B.V.

   Netherlands    —    —      95.1 %    none

Digital Network Services, LLC

   Delaware    —    —      95.1 %    none

Digital Realty (Cressex) Sarl

   Luxembourg    —    —      95.1 %    none

Digital Realty (Manchester) Sarl

   Luxembourg    —    —      95.1 %    none

Digital Realty (St. Denis) Sarl

   Luxembourg    —    —      95.1 %    none

Digital Realty (Paris 3) SCI

   France    —    —      95.1 %    none

Digital Realty (Redhill) Sarl

   Luxembourg    —    —      95.1 %    none

Digital Realty Management France Sarl

   France    —    —      95.1 %    none

Digital Realty Management Services, LLC

   Delaware    —    —      95.1 %    none

Digital Realty Property Manager, LLC

   Delaware    —    —      95.1 %    none

Digital Realty Trust Germany 1 GmbH

   Germany    —    —      95.1 %    none

DLR, LLC

   Maryland    —    —      95.1 %    none

Redhill Park Limited

   United
Kingdom    —    —      95.1 %    none

(The) Sentinel-Needham Primary Condominium Trust

   Massachusetts    —    —      95.1 %    none

 

1 

At June 30, 2011, the REIT held 95.1% of the Common/Profits Interest Units of
the Operating Partnership (unvested Class C Units at Zero).



--------------------------------------------------------------------------------

Subsidiaries of

Digital Realty Trust, L.P.

 

Name

   Jurisdiction
of Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by Digital Realty
Trust, L.P.     Outstanding
Options, Warrants,
Rights of Purchase
or Rights of
Conversion

Digital Services, Inc.

   Maryland    100    100      100 %    none

Global Kato HG, LLC

   California    —    —      100 %    none

GIP Stoughton, LLC

   Delaware    —    —      100 %    none

Global Riverside, LLC

   Delaware    —    —      100 %    none

Global Miami Holding Company, LLC

   Delaware    —    —      100 %    none

Global Miami Acquisition Company, LLC

   Delaware    —    —      100 %    none

Global Brea Holding Company, LLC

   Delaware    —    —      100 %    none

Global Brea, LLC

   Delaware    —    —      100 %    none

Global Stanford Place II, LLC

   Delaware    —    —      100 %    none

Digital Winter, LLC

   Delaware    —    —      100 %    none

Digital 89th Place, LLC

   Delaware    —    —      100 %    none

Global Weehawken Holding Company, LLC

   Delaware    —    —      100 %    none

Global Weehawken Acquisition Company, LLC

   Delaware    —    —      100 %    none

Global ASML, LLC

   California    —    —      100 %    none

DRT - Bryan Street, LLC

   Delaware    —    —      100 %    none

Digital - Bryan Street, LLC

   Delaware    —    —      100 %    none

Digital - Bryan Street Partnership, L.P.

   Texas    —    —      100 %    none

Global Innovation Sunshine Holdings LLC

   Delaware    —    —      100 %    none

Global Marsh Member, LLC

   Delaware    —    —      100 %    none

Global Marsh General Partner, LLC

   Delaware    —    —      100 %    none

Global Marsh Limited Partner, LLC

   Delaware    —    —      100 %    none

Global Marsh Property Owner, L.P.

   Texas    —    —      100 %    none

34551 Ardenwood Holding Company LLC

   Delaware    —    —      100 %    none

34551 Ardenwood LLC

   Delaware    —    —      100 %    none

2334 Lundy Holding Company LLC

   Delaware    —    —      100 %    none

2334 Lundy LLC

   Delaware    —    —      100 %    none

GIP 7th Street Holding Company, LLC

   Delaware    —    —      100 %    none

GIP 7th Street, LLC

   Delaware    —    —      100 %    none

GIP Wakefield Holding Company, LLC

   Delaware    —    —      100 %    none

GIP Wakefield, LLC

   Delaware    —    —      100 %    none

Global Webb, LLC

   Delaware    —    —      100 %    none

Global Webb, L.P.

   Texas    —    —      100 %    none



--------------------------------------------------------------------------------

Name

   Jurisdiction
of Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by Digital Realty
Trust, L.P.     Outstanding
Options, Warrants,
Rights of Purchase
or Rights of
Conversion

Global Lafayette Street Holding Company, LLC

   Delaware    —    —      100 %    none

2045 - 2055 Lafayette Street, LLC

   Delaware    —    —      100 %    none

GIP Alpha General Partner, LLC

   Delaware    —    —      100 %    none

GIP Alpha Limited Partner, LLC

   Delaware    —    —      100 %    none

GIP Alpha, L.P.

   Texas    —    —      100 %    none

GIP Fairmont Holding Company, LLC

   Delaware    —    —      100 %    none

150 South First Street, LLC

   Delaware    —    —      100 %    none

200 Paul Holding Company, LLC

   Delaware    —    —      100 %    none

200 Paul, LLC

   Delaware    —    —      100 %    none

1100 Space Park Holding Company, LLC

   Delaware    —    —      100 %    none

1100 Space Park, LLC

   Delaware    —    —      100 %    none

Global Gold Camp Holding Company, LLC

   Delaware    —    —      100 %    none

Global Gold Camp, LLC

   Delaware    —    —      100 %    none

Digital 833 Chestnut, LLC

   Delaware    —    —      100 %    none

Digital Concord Center, LLC

   Delaware    —    —      100 %    none

Digital Printers Square, LLC

   Delaware    —    —      100 %    none

Digital Greenspoint, L.P.

   Texas    —    —      100 %    none

Digital Greenspoint, LLC

   Delaware    —    —      100 %    none

DRT Greenspoint, LLC

   Delaware    —    —      100 %    none

Digital Sixth & Virginia, LLC

   Delaware    —    —      100 %    none

Sixth & Virginia Holdings, LLC

   Delaware    —    —      100 %    none

Digital Aquila, LLC

   Delaware    —    —      100 %    none

Digital 113 N. Myers, LLC

   Delaware    —    —      100 %    none

Digital 125 N. Myers, LLC

   Delaware    —    —      100 %    none

Digital Waltham, LLC

   Delaware    —    —      100 %    none

Digital Phoenix Van Buren, LLC

   Delaware    —    —      100 %    none

Digital Services Phoenix, LLC

   Delaware    —    —      100 %    none

Digital Piscataway, LLC

   Delaware    —    —      100 %    none

Digital Midway, L.P.

   Texas    —    —      100 %    none

Digital Midway GP, LLC

   Delaware    —    —      100 %    none

MAPP Holding Company LLC

   California    —    —      100 %    none

MAPP Property LLC

   California    —    —      100 %    none

Digital Lakeside Holdings, LLC

   Delaware    —    —      100 %    none

Digital Lakeside, LLC

   Delaware    —    —      100 %    none

Digital Trade Street, LLC

   Delaware    —    —      100 %    none

DRT Centreport, LLC

   Delaware    —    —      100 %    none

Digital Centreport, L.P.

   Texas    —    —      100 %    none

Digital Business Trust

   Maryland    —    —      100 %    none



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by Digital Realty
Trust, L.P.     Outstanding
Options, Warrants,
Rights of Purchase
or Rights of
Conversion

Digital Toronto Business Trust

   Maryland    —    —      100 %    none

Digital Toronto Nominee Inc.

   British
Columbia    —    —      100 %    none

Digital Reston, LLC

   Delaware    —    —      100 %    none

Digital Arizona Research Park II, LLC

   Delaware    —    —      100 %    none

Digital 3011 Lafayette, LLC

   Delaware    —    —      100 %    none

Digital 21110 Ridgetop, LLC

   Delaware    —    —      100 %    none

Digital Ashburn CS, LLC

   Delaware    —    —      100 %    none

Digital Connect, LLC

   Delaware    —    —      100 %    none

Digital Luxemburg II Sarl

   Luxembourg    —    —      100 %    none

Digital Netherlands I BV

   Netherlands    —    —      100 %    none

Digital Luxemburg Sarl

   Luxembourg    —    —      100 %    none

Digital Netherlands II BV

   Netherlands    —    —      100 %    none

Digital Netherlands III (Dublin) BV

   Netherlands    —    —      100 %    none

Digital Netherlands IV BV

   Netherlands    —    —      100 %    none

Digital Netherlands V BV

   Netherlands    —    —      100 %    none

Digital Realty (Camperdown House) Limited

   United
Kingdom    —    —      100 %    none

Digital Realty (Blanchardstown) Limited

   Ireland    —    —      100 %    none

Digital Realty (Management Company) Limited

   Ireland    —    —      100 %    none

Digital Realty (Paris 2) SCI

   France    —    —      100 %    none

Digital Realty (Paris) Sarl

   France    —    —      100 %    none

Digital Realty (UK) Limited

   UK    —    —      100 %    none

Digital Realty (Welwyn)

   Luxembourg    —    —      100 %    none

Waspar Limited

   Ireland    —    —      100 %    none

Digital Above, LLC

   Delaware    —    —      100 %    none

Digital Chelsea, LLC

   Delaware    —    —      100 %    none

Digital Vienna, LLC

   Delaware    —    —      100 %    None

Digital 1500 Space Park, LLC

   Delaware    —    —      100 %    none

1500 Space Park Partners, LLC

   Delaware    —    —      100 %    none

1500 Space Park Holdings, LLC

   Delaware    —    —      100 %    none

Digital 1500 Space Park Borrower, LLC

   Delaware    —    —      100 %    none

1525 Comstock Partners, LLC

   California    —    —      100 %    none

Digital 1525 Comstock, LLC

   Delaware    —    —      100 %    none

Digital 1550 Space Park, LLC

   Delaware    —    —      100 %    none

1550 Space Park Partners, LLC

   Delaware    —    —      55.59 %    none

4650 Old Ironsides, LLC

   Delaware    —    —      100 %    none

Digital Collins Technology Park Investor, LLC

   Delaware    —    —      100 %    none



--------------------------------------------------------------------------------

Name

   Jurisdiction
of Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by Digital Realty
Trust, L.P.     Outstanding
Options, Warrants,
Rights of Purchase
or Rights of
Conversion

Collins Technology Park Partners, LLC

   Delaware    —    —      100 %    none

Digital 1 Savvis Parkway, LLC

   Delaware    —    —      100 %    none

Digital 1201 Comstock, LLC

   Delaware    —    —      100 %    none

Digital 128 First Avenue Ground Lessee, LLC

   Delaware    —    —      100 %    none

Digital 128 First Avenue, LLC

   Delaware    —    —      100 %    none

Digital 1350 Duane, LLC

   Delaware    —    —      100 %    none

Digital 1725 Comstock, LLC

   Delaware    —    —      100 %    none

Digital 210 Tucker, LLC

   Delaware    —    —      100 %    none

Digital 2121 South Price, LLC

   Delaware    —    —      100 %    none

Digital 21561-21571 Beaumeade Circle, LLC

   Delaware    —    —      100 %    none

Digital 2260 East El Segundo, LLC

   Delaware    —    —      100 %    none

Digital 2950 Zanker, LLC

   Delaware    —    —      100 %    none

Digital 365 Main, LLC

   Delaware    —    —      100 %    none

Digital 365 Randolphville, LLC

   Delaware    —    —      100 %    none

Digital 400 Blair Road, LLC

   Delaware    —    —      100 %    none

Digital 444 Toyama, LLC

   Delaware    —    —      100 %    None

Digital 45845-45901 Nokes Boulevard, LLC

   Delaware    —    —      100 %    none

Digital 55 Middlesex, LLC

   Delaware    —    —      100 %    none

Digital 60 & 80 Merritt, LLC

   Delaware    —    —      100 %    none

Digital 650 Randolph, LLC

   Delaware    —    —      100 %    none

Digital 717 GP, LLC

   Delaware    —    —      100 %    none

Digital 717 Leonard, LP

   Texas    —    —      100 %    none

Digital 717 LP, LLC

   Delaware    —    —      100 %    none

Digital 720 2nd, LLC

   Delaware    —    —      100 %    none

Digital 7505 Mason King Court, LLC

   Delaware    —    —      100 %    none

Digital 900 Dorothy, LLC

   Delaware    —    —      100 %    none

Digital 900 Walnut, LLC

   Delaware    —    —      100 %    none

Digital Alfred, LLC

   Delaware    —    —      100 %    none

Digital Asia, LLC

   Delaware    —    —      100 %    none

Digital Investment Management Pte. Ltd.

   Singapore    —    —      100 %    none

Digital Realty Mauritius Holdings Limited

   Mauritius    —    —      100 %    none

Digital Singapore Jurong East Pte. Ltd.

   Singapore    —    —      100 %    none

Digital Singapore 1 Pte. Ltd.

   Singapore    —    —      100 %    none

Digital Realty Datafirm, LLC

   Delaware    —    —      100 %    none

Digital Realty Datafirm 2, LLC

   Delaware    —    —      100 %    none

Digital Erskine Park 2, LLC

   Delaware    —    —      100 %    none



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by Digital Realty
Trust, L.P.     Outstanding
Options, Warrants,
Rights of Purchase
or Rights of
Conversion

Digital Australia Investment Management Pty Limited

   Australia    —    —      100 %    none

Digital Beaumeade Circle Land, LLC

   Delaware    —    —      100 %    none

DLR 800 Central, LLC

   Delaware    —    —      100 %    none

Digital BH 800, LLC

   Delaware    —    —      50 %    none

Digital BH 800 Holdco, LLC

   Delaware    —    —      50 %    none

Digital BH 800 M, LLC

   Delaware    —    —      50 %    none

DLR 700-750 Central, LLC

   Delaware    —    —      100 %    none

Digital Federal Systems, LLC

   Delaware    —    —      100 %    none

Digital Lafayette Chantilly

   Delaware    —    —      100 %    none

Digital Loudoun II, LLC

   Delaware    —    —      100 %    none

Digital Loudoun Parkway Center North, LLC

   Delaware    —    —      100 %    none

Digital Luxembourg III Sarl

   Luxembourg    —    —      100 %    none

Digital Netherlands IV Holdings B.V.

   Netherlands    —    —      100 %    none

Digital Netherlands VII B.V.

   Netherlands    —    —      100 %    none

Digital Netherlands VIII B.V.

   Netherlands    —    —      100 %    none

Digital Netherlands IX B.V.

   Netherlands    —    —      100 %    none

Digital Network Services, LLC

   Delaware    —    —      100 %    none

Digital Realty (Cressex) Sarl

   Luxembourg    —    —      100 %    none

Digital Realty (Manchester) Sarl

   Luxembourg    —    —      100 %    none

Digital Realty (St. Denis) Sarl

   Luxembourg    —    —      100 %    none

Digital Realty (Paris 3) SCI

   France    —    —      100 %    none

Digital Realty (Redhill) Sarl

   Luxembourg    —    —      100 %    none

Digital Realty Management France Sarl

   France    —    —      100 %    none

Digital Realty Management Services, LLC

   Delaware    —    —      100 %    none

Digital Realty Property Manager, LLC

   Delaware    —    —      100 %    none

Digital Realty Trust Germany 1 GmbH

   Germany    —    —      100 %    none

DLR, LLC

   Maryland    —    —      100 %    none

Redhill Park Limited

   United
Kingdom    —    —      100 %    none

(The) Sentinel-Needham Primary Condominium Trust

   Massachusetts    —    —      100 %    none



--------------------------------------------------------------------------------

Subsidiaries of

Digital Singapore Jurong East Pte. Ltd.

 

Name

   Jurisdiction
of Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by Digital Singapore
Jurong East Pte. Ltd.    Outstanding Options,
Warrants, Rights of
Purchase or Rights
of Conversion

None

              

Subsidiaries of

Digital Realty Datafirm, LLC

 

Name

   Jurisdiction  of
Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by Digital Realty
Datafirm, LLC    Outstanding Options,
Warrants, Rights of
Purchase or Rights
of Conversion

None

              

Subsidiaries of

Digital Realty Datafirm 2, LLC

 

Name

   Jurisdiction  of
Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by Digital Realty
Datafirm 2, LLC    Outstanding Options,
Warrants, Rights of
Purchase or Rights
of Conversion

None

              

Subsidiaries of

Digital Realty Mauritius Holdings Ltd.

 

Name

   Jurisdiction  of
Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by Digital Realty
Mauritius Holdings
Ltd.     Outstanding Options,
Warrants, Rights of
Purchase or Rights
of Conversion

Digital Singapore Jurong East Pte. Ltd.

   Singapore    —    —      100 %    None

Digital Singapore I Pte. Ltd.

   Singapore    —    —      100 %    None

Subsidiaries of

1525 Comstock Partners, LLC

 

Name

   Jurisdiction  of
Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by 1525 Comstock
Partners, LLC    Outstanding Options,
Warrants, Rights of
Purchase or Rights
of Conversion

None

              



--------------------------------------------------------------------------------

Subsidiaries of

Digital Printers Square, LLC

 

Name

   Jurisdiction  of
Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by Digital Printers
Square, LLC    Outstanding Options,
Warrants, Rights of
Purchase or Rights of
Conversion

None

              

Subsidiaries of

Digital Reston, LLC

 

Name

   Jurisdiction  of
Formation/
Incorporation    Authorized
Equity    Outstanding
Equity    Aggregate Equity
Beneficially Owned
Directly or Indirectly
by Digital  Reston, LLC    Outstanding Options,
Warrants, Rights of
Purchase or Rights of
Conversion

None

              



--------------------------------------------------------------------------------

Schedule 4.01(d)

Certain Approvals

None



--------------------------------------------------------------------------------

Schedule 4.01(f)

Disclosed Litigation

None



--------------------------------------------------------------------------------

Schedule 4.01(n)

Existing Debt (Other than Surviving Debt)

None



--------------------------------------------------------------------------------

Schedule 4.01(o)

Surviving Debt

 

Properties

   Obligor   Maturity
Date    Outstanding
Principal
Amount 1    Amortization

200 Paul Avenue 1-4 - Mortgage

   200 Paul, LLC   October 8, 2015    $75,325,000    Monthly Principal
and Interest

34551 Ardenwood Boulevard 1-4 - Mortgage

   34551 Ardenwood, LLC   November 11,
2016    53,967,000    Monthly Principal
and Interest

2334 Lundy Place - Mortgage

   2334 Lundy, LLC   November 11,
2016    39,250,000    Monthly Principal
and Interest

600 West Seventh Street - Mortgage

   GIP 7th Street, LLC   March 15, 2016    53,443,000    Monthly Principal
and Interest

731 East Trade Street – Mortgage

   Digital Trade Street, LLC   July 1, 2020    4,946,000    Monthly Principal
and Interest

1125 Energy Park Drive – Mortgage

   MAPP Property, LLC   March 1, 2032    8,983,000    Monthly Principal
and Interest

Paul van Vlissingenstraat 16 – Mortgage

   Digital Netherlands II BV   July 18, 2013    15,024,000   
Quarterly Principal
and Interest

36 Northeast Second Street;

3300 East Birch Street;

100 & 200 Quannapowitt Parkway;

300 Boulevard East;

4849 Alpha Road;

11830 Webb Chapel Road.

   Global Weehawken Acquisition
Company, LLC, Global Miami
Acquisition Company, LLC, GIP
Wakefield, LLC, Global Brea,
LLC, GIP Alpha, L.P., Global
Webb, L.P.   Nov. 11, 2014    140,186,000    Monthly Principal
and Interest

Geneva Data Centre, Chemin d-Epinglier 2, Geneva-Meyrin, Switzerland

   Digital Luxemburg, Sarl   July 18, 2013    10,870,000    Quarterly Principal
and Interest

2045 & 2055 LaFayette Street – Mortgage

   2045-2055 Lafayette Street,
LLC   February 6,
2017    65,995,000    Monthly Principal
and Interest

150 South First Street – Mortgage

   150 South First Street, LLC   February 6,
2017    51,832,000    Monthly Principal
and Interest

1100 Space Park Drive – Mortgage

   1100 Space Park, LLC   December 11,
2016    53,954,000    Monthly Principal
and Interest

1500 Space Park Drive – Mortgage

   Digital 1500 Space Park
Borrower, LLC   October 5, 2013    38,921,000    Monthly Principal
and Interest

1201 Comstock St. – Mortgage

   Digital 1201 Comstock, LLC   June 24, 2012    16,576,000    Monthly Principal
and Interest

1350 Duane and 3080 Raymond – Mortgage

   Digital 1350 Duane, LLC   October 1, 2012    52,800,000    Interest Only

700-750 Central Expressway – Mortgage

   BH Digital 700-750, LLC


BH Digital 700-750M, LLC

  June 9, 2014    10,000,000 &
2,500,000
(mezzanine)    Interest Only



--------------------------------------------------------------------------------

800 Central Expressway - Mortgage

   Digital BH 800, LLC


Digital BH 800 M, LLC

   June 9, 2013    10,000,000
&
10,500,000
(mezzanine)    Interest Only

2001 Sixth Avenue – Mortgage

   2001 Sixth LLC    September 1,
2017    53,751,000    Monthly Principal
and Interest

Gyroscoopweg 2E-2F, Amsterdam – Mortgage

   Digital Netherlands V
BV    October 18,
2013    9,566,000    Quarterly Principal
and Interest

Clonshaugh Industrial Estate, Dublin 17 – Mortgage

   Digital Netherlands IV
BV    September 4,
2014    43,506,000    Interest Only

114 Rue Ambroise Croizat, St. Denis, France – Mortgage

   Digital Realty (Paris 2)
SCI    January 18,
2012    44,534,000    Quarterly Principal
and Interest

Unit 9, Blanchardstown Corporate Park, Dublin – Mortgage

   Digital Realty
(Blanchardstown) Ltd    January 18,
2012    38,289,000    Quarterly Principal
and Interest

Mundells Roundabout, UK – Mortgage

   Digital Realty
(Welwyn)    November 30,
2013    68,747,000    Interest Only

Cressex 1, UK – Mortgage

   Digital Realty
(Cressex) Sarl    October 16,
2014    28,944,000    Quarterly Principal
and Interest

Manchester Technopark, UK – Mortgage

   Digital Realty
(Manchester) Sarl    October 16,
2014    8,805,000    Quarterly Principal
and Interest

Unsecured Credit Facility

   Digital Realty Trust,
L.P.    August 31, 2012    445,800,000    Interest Only

Unsecured Senior Notes – Series B

   Digital Realty Trust,
L.P.    November 5,
2013    33,000,000    Interest Only

Unsecured Senior Notes – Series C

   Digital Realty Trust,
L.P.    January 6, 2016    25,000,000    Interest Only

Unsecured Senior Notes – Series D

   Digital Realty Trust,
L.P.    January 20,
2015    50,000,000    Interest Only

Unsecured Senior Notes – Series E

   Digital Realty Trust,
L.P.    January 20,
2017    50,000,000    Interest Only

Unsecured Senior Notes – Series F

   Digital Realty Trust,
L.P.    February 3,
2015    17,000,000    Interest Only

5.875% Senior Notes due 2020

   Digital Realty Trust,
L.P.    February 1,
2020    500,000,000    Interest Only

4.50% Senior Notes due 2015

   Digital Realty Trust,
L.P.    July 15, 2015    375,000,000    Interest Only

5.25% Senior Notes due 2021

   Digital Realty Trust,
L.P.    March 15, 2021    400,000,000    Interest Only

4.125% Exchangeable Senior Debentures due 2026

   Digital Realty Trust,
L.P.    August 15, 2026    48,301,000    Interest Only

5.50% Exchangeable Senior Debentures due 2029

   Digital Realty Trust,
L.P.    April 15, 2029    266,400,000    Interest Only

 

1) As of June 30, 2011



--------------------------------------------------------------------------------

Schedule 4.01(q)

Owned Real Properties

 

Date
Acquired

  

Property Name

  

Address

  

Record Owner

   Book Value(1)  

Jan-02

   2323 Bryan Street    2323 Bryan Street, Dallas, TX    Digital – Bryan Street
Partnership, L.P., a Texas limited partnership      120,616,130   

Jan-02

   36 NE 2nd Street    36 NE 2nd Street, Miami, FL    Global Miami Acquisition
Company, LLC, a Delaware limited liability company      33,871,684   

Jul-02

   6 Braham Street    6 Braham Street, London UK    Digital Realty Camperdown
House Ltd, a New Jersey limited company      36,246,306   

Nov-02

   300 Boulevard East    300 Blvd. East, Weehawken, NJ    Global Weehawken
Acquisition Company, LLC, a Delaware limited liability company      111,142,344
  

Dec-02

   2334 Lundy Place    2334 Lundy Place, San Jose, CA    2334 Lundy LLC, a
Delaware limited liability company      28,820,465   

Jan-03

   34551 Ardenwood Blvd 1-4    34551 Ardenwood Blvd, Fremont, CA    34551
Ardenwood LLC, a Delaware limited liability company      59,540,932   

Jan-03

   2440 Marsh Lane    2440 Marsh Lane, Carrolton, TX    Global Marsh Property
Owner, L.P., a Texas limited partnership      83,112,874   

May-03

   2010 East Centennial Circle    2010 E. Centennial Circle Tempe, AZ    Global
ASML, LLC, a California limited liability company      22,421,252   

Jun-03

   375 Riverside Parkway    375 Riverside Pkwy, Atlanta, GA    Global Riverside,
LLC, a Delaware limited liability company      37,508,015   

Aug-03

   3300 East Birch Street    3300 E. Birch Street, Brea, CA    Global Brea LLC,
a Delaware limited liability company      10,635,036   

Sep-03

   47700 Kato Road & 1055 Page Avenue    47700 Kato Road & 1055 Page Ave,
Fremont, CA    Global Kato HG, LLC, a California limited liability company     
27,742,683   

Apr-04

   4849 Alpha Road    4849 Alpha Road, Dallas, TX    GIP Alpha, L.P., a Texas
limited partnership      43,774,721   

May-04

   600 West Seventh Street    600 West 7th Street, Los Angeles, CA    GIP 7th
Street, LLC, a Delaware limited liability company      116,478,551   

May-04

   2045 & 2055 LaFayette Street    2045 and 2055 Lafayette, Santa Clara, CA   
2045-2055 LaFayette Street, LLC, a Delaware limited liability company     
60,163,886   

Jun-04

   100 & 200 Quannapowitt Pkwy    100 & 200 Quannapowitt Parkway, Wakefield, MA
   GIP Wakefield LLC, a Delaware limited liability company      77,664,750   

Aug-04

   11830 Webb Chapel Road    11830 Webb Chapel Road, Dallas, TX    Global Webb,
L.P., a Texas limited partnership      47,116,141   

 

Page 1



--------------------------------------------------------------------------------

Schedule 4.01(q)

Owned Real Properties

 

Date
Acquired

  

Property Name

  

Address

  

Record Owner

   Book Value(1)  

Sep-04

   150 South First Street    150 South First Street, San Jose, CA    150 South
First Street, LLC, a Delaware limited liability company      37,933,470   

Oct-04

   3065 Gold Camp Drive    3065 Gold Camp Drive, Rancho Cordova, CA    Global
Gold Camp, LLC, a Delaware limited liability company      14,634,872   

Nov-04

   200 Paul Avenue    200 Paul Avenue, San Francisco, CA    200 Paul, LLC, a
Delaware limited liability company      166,073,800   

Nov-04

   1100 Space Park Drive    1100 Space Park Drive, Santa Clara, CA    1100 Space
Park LLC, a Delaware limited liability company      42,554,216   

Dec-04

   3015 Winona Avenue    3015 Winona Avenue Burbank, CA    Digital Realty Trust,
L.P., a Maryland limited partnership      16,781,222   

Mar-05

   833 Chestnut Street    833 Chestnut Street, Philadelphia, PA    Digital 833
Chestnut, LLC, a Delaware limited liability company      100,083,737   

Mar-05

   1125 Energy Park Drive    1126 Energy Park Drive, St. Paul, MN    Mapp
Property, LLC, a California limited liability company      16,734,510   

May-05

   350 East Cermak Road    350 E. Cermak Street, Chicago, IL    Digital
Lakeside, LLC, a Delaware limited liability company      331,638,405   

Jun-05

   2401 Walsh Street    2401 Walsh Street, Santa Clara, CA    Digital Realty
Trust, L.P., a Maryland limited partnership      27,495,777   

Jun-05

   2403 Walsh Street    2403 Walsh Street, Santa Clara, CA    Digital Realty
Trust, L.P., a Maryland limited partnership      18,384,283   

Jun-05

   4700 Old Ironsides Drive    4700 Old Ironsides Dr. Santa Clara, CA    Digital
Realty Trust, L.P., a Maryland limited partnership      16,473,601   

Jun-05

   4650 Old Ironsides Drive    4650 Old Ironsides Dr. Santa Clara, CA    Digital
Realty Trust, L.P., a Maryland limited partnership      12,730,331   

Jun-05

   200 North Nash Street    200 North Nash Street El Segundo, CA    Digital
Realty Trust, L.P., a Maryland limited partnership      18,622,923   

Jun-05

   8534 Concord Center Drive    8534 Concord Center Drive Englewood, CO   
Digital Concord Center, LLC, a Delaware limited liability company     
16,309,086   

Aug-05

   731 East Trade Street    731 E. Trade Street, Charlotte, NC    Digital Trade
Street, LLC, a Delaware limited liability company      8,956,025   

Aug-05

   113 North Myers    113 N. Myers Street, Charlotte, NC    113 N. Myers, LLC, a
Delaware limited liability company      6,397,642   

 

Page 2



--------------------------------------------------------------------------------

Schedule 4.01(q)

Owned Real Properties

 

Date
Acquired

  

Property Name

  

Address

  

Record Owner

   Book
Value(1)  

Aug-05

   125 North Myers    125 N. Myers Street, Charlotte, NC    125 N. Myers, LLC, a
Delaware limited liability company      11,331,881   

Aug-05

   Paul van Vlissingenstraat 16    Paul van Vlissingenstraat 16, 1096 BK,
Amsterdam, Netherlands    Digital Netherlands II BV, a Netherlands Company     
39,842,843   

Sep-05

   600-780 S. Federal    600 S. Federal Street, Chicago, IL    Digital Printer’s
Square, LLC, a Delaware limited liability company      43,010,502   

Oct-05

   115 Second Avenue    115 Second Avenue, Waltham, MA    Digital Waltham, LLC,
a Delaware limited liability company      24,421,377   

Nov-05

   Chemin de l’Epinglier 2    Chemin De L’Epingler 2, 1217 Geneva-Meyrin,
Switzerland    Digital Luxemburg Sarl, a Luxemburg company      15,564,515   

Nov-05

   251 Exchange Place    251 Exchange Place, Herndon, VA    Digital Realty Trust
L.P., a Maryland limited partnership      13,280,656   

Dec-05

   7500 Metro Center Drive    7500 Metro Center Drive, Austin, TX    Digital
Realty Trust L.P., a Maryland limited partnership      7,831,426   

Dec-05

   7620 Metro Center Drive    7620 Metro Center Drive, Austin, TX    Digital
Realty Trust L.P., a Maryland limited partnership      7,586,597   

Dec-05

   3 Corporate Place    3 Corporate Place, Piscataway, NJ    Digital Piscataway,
LLC, a Delaware limited liability company      92,578,301   

Jan-06

   4025 Midway Road    4025 Midway Road, Carrollton, Texas    Digital Midway
L.P., a Texas limited partnership      35,743,310   

Feb-06

   Clonshaugh Industrial Estate - Amazon    Clonshaugh Industrial Estate, Dublin
17, Ireland    Digital Netherlands III (Dublin) BV, a Netherlands Company     
10,904,922   

Feb-06

   Clonshaugh Industrial Estate - eircom    Clonshaugh Industrial Estate, Dublin
17, Ireland    Digital Netherlands IV BV, a Netherlands Company      86,641,260
  

Apr-06

   6800 Millcreek Drive    6800 Millcreek Drive Mississauga, Ontario, Canada   
Digital Toronto Nominee, Inc., a British Columbia Company      18,493,147   

Apr-06

   101 Aquila Way    101 Aquila Way, Austell, GA    Digital Aquila, LLC, a
Delaware limited liability company      25,478,708   

Apr-06

   12001-12245 North Freeway    12001-12245 North Freeway, Houston, TX   
Digital Greenspoint, L.P., a Texas limited partnership      47,115,879   

Jun-06

   14901 FAA Boulevard    14901 FAA Boulevard, Fort Worth, Texas    Digital
Centreport L.P., a Texas limited partnership      51,529,573   

 

Page 3



--------------------------------------------------------------------------------

Schedule 4.01(q)

Owned Real Properties

 

Date
Acquired

  

Property Name

  

Address

  

Record Owner

   Book Value(1)  

Jul-06

   120 E. Van Buren Street    120 E. Van Buren Street, Phoenix, AZ    Digital
Phoenix Van Buren, LLC, a Delaware limited liability company      259,926,874   

Jul-06

   Gyroscoopweg 2E-2F    Gyroscoopweg 2E-2F, Amsterdam, Netherlands    Digital
Netherlands V B.V., a Netherlands company      14,227,617   

Sep-06

   600 Winter Street    600 Winter Street, Waltham, MA    Digital Winter, LLC, a
Delaware limited liability company      8,811,003   

Sep-06

   2300 NW 89th Place    2300 NW 89th Place, Miami, FL    Digital 89th Place,
LLC, a Delaware limited liability company      5,715,392   

Oct-06

   1807 Michael Faraday Court    1807 Michael Faraday Court, Reston, VA   
Digital Reston, LLC, a Delaware limited liability company      11,304,028   

Oct-06

   2055 E. Technology Circle    2056 E. Technology Circle, Tempe, AZ    Digital
Arizona Research Park II, LLC, a Delaware limited liability company     
35,295,695   

Dec-06

   114 Rue Ambroise Croizat    115 Rue Ambroise Croizat, Paris, France   
Digital Realty (Paris2) SCI, a societe covile unmobiliere (France)     
143,984,835   

Dec-06

   Unit 9, Blanchardstown Corporate Park    Unit 9, Blanchardstown Corporate
Park, Dublin, Ireland    Waspar Limited, a private company limited by shares
(Ireland)      72,823,775   

Jan-07

   21110 Ridgetop Circle    21110 Ridgetop Circle, Sterling, VA    Digital 21110
Ridgetop, LLC, a Delaware limited liability company      18,229,555   

Jan-07

   3011 LaFayette Street    3011 LaFayette Street, Santa Clara, CA    Digital
3011 LaFayette, LLC, a Delaware limited liability company      60,373,298   

Feb-07

   44470 Chilum Place    44470 Chilum Place, Ashburn, VA    Digital Ashburn CS,
LLC, a Delaware limited liability company      43,066,802   

Mar-07

   111 Eighth Avenue (2)    111 Eighth Avenue, NY, NY 10011 (NY County)   
Digital Chelsa, LLC, a Delaward limited liability company      29,595,070   

Mar-07

   43881 Devin Shafron Dr (Bldg B)    43881 Devin Shafron Drive, Ashburn, VA   
GIP Stoughton, LLC, a Delaware limited liability company      116,937,152   

Mar-07

   43831 Devin Shafron Dr (Bldg C)    43831 Devin Shafron Drive, Ashburn, VA   
GIP Stoughton, LLC, a Delaware limited liability company      13,984,828   

Mar-07

   43791 Devin Shafron Dr (Bldg D)    43791 Devin Shafron Drive, Ashburn, VA   
GIP Stoughton, LLC, a Delaware limited liability company      66,088,118   

Apr-07

   Mundells Roundabout    The Garden Shed, Mundells, Welwyn Garden City, UK   
Digital Realty (Welwyn) Sarl, a Luxembourg sarl      92,734,755   

 

Page 4



--------------------------------------------------------------------------------

Schedule 4.01(q)

Owned Real Properties

 

Date
Acquired

  

Property Name

  

Address

  

Record Owner

   Book Value(1)  

Aug-07

   210 Tucker    210 Tucker, St. Louis, MO 63102    Digital 210 Tucker, LLC, a
Delaware limited liability company      29,058,179   

Aug-07

   900 Walnut    900 Walnut, St. Louis, MO 63102    Digital 900 Walnut, LLC, a
Delaware limited liability company      37,055,972   

Aug-07

   1 Savvis Parkway    1 Savvis Parkway, Town & Country, MO    Digital 1 Savvis
Parkway, LLC, a Delaware limited liability company      27,811,245   

Sep-07

   1500 Space Park Drive    1500 Space Park Drive, Santa Clara, CA    Digital
1500 Space Park Borrower, LLC, a Delaware limited liability company     
61,038,921   

Sep-07

   1550 Space Park Drive (2)    1550 Space Park Drive, Santa Clara, CA    1550
Space Park Partners, LLC, a Delaware limited liability company      3,863,493   

Dec-07

   Cressex 1    Cressex 1, Cressex Business Park, High Wycombe, Buckinghamshire,
UK    Digital Realty (Cressex) Sarl, a Luxembourg sarl      38,688,576   

Dec-07

   Naritaweg 52    Naritaweg 52, 1043 Amsterdam, Netherlands    Digital Realty
Netherlands VII B.V., a Netherlands private limited liability company     
27,219,129   

Dec-07

   1 St. Anne’s Boulevard    1 St. Anne’s Boulevard, Redhill, Surrey, UK RH1 1AX
   Digital Realty (Redhill) Sarl, a Luxembourg sarl      2,427,395   

Dec-07

   2 St. Anne’s Boulevard    2 St. Anne’s Boulevard, Redhill, Surrey, UK RH1 1AX
   Digital Realty (Redhill) Sarl, a Luxembourg sarl      29,377,118   

Dec-07

   3 St. Anne’s Boulevard    3 St. Anne’s Boulevard, Redhill, Surrey, UK RH1 1AX
   Digital Realty (Redhill) Sarl, a Luxembourg sarl      140,018,891   

Feb-08

   365 South Randolphville    365 South Randolphville Road Piscataway, NJ   
Digital 365 Randolphville, LLC, a Delaware limited liability company     
119,593,609   

May-08

   Leonard Parking Garage    701 & 717 Leonard Street Dallas, TX    Digital 717
Leonard, LP, a Texas limited partnership      12,272,480   

Jun-08

   650 Randolph Road    650 Randolph Road Franklin Township, NJ    Digital 650
Randolph, LLC, a Delaware limited liability company      14,514,223   

Jun-08

   1201 Comstock Street    1201 Comstock Street Santa Clara, CA    Digital 1201
Comstock, LLC, a Delaware limited liablity      30,380,552   

Jun-08

   Reynolds House Data Center    Manchester Technopark Plot C1, Birley Fields
Hulme, Manchester    Digital Realty (Manchester) Sarl, a Luxembourg sarl     
21,281,180   

Nov-08

   7505 Mason King Court    7505 Mason King Court, Manassas, VA    Digital 7505
Mason King Court, LLC, a Delaware limited liability company      17,576,520   

 

Page 5



--------------------------------------------------------------------------------

Schedule 4.01(q)

Owned Real Properties

 

Date
Acquired

  

Property Name

  

Address

  

Record Owner

   Book Value(1)  

May-09

   Loudoun Exchange II - Bldg A    43915(A) Devin Shafron Drive, Ashburn, VA   
Digital Loudoun II, LLC, a Delaware limited liability company      91,550,189   

May-09

   Loudoun Exchange II - Bldg E    43790 (E) Devin Shafron Drive, Ashburn, VA   
Digital Loudoun II, LLC, a Delaware limited liability company      20,026,307   

May-09

   Loudoun Exchange II - Bldg F    43830 (F) Devin Shafron Drive, Ashburn, VA   
Digital Loudoun II, LLC, a Delaware limited liability company      43,949,063   

Sep-09

   1525 Comstock Street    1525 Comstock Street, Santa Clara, CA    1525
Comstock Partners, LLC, a California limited liability company      47,691,925
  

Sep-09

   1232 Alma Rd - Datacenter Park Dallas    1232 Alma Rd, Richardson, TX   
Collins Technology Park Partners, LLC, a Delaware limited liability company     
54,872,188   

Sep-09

   900 Quality Way - Datacenter Park Dallas    900 Quality Way, Richardson, TX
   Collins Technology Park Partners, LLC, a Delaware limited liability company
     3,879,720   

Sep-09

   1400 N. Bowser Road - Datacenter Park Dallas    1400 N. Bowser Road,
Richardson, TX    Collins Technology Park Partners, LLC, a Delaware limited
liability company      5,437,798   

Sep-09

   1301 International Pkwy - Datacenter Park Dallas    1301 International Pkwy,
Richardson, TX    Collins Technology Park Partners, LLC, a Delaware limited
liability company      677,566   

Sep-09

   908 Quality Way - Datacenter Park Dallas    908 Quality Way, Richardson, TX
   Collins Technology Park Partners, LLC, a Delaware limited liability company
     21,101,800   

Sep-09

   904 Quality Way - Datacenter Park Dallas    904 Quality Way, Richardson, TX
   Collins Technology Park Partners, LLC, a Delaware limited liability company
     1,505,050   

Sep-09

   905 Security Row - Datacenter Park Dallas    905 Security Row, Richardson, TX
   Collins Technology Park Partners, LLC, a Delaware limited liability company
     5,615,576   

Sep-09

   444 Toyama Drive    444 Toyama Drive, Sunnyvale, CA    Digital 444 Toyama,
LLC, a Delaware limited liability company      17,500,000   

Oct-09

   1350 Duane & 3080 Raymond    1350 Duane Ave & 3080 Raymond, Santa Clara, CA
   Digital 1350 Duane, LLC, a Delaware limited liability company      89,769,475
  

Dec-09

   45845 &45901 Nokes Blvd    45845 & 45901 Nokes Blvd, Sterling, VA    Digital
45845-45901 Nokes Boulevard, LLC, a Delaware limited liability company     
35,429,881   

Dec-09

   21561 & 21571 Beaumeade Circle    21561 & 21571 Beaumeade Circle, Ashburn, VA
   Digital 21561-21571 Beaumeade Circle, LLC, a Delaware limited liability
company      24,872,965   

Dec-09

   21551 Beaumeade Cir (Land)    21551 Beaumeade Circle, Ashburn, VA    Digital
Beaumeade Circle Land, LLC, a Delaware limited liability company      5,339,876
  

 

Page 6



--------------------------------------------------------------------------------

Schedule 4.01(q)

Owned Real Properties

 

Date
Acquired

  

Property Name

  

Address

  

Record Owner

   Book Value(1)  

Jan-10

   60 & 80 Merritt    60 & 80 Merritt Bvld., Trumbull, CT    Digital 60 & 80
Merritt, LLC, a Delaware limited liability company      91,955,613   

Jan-10

   55 Middlesex    55 Middlesex Turnpike, Bedford, MA    Digital 55 Middlesex,
LLC, a Delaware limited liability company      90,256,909   

Jan-10

   128 First Avenue    128 First Avenue, Needham, MA    Digital 128 First
Avenue, LLC, a Delaware limited liability company      199,904,297   

Apr-10

   1725 Comstock    1725 Comstock Street, Santa Clara, CA    Digital 1725
Comstock, LLC, a Delaware limited liability company      46,951,872   

May-10

   3105 and 3115 Alfred Street    3105 and 3115 Alfred Street, Santa Clara, CA
   Digital Alfred, LLC, a Delaware limited liability company      58,678,916   

Jun-10

   Cateringweg 5    Cateringweg 5, Schiphol Noord, Netherlands    Digital
Netherlands IX B.V., a Netherlands company      47,820,528   

Jul-10

   365 Main Street    365 Main Street, San Francisco, CA    Digital 365 Main,
LLC, a Delaware limited liability company      202,895,735   

Jul-10

   720 2nd Street    720 2nd Street, Oakland, CA    Digital 720 2nd, LLC, a
Delaware limited liability company      135,745,269   

Jul-10

   2260 East El Segundo Boulevard    2260 East El Segundo Boulevard, El Segundo,
CA    Digital 2260 East El Segundo, LLC, a Delaware limited liability company   
  71,746,483   

Jul-10

   2121 South Price Road    2121 South Price Road, Chandler, AZ    Digital 2121
South Price, LLC, a Delaware limited liability company      303,699,907   

Jul-10

   4030 Lafayette    4030 Lafayette Center Drive, Chantilly, VA    Digital
Lafayette Chantilly, LLC, a Delaware limited liability company      27,062,712
  

Jul-10

   4040 Lafayette    4040 Lafayette Center Drive, Chantilly, VA    Digital
Lafayette Chantilly, LLC, a Delaware limited liability company      5,702,484   

Jul-10

   4050 Lafayette    4050 Lafayette Center Drive, Chantilly, VA    Digital
Lafayette Chantilly, LLC, a Delaware limited liability company      38,858,927
  

Aug-10

   800 Central Expressway (2)    800 Central Expressway, Santa Clara, CA   
Digital BH 800, LLC, a Delaware limited liability company      32,323,995   

Aug-10

   2950 Zanker Road    2950 Zanker Road, San Jose, CA    Digital 2950 Zanker,
LLC, a Delaware limited liability company      32,600,000   

Aug-10

   900 Dorothy Drive    900 Dorothy Drive, Richardson, TX    Digital 900
Dorothy, LLC, a Delaware limited liability company      17,700,000   

 

Page 7



--------------------------------------------------------------------------------

Schedule 4.01(q)

Owned Real Properties

 

Date
Acquired

  

Property Name

  

Address

  

Record Owner

   Book Value(1)  

Nov-10

   29A International Business Park    29A International Business Park, Jurong,
Singapore    Digital Singapore Jurong East Pte. Ltd., a Singapore company     
164,811,926   

Apr-11

   Loudoun Parkway North    Intersection of Loudoun County Parkway and Dulles
Greenway, Ashburn, VA    Digital Loudoun Parkway Center North, LLC, a Delaware
limited liability company      17,523,181   

Jul-11

   1-23 Templar Road    1-23 Templar Road, Erskine Park NSW 2759, Australia   
Digital Realty Datafirm, LLC, a Delaware limited liability company     
10,700,000   

Jul-11

   Fountain Court    Fountain Court, Cox Lane, Chessington, KT9 1SJ London, UK
   Digital Luxemburg III Sarl, a Luxemburg company      21,162,450   

 

(1) As of June 30, 2011; represents Undepreciated Book Value which includes
intangible items Investment in Properties, Deferred Lease Costs, Acquired Above
Market Leases, and Required Lease Obligations.

(2) Consolidated joint venture properties.

 

Page 8



--------------------------------------------------------------------------------

Schedule 4.01(r)

Leased Real Properties1

 

Ground Sublease/Property

  

Lessee

   Lessor    Exp. Date    Annual Rent

2010 East Centennial Circle, Tempe, AZ (Maricopa County)

   Global ASML, LLC, a California limited liability company    [*]   
December 31, 2082    [*]

2055 East Technology Circle, Tempe, AZ (Maricopa County)

   Digital Arizona Research Park II, LLC, a Delaware limited liability company
   [*]    September 30, 2083    [*]

101 Aquila Way, Austell, GA (Douglas County)

   Digital Aquila, LLC, a Delaware limited liability company    [*]    December
31, 2011    [*]

Paul van Vlissingenstraat, Amsterdam, Netherlands

   Digital Netherlands II BV, a Netherlands Company    [*]    April 16, 2054   
[*]

Chemin de l’Epinglier 2, Geneva, Switzerland

   Digital Luxemburg Sarl (Lux), a Luxemburg company    [*]    July 1, 2074   
[*]

Gyroscoopweg 2E-2F Amsterdam 1042 AB, Netherlands

   Digital Netherlands V BV, a Netherlands Company    [*]    January 1, 2042
(terms adjusted

every 5 years)

   [*]

Clonshaugh Industrial Estate, Dublin Ireland

   Digital Netherlands III (Dublin) BV, a Netherlands Company    [*]    December
31, 2981    [*]

111 Eighth Avenue, New York, NY (NY County)

7th Floor

3rd Floor

   [*]    [*]    March 15, 2022    [*]

111 Eighth Avenue, New York, NY (NY County)

2nd Floor

6th Floor

   [*]    [*]    June 30, 2014    [*]

8100 Boone Boulevard Vienna, VA (Fairfax County) Suite #B-290 and “additional
premises”

   [*]    [*]    September 14, 2017    [*]

Naritaweg 52, 1043 Amsterdam, Netherlands

   [*]    [*]    Perpetual    [*]

Manchester Technopark

   [*]    [*]    May 25, 2125    [*]

128 First Ave Needham, MA

   [*]    [*]    September 19, 2104    [*]

Cateringweg 5 Schiphol Noord, Netherlands

   [*]    [*]    June 2060    [*]

29A International Business Park, Jurong, Singapore

   [*]    [*]    December 31, 2038    [*]

 

1 

As of June 30, 2011.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 4.01(s)

Environmental Matters

PART I

None.

PART II

 

A. The following properties are listed or proposed for listing on the NPL or an
analogous foreign, state or local list or is adjacent to any such property.

 

  1. 2334 Lundy Place, San Jose, California: The ADLAR Turn Key property, which
abuts the Site on the northern side, is listed by the California EPA, Office of
Emergency Information, as a Hazardous Waste & Substance site; however, Santa
Clara County issued a final closure certificate for the ADLAR Turn Key property
on February 15, 1995.

 

  2. 120 East Van Buren Street, Phoenix, Arizona: According to the Arizona
Department of Environmental Quality, this property is located within the
Motorola 52nd Street Superfund Site.

 

B. Asbestos and/or asbestos containing materials are or are presumed to be
present, based on the age of the structure, at the following properties.

[*]

 

C. Hazardous Material may have been or have been released, discharged or
disposed on the following properties.

[*]

PART III

None.

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Schedule 4.01(y)

Part A: Excluded Subsidiaries and Excluded Subsidiary Agreements

None

Part B: Designated Excluded Subsidiaries (Limited Subsidiaries per
Section 5.01(j)(ii))

Digital Investment Management Pte. Ltd. (Singapore)

Digital Singapore I Pte. Ltd. (Singapore)

Digital Erskine Park 2, LLC (DE)

Digital Australia Investment Management Pty Limited (Australia)



--------------------------------------------------------------------------------

EXHIBIT A to the

REVOLVING CREDIT AGREEMENT

FORM OF BORROWER ACCESSION AGREEMENT

ACCESSION AGREEMENT

Dated as of:                  ,         

Citicorp International Ltd.,

  as Administrative Agent

  under the Credit Agreement

  referred to below

9th Floor, Two Harbourfront

22 Tak Fung Street

Hung Hom, Kowloon, Hong Kong

Attention: Regional Loans Agency

Revolving Credit Agreement dated as of August 18, 2011 (as in effect on the date
hereof and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Digital
Singapore Jurong East Pte. Ltd., as Initial Singapore Borrower, Digital Realty
Datafirm, LLC, as Initial Australia Borrower 1, Digital Realty Datafirm 2, LLC,
as Initial Australia Borrower 2, Digital Realty Trust, Inc., as a Guarantor,
Digital Realty Trust, L.P., as a Guarantor, the Subsidiary Guarantors party
thereto, the Lenders party thereto and Citicorp International Ltd., as
Administrative Agent for the Lenders

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement. The capitalized terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as therein defined.

Section 1. Accession. By its execution of this Accession Agreement, the
undersigned (“Additional Borrower”) absolutely, unconditionally and irrevocably
undertakes to and agrees to observe and be bound by the terms and provisions of
the Credit Agreement and other Loan Documents and all of the Obligations set
forth therein (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations) as if it were an original party thereto as an initial Borrower and
initial Guarantor. This Accession Agreement shall also operate as a Guaranty
Supplement for the purposes of the Credit Agreement, the Guaranty and the other
Loan Documents.

Section 2. Obligations Under the Loan Documents. The undersigned Additional
Borrower hereby agrees, as of the date first above written, to be bound as a
Borrower and a Guarantor by all of the terms and conditions of the Credit
Agreement and the other Loan Documents to the same extent as each of the other
Borrowers and Guarantors thereunder. The undersigned Additional Borrower further
agrees, as of the date first above written, that each reference in the Credit
Agreement and the other Loan Documents to an “Additional Borrower”, a “Borrower
Party”, a “Loan Party”, a “Borrower” or a “Guarantor” shall also mean and be a
reference to the undersigned Additional Borrower.

 

Exh. A - 1



--------------------------------------------------------------------------------

Section 3. Guaranty; Limitation of Liability. (a) Without limitation of the
foregoing, the undersigned Additional Borrower hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the other Borrowers now
or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender Party in enforcing any rights
under this Accession Agreement, the Guaranty, the Credit Agreement or any other
Loan Document. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

(b) The undersigned Additional Borrower, and by its acceptance of this Accession
Agreement, the Administrative Agent and each other Lender Party, hereby confirms
that it is the intention of all such Persons that this Accession Agreement, the
Guaranty and the Obligations of the undersigned hereunder and under the Loan
Documents not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Accession Agreement, the Guaranty and the Obligations of the
undersigned Additional Borrower hereunder and under the Loan Documents. To
effectuate the foregoing intention, the Administrative Agent, the other Lender
Parties and the undersigned hereby irrevocably agree that the Obligations of the
undersigned Additional Borrower under this Accession Agreement and the Guaranty
at any time shall be limited to the maximum amount as will result in the
Obligations of the undersigned Additional Borrower under this Accession
Agreement and the Guaranty not constituting a fraudulent transfer or conveyance.

(c) The undersigned Additional Borrower hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to any Lender
Party under this Accession Agreement, the Guaranty or any other guaranty, the
undersigned Additional Borrower will contribute, to the maximum extent permitted
by law, such amounts to each other Guarantor and each other guarantor so as to
maximize the aggregate amount paid to the Lender Parties under or in respect of
the Loan Documents.

Section 4. Consent of Loan Parties. The existing Loan Parties hereby consent to
the accession of the undersigned Additional Borrower to the Loan Documents on
the terms of Sections 1, 2 and 3 of this Accession Agreement and agree that the
Loan Documents shall hereinafter be read and construed as if the undersigned
Additional Borrower had been an original party in the capacity of an Initial
Borrower and an original Guarantor.

Section 5. Representations and Warranties. The undersigned Additional Borrower
hereby makes each representation and warranty set forth in Section 4.01 of the
Credit Agreement to the same extent as each other Borrower and Guarantor.

Section 6. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Accession Agreement by telecopier or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Accession Agreement.

 

Exh. A - 2



--------------------------------------------------------------------------------

Section 7. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Accession Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned Additional Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or any federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Accession Agreement, the
Credit Agreement, or any of the other Loan Documents to which it is or is to be
a party, or for recognition or enforcement of any judgment, and the undersigned
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The undersigned
Additional Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Accession Agreement or the Guaranty or the Credit Agreement or any other Loan
Document shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Accession Agreement, the Credit Agreement,
the Guaranty thereunder or any of the other Loan Documents to which it is or is
to be a party in the courts of any other jurisdiction.

(c) The undersigned Additional Borrower irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Accession Agreement, the Credit
Agreement, the Guaranty or any of the other Loan Documents to which it is or is
to be a party in any New York State or federal court. The undersigned Additional
Borrower hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.

(d) THE UNDERSIGNED ADDITIONAL BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE TERM ADVANCE OR THE ACTIONS OF ANY LENDER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Very truly yours, [NAME OF ADDITIONAL BORROWER] By:     

 

     Name:        Title:  

Approved this      day

of                     ,         

[INSERT SIGNATURE BLOCK FOR EACH LOAN PARTY]

 

Exh. A - 3



--------------------------------------------------------------------------------

EXHIBIT B TO THE

REVOLVING CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

                 ,         

Citicorp International Ltd.,

  as Administrative Agent

  under the Credit Agreement

  referred to below

9th Floor, Two Harbourfront

22 Tak Fung Street

Hung Hom, Kowloon, Hong Kong

Attention: Regional Loans Agency

Ladies and Gentlemen:

The undersigned, [DIGITAL SINGAPORE JURONG EAST PTE. LTD.] [DIGITAL REALTY
DATAFIRM, LLC] [DIGITAL REALTY DATAFIRM 2, LLC], refers to the Revolving Credit
Agreement dated as of August 18, 2011 (as amended from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the undersigned, Digital Realty Trust, Inc., as a Guarantor, Digital
Realty Trust, L.P., as a Guarantor, the Subsidiary Guarantors party thereto, the
Lenders party thereto and Citicorp International Ltd., as Administrative Agent
for the Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by [Section 2.02(a)][Section 2.02(b)] of the Credit Agreement:

 

  (i) The Business Day of the Proposed Borrowing is                  ,         .

 

  (ii) The Facility under which the Proposed Borrowing is requested is the
[Australia Dollar Revolving Credit][Singapore Dollar Revolving
Credit][Australian Swing Line][Singapore Swing Line] Facility.

 

  (iii) The aggregate amount of the Proposed Borrowing is
[A$][S$][HK$][                    ].

 

  (iv)

[The initial Interest Period for each Advance made as part of the Proposed
Borrowing is                      month[s].]1

 

  (v)

[The maturity of the Proposed Borrowing is                  ,         .]2

 

  (vi) The currency of the Proposed Borrowing is [Australian Dollars][Singapore
Dollars][Hong Kong Dollars].

 

 

1 

Include only for Australia Dollar Revolving Credit Facility and Singapore Dollar
Revolving Credit Facility Borrowings.

2 

Include only for Swing Line Borrowings.

 

Exh. B - 1



--------------------------------------------------------------------------------

  (vii) The Borrower of the Proposed Borrowing is the [Initial Australia
Borrower 1][Initial Australia Borrower 2][Initial Singapore Borrower][Additional
Borrower].

 

  (viii) The portion of funds from the Proposed Borrowing, if any, to be applied
to the repayment of Swing Line Advances and the interest accrued and unpaid
thereon is S$        .

 

  (ix) The account to which the Proposed Borrowing should be credited (the
“Borrower’s Account”) is:

 

Bank:___________________________________
Address:________________________________ ABA#:__________________________________
Account#:________________________________
Reference:________________________________

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

  (A) The representations and warranties contained in each Loan Document are
true and correct on and as of the date of the Proposed Borrowing, before and
after giving effect to (x) the Proposed Borrowing and (y) the application of the
proceeds therefrom, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date)).

 

  (B) No Default or Event of Default has occurred and is continuing, or would
result from (x) such Proposed Borrowing or (y) the application of the proceeds
therefrom.

 

  (C) (i) before and after giving effect to the Proposed Borrowing, 70% of the
Total Unencumbered Asset Value will equal or exceed the Unsecured Debt of the
Borrowers, their Subsidiaries and the Sister Subsidiaries, (ii) before and after
giving effect to the Proposed Borrowing, the Loan Parties shall be in compliance
with the covenants contained in Section 5.04 of the Credit Agreement and
(iii) all supporting information provided to the Administrative Agent
contemporaneously with this Notice of Borrowing was prepared in good faith and
accurately shows the computations used in determining compliance with the
covenants contained in Section 5.04 of the Credit Agreement.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.

 

Exh. B - 2



--------------------------------------------------------------------------------

[DIGITAL SINGAPORE JURONG EAST PTE. LTD.] [            ] By:  

 

  Name:   Title: [DIGITAL REALTY DATAFIRM, LLC] [            ] By:  

 

  Name:   Title: [DIGITAL REALTY DATAFIRM 2, LLC] [            ] By:  

 

  Name:   Title: [ADDITIONAL BORROWER] [            ] By:  

 

  Name:   Title:

 

Exh. B - 3



--------------------------------------------------------------------------------

EXHIBIT C to the

REVOLVING CREDIT AGREEMENT

FORM OF

GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT

                 ,         

Citicorp International Ltd.,

  as Administrative Agent

  under the Credit Agreement

  referred to below

9th Floor, Two Harbourfront

22 Tak Fung Street

Hung Hom, Kowloon, Hong Kong

Attention: Regional Loans Agency

Revolving Credit Agreement dated as of August 18, 2011 (as in effect on the date
hereof and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Digital
Singapore Jurong East Pte. Ltd., as Initial Singapore Borrower, Digital Realty
Datafirm, LLC, as Initial Australia Borrower 1, Digital Realty Datafirm 2, LLC,
as Initial Australia Borrower 2, Digital Realty Trust, Inc., as a Guarantor,
Digital Realty Trust, L.P., as a Guarantor, the Subsidiary Guarantors party
thereto, the Lenders party thereto and Citicorp International Ltd., as
Administrative Agent for the Lenders

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”). The
capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrowers and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Lender Party in enforcing any rights under this Guaranty
Supplement, the Guaranty, the Credit Agreement or any other Loan Document.
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Lender Party under or in
respect of the

 

Exh. C - 1



--------------------------------------------------------------------------------

Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Lender Party, hereby confirms that it is the
intention of all such Persons that this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Lender Parties and the undersigned hereby irrevocably agree that the
Obligations of the undersigned under this Guaranty Supplement and the Guaranty
at any time shall be limited to the maximum amount as will result in the
Obligations of the undersigned under this Guaranty Supplement and the Guaranty
not constituting a fraudulent transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Lender Parties under or in respect of the Loan Documents.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Credit Agreement and the Guaranty to the same extent as each
of the other Guarantors thereunder. The undersigned further agrees, as of the
date first above written, that each reference in the Credit Agreement to an
“Additional Guarantor”, a “Loan Party” or a “Guarantor” shall also mean and be a
reference to the undersigned, and each reference in any other Loan Document to a
“Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 4.01 of the Credit Agreement to
the same extent as each other Guarantor.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty, the Credit
Agreement or any of the other Loan Documents to which it is or is to be a party,
or for recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions

 

Exh. C - 2



--------------------------------------------------------------------------------

by suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty Supplement or the Guaranty or the Credit Agreement or any other Loan
Document shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Guaranty Supplement, the Credit Agreement,
the Guaranty thereunder or any of the other Loan Documents to which it is or is
to be a party in the courts of any other jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Credit Agreement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in any New York State or federal court. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By  

 

  Name:   Title:

 

Exh. C - 3



--------------------------------------------------------------------------------

EXHIBIT D to the

REVOLVING CREDIT AGREEMENT

FORM OF

TRANSFER CERTIFICATE

TRANSFER CERTIFICATE

 

To: Citicorp International Ltd., as Administrative Agent under the Credit
Agreement referred to below

 

From: [The assignor Lender] (the “Existing Lender”) and [The assignee Lender]
(the “New Lender”)

 

Dated: [                    ]

 

Facility: Revolving Credit Agreement dated as of August 18, 2011 (as in effect
on the date hereof and as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Digital Singapore Jurong East Pte. Ltd., as Initial Singapore Borrower,
Digital Realty Datafirm, LLC, as Initial Australia Borrower 1, Digital Realty
Datafirm 2, LLC, as Initial Australia Borrower 2, Digital Realty Trust, Inc., as
a Guarantor, Digital Realty Trust, L.P., as a Guarantor, the Subsidiary
Guarantors party thereto, the Lenders party thereto and Citicorp International
Ltd., as Administrative Agent for the Lenders

 

1. We refer to the Credit Agreement. This is a Transfer Certificate. Terms
defined in the Credit Agreement shall have the same meaning in this Transfer
Certificate unless given a different meaning in this Transfer Certificate.

 

2. We refer to Section 9.07 of the Agreement:

 

  (a) The Existing Lender sells and assigns to the New Lender, and the New
Lender hereby purchases and assumes from the Existing Lender, an interest in and
to the Existing Lender’s rights and obligations under the Credit Agreement as of
the Transfer Date equal to the percentage interest specified in Part I of
Schedule 1 hereto of all outstanding rights and obligations under the Credit
Agreement Facilities specified in Part I of Schedule 1 hereto. After giving
effect to such sale and assignment, the New Lender’s Commitments and the amount
of the Advances owing to the New Lender will be as set forth in Part I of
Schedule 1 hereto.

 

  (b) The proposed Transfer Date is [            ].

 

  (c) The Applicable Lending Office, Standing Payment Instructions and address,
fax number and attention details for notices of the New Lender for the purposes
of Section 9.02(a) of the Credit Agreement are set forth in Part II of Schedule
1 hereto.

 

  (d) The New Lender expressly acknowledges and agrees to the agreements and
confirmations in Section 9.02(c) of the Credit Agreement.

 

3. This Transfer Certificate is governed by the laws of the State of New York.

 

Exh. D - 1



--------------------------------------------------------------------------------

4. This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

[Existing Lender]     [New Lender] By:     

 

    By:     

 

     Name:          Name:      Title:          Title:

This Transfer Certificate is accepted by the Administrative Agent on behalf of
all other parties to the Credit Agreement (other than the Operating Partnership,
to the extent the Operating Partnership’s consent is required pursuant to the
terms of the Credit Agreement) and the Transfer Date is confirmed as
[            ].

 

CITICORP INTERNATIONAL LTD., as the Administrative Agent By:  

 

  Name:   Title:

[Approved this      day

of                     ,                     

DIGITAL REALTY TRUST, L.P.

 

By  

 

  Name:   Title:]

 

Exh. D - 2



--------------------------------------------------------------------------------

SCHEDULE 1 TO TRANSFER CERTIFICATE

PART I – INTERESTS ASSIGNED AND ASSUMED:

 

EXISTING LENDER:    Australia Dollar Revolving Credit Facility   

Percentage interest assigned

   %

Australia Dollar Revolving Credit Commitment assigned

   $

Aggregate outstanding principal amount of Australia Dollar Revolving Credit
Advances assigned

   $ Singapore Dollar Revolving Credit Facility   

Percentage interest assigned

   %

Singapore Revolving Credit Commitment assigned

   $

Aggregate outstanding principal amount of Singapore Revolving Credit Advances
assigned

   $

 

NEW LENDER:    Australia Dollar Revolving Credit Facility   

Percentage interest assumed

   %

Australia Dollar Revolving Credit Commitment assumed

   $

Aggregate outstanding principal amount of Australia Dollar Revolving Credit
Advances assumed

   $ Singapore Dollar Revolving Credit Facility   

Percentage interest assumed

   %

Singapore Revolving Credit Commitment assumed

   $

Aggregate outstanding principal amount of Singapore Revolving Credit Advances
assumed

   $

 

Exh. D - 3



--------------------------------------------------------------------------------

PART II - NEW LENDER DETAILS:

 

1. Standing Payment Instructions (for $S and $A, if applicable):

S$

Correspondant Bank Name:

Correspondant Bank SWIFT Address:

Beneficiary Bank Account Number:

Beneficiary Bank Account Name:

Beneficiary Bank SWIFT Address:

Final Beneficiary Account Number:

Final Beneficiary Account Name:

Attention:

A$

Correspondant Bank Name:

Correspondant Bank SWIFT Address:

Beneficiary Bank Account Number:

Beneficiary Bank Account Name:

Beneficiary Bank SWIFT Address:

Final Beneficiary Account Number:

Final Beneficiary Account Name:

Attention:

 

2. AUD Lending Office (if applicable):

 

3. SGD Lending Office (if applicable):

 

4. Address, fax number and attention details for notices:

 

Exh. D - 4



--------------------------------------------------------------------------------

EXHIBIT E to the

REVOLVING CREDIT AGREEMENT

FORM OF

UNENCUMBERED ASSETS CERTIFICATE

UNENCUMBERED ASSETS CERTIFICATE

Digital Realty Trust, Inc.

Unencumbered Assets Certificate

Period ending     /    /    

Citicorp International Ltd.,

  as Administrative Agent

  under the Credit Agreement

  referred to below

9th Floor, Two Harbourfront

22 Tak Fung Street

Hung Hom, Kowloon, Hong Kong

Attention: Regional Loans Agency

Pursuant to provisions of the Revolving Credit Agreement, dated as of August 18,
2011, Digital Singapore Jurong East Pte. Ltd. (the “Initial Singapore
Borrower”), as a Borrower, Digital Realty Datafirm, LLC (the “Initial Australia
Borrower”), as a Borrower, Digital Realty Datafirm 2, LLC (the “Initial
Australia Borrower 2”), as a Borrower, Digital Realty Trust, L.P., a Maryland
limited partnership (the “Operating Partnership”), as a Guarantor, Digital
Realty Trust, Inc., a Maryland corporation (the “REIT”), as a Guarantor, the
Subsidiary Guarantors party thereto, the Lenders party thereto and Citicorp
International Ltd., as Administrative Agent for the Lenders (said Credit
Agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, being the “Credit Agreement”; capitalized terms used
herein but not defined herein being used herein as defined in the Credit
Agreement), the undersigned, the Chief Financial Officer or a Responsible
Officer of the REIT, hereby certifies and represents and warrants on behalf of
the Borrowers as follows:

1. The information contained in this certificate and the attached information
supporting the calculation of the Total Unencumbered Asset Value is true,
complete and correct as of the close of business on             , 20    (the
“Calculation Date”) and has been prepared in accordance with the provisions of
the Credit Agreement.

2. (a) The Total Unencumbered Asset Value is $        , (b) the Excess Spain
Value, if any, is $        , and (c) the Excess France Value, if any, is
$        , each as of the Calculation Date and as more fully described on
Schedule I hereto.

 

Exh. E - 1



--------------------------------------------------------------------------------

3. As of the Calculation Date, Unsecured Debt of the Borrowers, their
Subsidiaries and the Sister Subsidiaries does not exceed 70% of the Total
Unencumbered Asset Value, in accordance with Section 5.04(b)(i) of the Credit
Agreement.

4. At the end of the fiscal quarter of the REIT most recently completed and as
of the Calculation Date, the REIT maintained an Unencumbered Assets Debt Service
Coverage Ratio of not less than 1.50:1.00, in accordance with
Section 5.04(b)(ii) of the Credit Agreement.

5. This certificate is furnished to the Administrative Agent pursuant to Section
[3.01(a)(xvi) / 3.02(a)(x) / 5.03(d)] of the Credit Agreement.

6. The Unencumbered Assets comply with all Unencumbered Asset Conditions (except
to the extent waived in writing by the Required Lenders) and otherwise conform
and comply with the conditions, terms, warranties, representations and covenants
set forth in the Credit Agreement.

[Remainder of page intentionally left blank]

 

Exh. E - 2



--------------------------------------------------------------------------------

DIGITAL REALTY TRUST, INC. By  

 

   Name:    Title:

 

Exh. E - 3



--------------------------------------------------------------------------------

SCHEDULE I — Calculation of Total Unencumbered Asset Value

 

(i)

   Sum of Asset Values for all Unencumbered Assets (from charts below)   
$                  

(ii)

   (a)      Number of Unencumbered Assets             (b)      Weighted average
occupancy of all Unencumbered Assets (other than Redevelopment Assets and
Development Assets)    %      

(iii)

   If                  —      the dollar amount in (i) above is not equal to or
greater than $115,000,000,             —      the number in (ii)(a) above is not
equal to or greater than 3 or             —      the percentage in (ii)(b) above
is not greater than or equal to 70%,         

Then

                    —      Total Unencumbered Asset Value equals $0.      
$               

(iv)

   Lesser of (i) and (iii) equals Total Unencumbered Asset Value (prior to
adjustments for Excess Spain Value, Excess France Value, Withholding Tax
Adjustments and Excess Redevelopment and Development Value)       $            
  

(v)

   (a)      10% times dollar amount in (iv) above    $                      (b)
     Sum of Asset Values of all Unencumbered Assets located in Spain   
$                  

(vi)

   Excess Spain Value equals the amount, if any, by which (v)(b) exceeds (v)(a)
      $               

(vii)

   Total Unencumbered Asset Value after adjustment for Excess Spain Value is
(iv) minus (vi) (prior to adjustments for Excess France Value, Withholding Tax
Adjustments and Excess Redevelopment and Development Value)         
$            

(viii)

   (a)      Sum of all Qualified French Intercompany Loans    $               
      (b)      Sum of Asset Values of all Unencumbered Assets located in France
   $                  

(ix)

   Excess France Value equals the amount, if any, by which (viii)(b) exceeds
(viii)(a)       $               

(x)

   Total Unencumbered Asset Value after adjustment for Excess Spain Value and
Excess France Value is (viii) minus (ix) (prior to adjustments for Withholding
Tax Adjustments and Excess Redevelopment and Development Value)         
$            

(xi)

   Withholding Tax Adjustment       $               

(xii)

   Total Unencumbered Asset Value after adjustment for Excess Spain Value,
Excess France Value and any          $            

 

Sch. I - 1



--------------------------------------------------------------------------------

   Withholdings Tax Adjustments is (x) minus (xi) (prior to adjustments for
Excess Redevelopment and Development Value)         

(xiii)

   (a)      33% times dollar amount in (xvii) above    $                     
(b)      10% times dollar amount in (xvii) above    $                      (c)
     Sum of Asset Values of all Redevelopment Assets    $                     
(d)      Sum of Asset Values of all Development Assets    $                  

(xiv)

   Permitted Development Assets equals lesser of (xiii)(b) and (xiii)(d)      
$               

(xv)

   Sum of Asset Values of all Redevelopment and Development Assets is (xiii)(c)
plus (xiv)       $               

(xvi)

   Excess Redevelopment and Development Value equals the amount, if any, by
which (xv) exceeds (xiii)(a)       $               

(xvii)

   Total Unencumbered Asset Value equals (xii) less (xvi)          $            

 

Sch. I - 2



--------------------------------------------------------------------------------

Calculation of Asset Value

(Office Asset)

 

Office Asset: [Insert Name]               

(A)

   Net Operating Income attributable to such Unencumbered Asset    $            
     

(B)

   (1) 3% of all rental and other income from the operation of such Unencumbered
Asset for the fiscal quarter of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lender Parties
pursuant to the Credit Agreement    $                      (2) all management
fees payable in respect of such Unencumbered Asset for such fiscal period   
$                  

(C)

   U.S.$0.25 × total number of square feet within Unencumbered Asset   
$                  

(D)

   Amount of pro forma upward adjustment approved by Administrative Agent for
Tenancy Leases entered into during the quarter    $                  

(E)

               Insert Amount from (A)      

$            

minus

      Insert the sum of (B)(1) minus (B)(2) (Insert 0 if negative number)      

$            

plus

      Insert Amount from (D)      

$            

equals

            $               

(F)

   Adjusted Net Operating Income of such Unencumbered Asset equals (i) (E) times
4 less (ii) (C)       $               

(G)

   Tentative Asset Value equals (F) ÷ either 8.25% (if a Data Center) or 7.5%
(if a non-Data Center)       $               

(H)

   If Unencumbered Asset was acquired within last 12 months, the acquisition
price    $                  

(I)

  

Asset Value:

If Unencumbered Asset was acquired within last 12 months, insert lesser of (G)
and (H). If Unencumbered Asset was acquired 12 or more months ago, insert (G).

         $            

 

Sch. I - 3



--------------------------------------------------------------------------------

Calculation of Asset Value

(Redevelopment Asset / Development Asset)

 

Redevelopment Asset: [Insert Name]       

Asset Value equals the book value of such Asset as determined in accordance with
GAAP:

   $                

 

Development Asset: [Insert Name]       

Asset Value equals the book value of such Asset as determined in accordance with
GAAP:

   $                

Total Unencumbered Asset Value

 

Sum of Asset Values for all Unencumbered Assets

   $                

 

Sch. I - 4